Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

CITIGROUP VENTURE CAPITAL EQUITY
PARTNERS, L.P.

 

CVC EXECUTIVE FUND LLC

 

CVC/SSB EMPLOYEE FUND, L.P.

 

EURAMAX INTERNATIONAL, INC.

 

and

 

THE STOCKHOLDERS OF
EURAMAX INTERNATIONAL, INC.
NAMED HEREIN

 

 

Dated April 15, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I THE TRANSACTION

 

1.1.

Purchase of Company Stock

1.2.

Purchase Price Payment

1.3.

Tag-Sellers

1.4.

Stockholders’ Representative

 

 

ARTICLE II CLOSING

 

2.1.

Closing Date

2.2.

Closing Deliveries

2.3.

Default by any Stockholder

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND STOCKHOLDERS
REGARDING THE COMPANY

 

3.1.

Organization

3.2.

Authority

3.3.

No Conflict

3.4.

Consents

3.5.

Capitalization

3.6.

Brokers

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

4.1.

Ownership of Stock

4.2.

Authority; Effect of Agreement

4.3.

No Conflict

4.4.

Brokers

4.5.

Transactions with Related Parties

 

i

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

5.1.

SEC Documents; Undisclosed Liabilities

5.2.

Absence of Certain Changes or Events

5.3.

Contracts

5.4.

Litigation

5.5.

Compliance with Laws

5.6.

Environmental Matters

5.7.

Taxes

5.8.

Employee Benefit Matters

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER

 

6.1.

Organization

6.2.

Power and Authority

6.3.

No Conflict

6.4.

Consents

6.5.

Brokers

6.6.

Purchase for Investment

6.7.

Sufficient Funds

 

 

ARTICLE VII COVENANTS

 

7.1.

Cooperation by the Stockholders and the Company

7.2.

Conduct of the Business Pending Closing

7.3.

Access

7.4.

Directors; Resignations

7.5.

Fulfillment of Agreements

 

ii

--------------------------------------------------------------------------------


 

7.6.

Insurance

7.7.

Confidentiality

7.8.

Hart-Scott-Rodino Act

7.9.

Further Assurances

7.10.

Assignment of Registration Rights

7.11.

Exclusivity

7.12.

Credit Agreement

7.13.

Restrictive Covenants

7.14.

No Parachute Payments

7.15.

D&O Indemnification

 

 

ARTICLE VIII CONDITIONS TO BUYER’S OBLIGATIONS

 

8.1.

Representations and Warranties True and Correct

8.2.

Covenants and Agreements Performed

8.3.

Stockholders’ and Company Closing Certificates

8.4.

No Prohibition or Proceedings

8.5.

Consents

8.6.

Opinions

8.7.

Shareholder Agreement

8.8.

Tag-Along Waivers

8.9.

FIRPTA Certificate

8.10.

Material Adverse Effect

8.11.

Certain Shareholder Approvals

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX CONDITIONS TO STOCKHOLDERS’ OBLIGATIONS

 

9.1.

Representations and Warranties True and Correct

9.2.

Covenants and Agreements Performed

9.3.

Buyer Closing Certificate

9.4.

No Prohibition or Proceedings

9.5.

Governmental Consents and Other Approvals

9.6.

Ratification by the Fund

 

 

ARTICLE X TERMINATION PRIOR TO CLOSING

 

10.1.

Termination

10.2.

Effect on Obligations

 

 

ARTICLE XI SURVIVAL AND INDEMNIFICATION

 

11.1.

Survival

11.2.

General Indemnification

11.3.

Insurance

11.4.

Sole Remedy

11.5.

Tax Treatment

 

 

ARTICLE XII MISCELLANEOUS

 

12.1.

Interpretive Provisions

12.2.

Entire Agreement

12.3.

Successors and Assigns

12.4.

Headings

12.5.

Modification and Waiver

12.6.

Expenses

 

iv

--------------------------------------------------------------------------------


 

12.7.

Notices

12.8.

Governing Law; Consent to Jurisdiction

12.9.

Public Announcements

12.10.

No Third Party Beneficiaries

12.11.

Counterparts

12.12.

Existing Shareholders Agreement

 

 

ARTICLE XIII CERTAIN DEFINITIONS

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

1.1

Company Stock To Be Sold To Buyer

1.3

Sale Notice

8.6.1

Form of Counsel Opinion for CVC Europe

8.6.2

Form of Counsel Opinion for Paribas

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.1

 

Citigroup Venture Capital Partners, L.P.
CVC Executive Fund LLC
CVC/SSB Employee Fund, L.P.

                       , 2003

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
April 15, 2003, by and among Citigroup Venture Capital Equity Partners, L.P., a
Delaware limited partnership (the “Fund”), CVC EXECUTIVE FUND LLC, a Delaware
limited liability company (the “Executive Fund”), and CVC/SSB EMPLOYEE FUND,
L.P., a Delaware limited partnership (“CVC/SSB” and together with the Fund and
the Executive Fund, the “Buyers” or “Buyer”), Euramax International, Inc., a
Delaware corporation (the “Company”), and CVC European Equity Partners, L.P., a
Delaware limited partnership (“CVC Europe”), CVC European Equity Partners
(Jersey), L.P., a Jersey limited partnership (“CVC EJ”), BNP Paribas (f/k/a
Banque Paribas) (“Paribas” and together with CVC Europe and CVC EJ, the
“Investors”), and any other stockholders of the Company who join this Agreement
as a Tag Seller (as defined below) in accordance with the terms of this
Agreement prior to Closing (the Investors and any Tag Sellers are hereinafter
referred to individually as a “Stockholder” and collectively as the
“Stockholders”).

 

RECITALS

 

WHEREAS, the Company has issued and outstanding as of the date hereof 437,695.64
shares of Class A voting Common Stock, par value $1.00 per share (the “Class A
Common”) and 44,346.80 shares of Class B restricted voting Common Stock, par
value $1.00 per share (the “Class B Common” and together with the Class A
Common, the “Company Stock”) and no other capital stock.

 

WHEREAS, Buyer desires to purchase from each Investor and each of the Investors
desires to sell to Buyer shares of Company Stock, on the terms and subject to
the conditions set forth in this Agreement.

 

WHEREAS, pursuant to the terms of a Stockholders Agreement, dated December 8,
1999, by and among the Company, the Investors, Citicorp Venture Capital, Ltd.
and the other stockholders of the Company named therein (the “Shareholders
Agreement”), all of the Other Stockholders (as defined in Section 3(c) the
Shareholders Agreement) have the right to participate on a pro-rata basis (on
the terms set forth in Section 3(c) to the Shareholders Agreement) in the sale
of shares of Company Stock by the Investors contemplated hereby.

 

WHEREAS, subject to Section 8.8 hereof, Buyer desires to purchase from each
Other Stockholder any shares of Company Stock such Other Stockholder validly
elects to sell pursuant to Section 3(c) of the Shareholders Agreement, on the
terms and subject to the

 

1

--------------------------------------------------------------------------------


 

conditions set forth in this Agreement.

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, and upon the terms and
subject to the conditions set forth herein, the parties hereto, intending to be
legally bound, agree as follows:

 


ARTICLE I
THE TRANSACTION

 


1.1.          PURCHASE OF COMPANY STOCK.  AT THE CLOSING REFERRED TO IN SECTION
2.1 BELOW, EACH STOCKHOLDER WILL SELL AND ASSIGN TO BUYER, AND BUYER WILL
PURCHASE FROM SUCH STOCKHOLDER, THE SHARES OF COMPANY STOCK SET FORTH OPPOSITE
SUCH STOCKHOLDER’S NAME ON EXHIBIT 1.1 ATTACHED HERETO, FREE AND CLEAR OF ALL
ENCUMBRANCES (AS DEFINED IN SECTION 4.1 HEREOF) OTHER THAN ENCUMBRANCES ARISING
UNDER FEDERAL OR STATE SECURITIES LAWS OR AS A RESULT OF BUYER’S OWNERSHIP OF
SUCH COMPANY STOCK (“PERMITTED ENCUMBRANCES”).  THE SHARES OF COMPANY STOCK TO
BE PURCHASED HEREUNDER WILL BE ALLOCATED FOR PURCHASE AMONG EACH BUYER BY THE
FUND PRIOR TO CLOSING.

 


1.2.          PURCHASE PRICE PAYMENT.

 


(A)           PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH SHARE OF CLASS A
COMMON AND CLASS B COMMON SHALL CONSIST OF CASH IN AN AMOUNT EQUAL TO FOUR
HUNDRED DOLLARS (US$400.00) PER SHARE (THE “PER SHARE PURCHASE PRICE”).

 


(B)           PAYMENTS.  AT THE CLOSING, BUYER SHALL PAY TO EACH STOCKHOLDER THE
PRODUCT OF THE PER SHARE PURCHASE PRICE AND THE NUMBER OF SHARES OF COMPANY
STOCK SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME ON EXHIBIT 1.1 ATTACHED HERETO
(THE “PURCHASE PRICE PAYMENT”), BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO THE UNITED STATES BANK ACCOUNT THAT HAS BEEN DESIGNATED FOR EACH SUCH
STOCKHOLDER BY THE STOCKHOLDERS’ REPRESENTATIVE (AS DEFINED IN SECTION 1.4
HEREOF) TO BUYER AT LEAST THREE DAYS PRIOR TO THE CLOSING.

 


1.3.          TAG-SELLERS.  ON THE DATE HEREOF, THE INVESTORS SHALL DELIVER TO
THE COMPANY A SALE NOTICE CONTEMPLATED BY SECTION 3(C) OF THE SHAREHOLDERS
AGREEMENT IN THE FORM ATTACHED AS EXHIBIT 1.3 ATTACHED HERETO (THE “SALE
NOTICE”).  THE COMPANY SHALL ON THE DATE HEREOF NOTIFY THE OTHER STOCKHOLDERS OF
THE SALE NOTICE, AND THE OTHER STOCKHOLDERS SHALL HAVE 7 DAYS FROM THE DATE
HEREOF (THE “TAG DATE”) TO ELECT TO PARTICIPATE IN THE PURCHASE AND SALE
CONTEMPLATED BY THIS AGREEMENT AS A “TAG SELLER”.  EACH OTHER STOCKHOLDER WHO SO
ELECTS TO BE A TAG SELLER ON OR

 

2

--------------------------------------------------------------------------------


 

prior to the Tag Date shall execute a written joinder to this Agreement (in the
form attached to the Sale Notice) on the Tag Date, agreeing to be bound by all
of the terms and conditions of this Agreement as a Tag Seller and Stockholder
hereunder.  Exhibit 1.1 shall be amended on the Tag Date to reflect the addition
of each Tag Seller and the number of shares of Company Stock to be sold by each
such Tag Seller (determined in accordance with the terms of the Sale Notice).

 


1.4.          STOCKHOLDERS’ REPRESENTATIVE .  EACH STOCKHOLDER HEREBY
IRREVOCABLY APPOINTS RONALD A. COLLINS (THE “STOCKHOLDERS’ REPRESENTATIVE”) AS
SUCH STOCKHOLDER’S REPRESENTATIVE, ATTORNEY-IN-FACT AND AGENT, WITH FULL POWER
OF SUBSTITUTION TO ACT IN THE NAME, PLACE AND STEAD OF SUCH STOCKHOLDER WITH
RESPECT TO THE TRANSFER OF SUCH STOCKHOLDER’S SHARES OF COMPANY STOCK TO BUYER
IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT AND TO ACT ON
BEHALF OF SUCH STOCKHOLDER IN ANY LITIGATION OR ARBITRATION INVOLVING THIS
AGREEMENT AND TO DO OR REFRAIN FROM DOING ALL SUCH FURTHER ACTS AND THINGS, AND
TO EXECUTE ALL SUCH DOCUMENTS, AS SUCH STOCKHOLDERS’ REPRESENTATIVE SHALL DEEM
NECESSARY OR APPROPRIATE IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE POWER:

 


(A)           TO TAKE ALL ACTION NECESSARY OR DESIRABLE IN CONNECTION WITH THE
WAIVER OF ANY CONDITION TO THE OBLIGATIONS OF THE STOCKHOLDERS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 


(B)           TO RECEIVE, HOLD, AND DELIVER TO BUYER THE CERTIFICATES EVIDENCING
SHARES OF COMPANY STOCK ACCOMPANIED BY EXECUTED STOCK POWERS AND ANY OTHER
DOCUMENTS RELATING THERETO ON BEHALF OF SUCH STOCKHOLDER;

 


(C)           TO EXECUTE AND DELIVER ALL ANCILLARY AGREEMENTS, CERTIFICATES,
STATEMENTS, NOTICES, APPROVALS, EXTENSIONS, WAIVERS, UNDERTAKINGS, AMENDMENTS
AND OTHER DOCUMENTS REQUIRED OR PERMITTED TO BE GIVEN IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 


(D)           TO RECEIVE FUNDS AND GIVE RECEIPT FOR FUNDS, INCLUDING IN RESPECT
OF THE PER SHARE PURCHASE PRICE, TO DISTRIBUTE TO THE STOCKHOLDERS THEIR PER
SHARE PURCHASE PRICE, AND ANY ADJUSTMENT THERETO;

 


(E)           TO TERMINATE THIS AGREEMENT IF THE STOCKHOLDERS ARE ENTITLED TO DO
SO;

 


(F)            TO INSTITUTE, DEFEND, COMPROMISE OR SETTLE ANY INDEMNIFICATION
CLAIMS PURSUANT TO ARTICLE XI OF THIS AGREEMENT (EXCLUDING INDEMNIFICATION
CLAIMS UNDER SECTION 11.2(B) HEREOF (RELATING TO REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE IV HEREOF) OR SECTION 7.14 HEREOF);

 

3

--------------------------------------------------------------------------------


 


(G)           TO GIVE AND RECEIVE ALL NOTICES AND COMMUNICATIONS TO BE GIVEN OR
RECEIVED UNDER THIS AGREEMENT AND TO RECEIVE SERVICE OF PROCESS IN CONNECTION
WITH ANY CLAIMS UNDER THIS AGREEMENT, INCLUDING SERVICE OF PROCESS IN CONNECTION
WITH ARBITRATION; AND

 


(H)           TO TAKE ALL ACTIONS WHICH UNDER THIS AGREEMENT MAY BE TAKEN BY THE
STOCKHOLDERS’ REPRESENTATIVE AND TO DO OR REFRAIN FROM DOING ANY FURTHER ACT OR
DEED ON BEHALF OF SUCH STOCKHOLDER WHICH STOCKHOLDERS’ REPRESENTATIVE DEEMS
NECESSARY OR APPROPRIATE IN HIS SOLE DISCRETION RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT AS FULLY AND COMPLETELY AS SUCH STOCKHOLDER COULD DO IF
PERSONALLY PRESENT;

 

provided, that the Stockholders’ Representative shall (i) take reasonable steps
to keep the Stockholders informed; and (ii) exercise the foregoing powers in a
reasonable and nondiscriminatory manner taking into account the interests of all
Stockholders and treating all Stockholders equally on a pro-rata basis.

 

The death or incapacity of any Stockholder shall not terminate the agency and
power of attorney granted hereby to the Stockholders’ Representative.  The
appointment of Stockholders’ Representative shall be deemed coupled with an
interest and shall be irrevocable and, notwithstanding the proviso at the end of
the foregoing paragraph, Buyer and any other person may conclusively and
absolutely rely, without inquiry, upon any action of Stockholders’
Representative, as the action of Stockholders in all matters referred to
herein.  All actions, decisions and instructions of Stockholders’ Representative
shall be conclusive and binding upon all of the Stockholders and no Stockholder
shall have any cause of action against Buyer or Stockholders’ Representative for
any action taken or not taken by Stockholders’ Representative in his role as
such, except for causes of action against the Stockholders’ Representative with
respect to any action or omission taken or made fraudulently or in bad faith
with respect to such Stockholder.

 

All payments, damages, costs, fees and expenses incurred by the Stockholders’
Representative in connection with any dispute with Buyer under this Agreement
shall be paid by the Stockholders in proportion to their respective percentage
ownership of the shares of Company Stock being sold hereunder and may be
deducted by Stockholders’ Representative from any amounts otherwise payable to
any Stockholder hereunder.

 


ARTICLE II
CLOSING

 


2.1.          CLOSING DATE.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY
(THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF DECHERT LLP IN NEW YORK, NEW
YORK AT 9:30 A.M.

 

4

--------------------------------------------------------------------------------


 

EST on (i) the 30th day following the date hereof (or, if such day is not a
business day, the immediately succeeding business day), provided that (A) in no
event shall the Closing take place prior to the second business day following
the satisfaction of all of the conditions set forth in Articles VIII and IX, and
(B) in the event the Termination Date is extended to June 15, 2003 pursuant to
Section 10.1(b), the Closing shall take place within three (3) Business Days of
the satisfaction of the conditions set forth in Sections 8.5 and 9.5, or (ii) at
such other place, time or date as Buyer and the Stockholders’ Representative may
agree in writing (such time and date being referred to herein as the “Closing
Date”).  For financial accounting and tax purposes, to the extent permitted by
Law, the Closing shall be deemed to have become effective as of 11:59 p.m. on
the Closing Date.

 


2.2.          CLOSING DELIVERIES.

 


(A)           DELIVERIES BY BUYER TO THE STOCKHOLDERS.  AT THE CLOSING, BUYER
SHALL DELIVER OR CAUSE TO BE DELIVERED THE FOLLOWING:

 

(I)            THE PURCHASE PRICE PAYMENTS, DELIVERED TO THE STOCKHOLDERS IN
ACCORDANCE WITH SECTION 1.2(B);

 

(II)           THE BUYER CLOSING CERTIFICATE (AS SUCH TERM IS DEFINED IN SECTION
9.3), DELIVERED TO THE STOCKHOLDERS’ REPRESENTATIVE; AND

 

(III)          THE ANCILLARY AGREEMENTS (AS HEREINAFTER DEFINED) TO WHICH BUYER
IS A PARTY, DULY EXECUTED BY BUYER, DELIVERED TO THE COMPANY.

 


(B)           DELIVERIES BY THE STOCKHOLDERS’ REPRESENTATIVE.  AT THE CLOSING,
THE STOCKHOLDERS’ REPRESENTATIVE SHALL DELIVER OR CAUSE TO BE DELIVERED THE
FOLLOWING TO BUYER:

 

(I)            THE SHARES OF COMPANY STOCK OF EACH STOCKHOLDER (OR IN LIEU
THEREOF AN AFFIDAVIT OF LOSS AND INDEMNITY IN A FORM REASONABLY ACCEPTABLE TO
THE COMPANY AND BUYER), DULY ENDORSED FOR TRANSFER BY SUCH STOCKHOLDER OR
ACCOMPANIED BY DULY EXECUTED STOCK TRANSFER POWERS OF SUCH STOCKHOLDER, FREE AND
CLEAR OF ALL ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES.

 

(II)           THE STOCKHOLDER CLOSING CERTIFICATE AND THE COMPANY CLOSING
CERTIFICATE (AS SUCH TERMS ARE DEFINED IN SECTION 8.3);

 

(III)          THE ANCILLARY AGREEMENTS TO WHICH ANY STOCKHOLDER OR THE COMPANY
IS A PARTY, DULY EXECUTED BY SUCH STOCKHOLDER OR THE COMPANY, AS THE CASE MAY
BE;

 

5

--------------------------------------------------------------------------------


 

(IV)          THE LEGAL OPINIONS SPECIFIED IN SECTION 8.6 HEREOF;

 

(V)           THE CERTIFICATE REQUIRED PURSUANT TO SECTION 8.9 HEREOF; AND

 

(VI)          SUCH OTHER AGREEMENTS, CERTIFICATES AND DOCUMENTS AS MAY BE
REASONABLY REQUESTED BY BUYER.

 


2.3.          DEFAULT BY ANY STOCKHOLDER.  IF THE STOCKHOLDERS’ REPRESENTATIVE
OR ANY STOCKHOLDER FAILS TO DELIVER TO BUYER AT THE CLOSING ANY OF THE COMPANY
STOCK (INCLUDING BY WAY OF DELIVERY OF ANY AFFIDAVIT OF LOSS AND INDEMNITY IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY AND BUYER) TO BE SOLD BY SUCH
STOCKHOLDER HEREUNDER, SUCH FAILURE SHALL NOT RELIEVE ANY OTHER STOCKHOLDER OF
ANY OBLIGATION HEREUNDER, AND IF ANY SUCH FAILURE IS BY AN INVESTOR, BUYER MAY,
AT BUYER’S OPTION (A) ACQUIRE THE REMAINING SHARES OF COMPANY STOCK CONTEMPLATED
TO BE ACQUIRED BY BUYER HEREUNDER; OR (B) REFUSE TO MAKE SUCH ACQUISITION AND
THEREBY TERMINATE ALL OF ITS OBLIGATIONS HEREUNDER, IN EITHER CASE WITHOUT
PREJUDICE TO BUYER’S RIGHTS AGAINST SUCH DEFAULTING STOCKHOLDERS.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
 STOCKHOLDERS REGARDING THE COMPANY

 

Prior to the Closing the Company represents and warrants to Buyer that, and from
and after the Closing each Stockholder severally represents and warrants to
Buyer that to the Knowledge of that Stockholder (other than with respect to
Section 3.5, which representation and warranty is made without qualification by
Knowledge):

 


3.1.          ORGANIZATION.  THE COMPANY IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS
IT NOW IS BEING CONDUCTED.  THE COMPANY IS DULY QUALIFIED TO DO BUSINESS AND IS
IN GOOD STANDING AS A FOREIGN CORPORATION IN ALL JURISDICTIONS WHERE THE NATURE
OF THE PROPERTY OWNED OR LEASED BY IT OR THE NATURE OF THE BUSINESS CONDUCTED BY
IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


3.2.          AUTHORITY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH THE COMPANY IS A PARTY
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART
OF THE COMPANY.  THIS AGREEMENT HAS BEEN, AND EACH ANCILLARY AGREEMENT TO WHICH
THE COMPANY IS A PARTY WILL BE, DULY AND VALIDLY EXECUTED AND DELIVERED BY THE
COMPANY, TO THE EXTENT A PARTY THERETO, AND CONSTITUTES, AND

 

6

--------------------------------------------------------------------------------


 

will constitute, the valid and binding obligation of each of the Company,
enforceable against the Company in accordance with its respective terms.

 


3.3.          NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY AND EACH STOCKHOLDER OF THIS AGREEMENT AND THE ANCILLARY AGREEMENT TO
WHICH THE COMPANY OR THE STOCKHOLDERS ARE PARTIES THERETO, AND THE CONSUMMATION
BY THE COMPANY AND EACH STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY DOES NOT AND WILL NOT, WITH OR WITHOUT THE GIVING OF NOTICE OR THE LAPSE
OF TIME, OR BOTH, (W) VIOLATE ANY PROVISION OF LAW, RULE, OR REGULATION TO WHICH
THE COMPANY OR ANY SUBSIDIARY IS SUBJECT, (X) VIOLATE ANY ORDER, JUDGMENT, OR
DECREE APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY, (Y) VIOLATE ANY PROVISION OF
THE CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER CORPORATE GOVERNANCE OR
ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY SUBSIDIARY, OR (Z) EXCEPT AS SET
FORTH ON SCHEDULE 3.3 HEREOF, VIOLATE OR RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT (OR AN EVENT WHICH MIGHT, WITH THE PASSAGE OF TIME OR THE GIVING OF
NOTICE, OR BOTH, CONSTITUTE A DEFAULT) UNDER, OR REQUIRE THE CONSENT OF ANY
THIRD PARTY UNDER, OR RESULT IN OR PERMIT THE TERMINATION OR AMENDMENT OF ANY
PROVISION OF, OR RESULT IN OR PERMIT THE ACCELERATION OF THE MATURITY OR
CANCELLATION OF PERFORMANCE OF ANY OBLIGATION UNDER, OR RESULT IN THE CREATION
OR IMPOSITION OF ANY ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY ASSETS OR
PROPERTY OR GIVE TO OTHERS ANY INTERESTS OR RIGHTS THEREIN UNDER, ANY INDENTURE,
DEED OF TRUST, MORTGAGE, LOAN OR CREDIT AGREEMENT, LICENSE, PERMIT, CONTRACT,
LEASE, OR OTHER AGREEMENT, INSTRUMENT OR COMMITMENT TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH ANY OF THEM MAY BE BOUND OR AFFECTED, EXCEPT
FOR ANY SUCH VIOLATIONS THAT IN THE AGGREGATE WOULD NOT MATERIALLY HINDER OR
IMPAIR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.

 


3.4.          CONSENTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.4 HEREOF, NO CONSENT,
APPROVAL, OR AUTHORIZATION OF, OR EXEMPTION BY, OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR THIRD PARTY IS REQUIRED TO BE OBTAINED OR MADE BY THE COMPANY OR
ANY SUBSIDIARY IN CONNECTION WITH THE EXECUTION, DELIVERY, AND PERFORMANCE BY
ANY STOCKHOLDER OR THE COMPANY OF THIS AGREEMENT, OR ANY ANCILLARY AGREEMENT TO
WHICH ANY SUCH STOCKHOLDER OR THE COMPANY IS A PARTY, OR THE TAKING BY THE
COMPANY OF ANY OTHER ACTION CONTEMPLATED HEREBY OR THEREBY OR THE CONTINUATION
AFTER THE CLOSING BY THE COMPANY OR ANY SUBSIDIARY OF THE BUSINESSES CONDUCTED
PRIOR TO THE CLOSING.

 


3.5.          CAPITALIZATION.  THE AUTHORIZED AND OUTSTANDING CAPITAL STOCK OF
THE COMPANY AS OF THE DATE HEREOF IS SET FORTH ON SCHEDULE 3.5 HEREOF.  THE
COMPANY STOCK REPRESENTS ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE
COMPANY, AND ALL OF THE OUTSTANDING COMPANY STOCK IS DULY AUTHORIZED, VALIDLY
ISSUED, FULLY PAID, AND NON-ASSESSABLE, WAS NOT ISSUED IN VIOLATION OF THE TERMS
OF ANY AGREEMENT OR OTHER UNDERSTANDING BINDING UPON ANY STOCKHOLDER OR THE
COMPANY, AND WAS ISSUED IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE
SECURITIES OR “BLUE-SKY” LAWS AND REGULATIONS.  EXCEPT AS SET FORTH ON SCHEDULE
3.5 HEREOF, THERE ARE OUTSTANDING NO

 

7

--------------------------------------------------------------------------------


 

securities convertible into, exchangeable for or carrying the right to acquire
equity securities of the Company, or subscriptions, warrants, options, rights
(including, without limitation, preemptive rights), stock appreciation rights,
phantom stock interests, or other arrangements or commitments obligating the
Company to issue or dispose of any of its respective equity securities or any
ownership interest therein (“Equity Rights”).  The consummation of the
transactions contemplated hereby will not cause any Encumbrances to be created
or suffered on the Company Stock, other than Encumbrances created by Buyer or
Encumbrances resulting from the Securities Holders Agreement referenced in
Section 8.7 hereof or the Company’s 2003 Equity Compensation Plan (or grant
agreements thereunder).  Schedule 3.5 sets forth as of the date hereof, with
respect to any Equity Rights, the total number of Equity Rights (and any shares
of capital stock issuable pursuant to such Equity Rights), the number of vested
and unvested Equity Rights, the number of Equity Rights that will accelerate
under the terms of the applicable grant or award, and the exercise prices or
grant prices of the for the Equity Rights.  Since the date hereof, the Company
has not awarded or granted any Equity Rights.

 


3.6.          BROKERS.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RETAINED ANY
BROKER, FINDER OR INVESTMENT BANKING FIRM TO ACT ON THEIR BEHALF IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND, TO THE COMPANY’S
KNOWLEDGE, NO OTHER PERSON IS ENTITLED TO RECEIVE ANY BROKERAGE COMMISSION,
FINDER’S FEE OR OTHER SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EXCEPT FOR CIBC WORLD MARKETS TO THE EXTENT
PROVIDED IN THE ENGAGEMENT LETTER BETWEEN CIBC WORLD MARKETS AND THE COMPANY
DATED JUNE 4, 2002 (THE “ENGAGEMENT LETTER”).

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each of the Stockholders severally, but not jointly, hereby represents and
warrants to the Buyer as to itself as follows:

 


4.1.          OWNERSHIP OF STOCK.  SUCH STOCKHOLDER IS THE BENEFICIAL AND RECORD
OWNER OF THE COMPANY STOCK SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME ON EXHIBIT
1.1 ATTACHED HERETO, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, SECURITY
AGREEMENTS, CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENTS, LEASES,
PLEDGES, EQUITIES, PROXIES, CLAIMS, CHARGES, MORTGAGES, RIGHTS OF FIRST REFUSAL,
PREEMPTIVE RIGHTS, RESTRICTIONS, ENCUMBRANCES, EASEMENTS, COVENANTS,
ASSESSMENTS, ATTACHMENTS, LICENSES, OPTIONS OR TITLE DEFECTS OF ANY KIND
WHATSOEVER (“ENCUMBRANCES”), EXCEPT FOR ANY ENCUMBRANCES IMPOSED BY THE
SHAREHOLDERS AGREEMENT OR ARISING UNDER FEDERAL OR STATE SECURITIES LAWS.  SUCH
STOCKHOLDER HAS ALL REQUISITE LEGAL RIGHT, POWER AND AUTHORITY TO TRANSFER SUCH
SHARES OF COMPANY STOCK TO BUYER.  UPON CONSUMMATION OF THE PURCHASES AND
EXCHANGES CONTEMPLATED HEREBY, BUYER WILL ACQUIRE FROM SUCH STOCKHOLDER GOOD AND
MARKETABLE TITLE TO

 

8

--------------------------------------------------------------------------------


 

such shares of Company Stock, free and clear of any Encumbrances other than
Permitted Encumbrances.

 


4.2.          AUTHORITY; EFFECT OF AGREEMENT.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH STOCKHOLDER OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS
TO WHICH SUCH STOCKHOLDER IS A PARTY AND THE CONSUMMATION BY SUCH STOCKHOLDER OF
THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH STOCKHOLDER.  IF SUCH STOCKHOLDER IS A LIMITED
PARTNERSHIP OR CORPORATE BODY, SUCH STOCKHOLDER IS DULY CREATED AND VALIDLY
EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS CREATION AND HAS ALL
REQUISITE LIMITED PARTNERSHIP OR CORPORATE POWER AND AUTHORITY, AS APPLICABLE,
TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED, TO EXECUTE, DELIVER AND
PERFORM THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.   THIS AGREEMENT
HAS BEEN, AND EACH ANCILLARY AGREEMENT TO WHICH SUCH STOCKHOLDER IS A PARTY WILL
BE, DULY AND VALIDLY EXECUTED AND DELIVERED BY SUCH STOCKHOLDER AND CONSTITUTES,
AND WILL CONSTITUTE, THE VALID AND BINDING OBLIGATION OF EACH OF SUCH
STOCKHOLDER, ENFORCEABLE AGAINST SUCH STOCKHOLDER IN ACCORDANCE WITH ITS
RESPECTIVE TERMS.

 


4.3.          NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
STOCKHOLDER OF THIS AGREEMENT AND ANY ANCILLARY AGREEMENT TO WHICH SUCH
STOCKHOLDER IS PARTY, AND THE CONSUMMATION BY SUCH STOCKHOLDER OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DOES NOT AND WILL NOT, WITH OR
WITHOUT THE GIVING OF NOTICE OR THE LAPSE OF TIME, OR BOTH, (W) VIOLATE ANY
PROVISION OF LAW, RULE, OR REGULATION TO WHICH SUCH STOCKHOLDER IS SUBJECT,
(X) VIOLATE ANY ORDER, JUDGMENT, OR DECREE APPLICABLE TO SUCH STOCKHOLDER,
(Y) VIOLATE ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF SUCH STOCKHOLDER
(IF SUCH STOCKHOLDER IS NOT AN INDIVIDUAL), OR (Z) VIOLATE OR RESULT IN A BREACH
OF OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH MIGHT, WITH THE PASSAGE OF TIME OR
THE GIVING OF NOTICE, OR BOTH, CONSTITUTE A DEFAULT) UNDER, OR REQUIRE THE
CONSENT OF ANY THIRD PARTY UNDER, OR RESULT IN OR PERMIT THE TERMINATION OR
AMENDMENT OF ANY PROVISION OF, OR RESULT IN OR PERMIT THE ACCELERATION OF THE
MATURITY OR CANCELLATION OF PERFORMANCE OF ANY OBLIGATION UNDER, OR RESULT IN
THE CREATION OR IMPOSITION OF ANY ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY
ASSETS OR PROPERTY OR GIVE TO OTHERS ANY INTERESTS OR RIGHTS THEREIN UNDER ANY
INDENTURE, DEED OF TRUST, MORTGAGE, LOAN OR CREDIT AGREEMENT, LICENSE, PERMIT,
CONTRACT, LEASE, OR OTHER AGREEMENT, INSTRUMENT OR COMMITMENT TO WHICH SUCH
STOCKHOLDER IS A PARTY OR BY WHICH SUCH STOCKHOLDER MAY BE BOUND OR AFFECTED,
EXCEPT FOR ANY SUCH VIOLATIONS THAT IN THE AGGREGATE WOULD NOT MATERIALLY HINDER
OR IMPAIR THE ABILITY OF SUCH STOCKHOLDER TO PERFORM ITS OBLIGATIONS HEREUNDER
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 


4.4.          BROKERS.  SUCH STOCKHOLDER HAS NOT RETAINED ANY BROKER, FINDER OR
INVESTMENT BANKING FIRM TO ACT ON ITS BEHALF IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND, TO SUCH STOCKHOLDER’S KNOWLEDGE, NO OTHER
PERSON IS ENTITLED TO RECEIVE ANY

 

9

--------------------------------------------------------------------------------


 

brokerage commission, finder’s fee or other similar compensation in connection
with the transactions contemplated by this Agreement, except for CIBC World
Markets to the extent provided in the Engagement Letter.

 


4.5.          TRANSACTIONS WITH RELATED PARTIES.  EXCEPT AS DESCRIBED ON
SCHEDULE 4.5 HEREOF OR AS DESCRIBED IN THE SEC DOCUMENTS (AS DEFINED IN SECTION
5.2 HEREOF), AND EXCEPT FOR THE SHAREHOLDERS AGREEMENT AND REGISTRATION RIGHTS
AGREEMENT REFERENCED THEREIN, SINCE JANUARY 1, 2000, SUCH STOCKHOLDER DOES NOT
HAVE AND HAS NOT HAD:

 


(A)           ANY CONTRACTUAL OR OTHER CLAIMS, EXPRESS OR IMPLIED, OR OF ANY
KIND WHATSOEVER AGAINST THE COMPANY OR ANY SUBSIDIARY;

 


(B)           ANY INTEREST IN ANY PROPERTY OR ASSETS USED BY THE COMPANY OR ANY
SUBSIDIARY; OR

 


(C)           ENGAGED IN ANY OTHER TRANSACTION WITH THE COMPANY OR ANY
SUBSIDIARY (OTHER THAN AT-WILL EMPLOYMENT RELATIONSHIPS AND ANY CASH DIVIDENDS
AND DISTRIBUTIONS IN RESPECT OF SHARES OF COMPANY STOCK).

 

Except as described on Schedule 4.5 hereof, neither such Stockholder nor any of
its affiliates (other than the Company or another Stockholder) has outstanding
any loan, guarantee or other obligation of borrowed money made to or from the
Company or any Subsidiary.

 

The forgoing provisions of this Section 4.5 shall not be construed to be
violated by the existing banking relationship between Paribas and its affiliates
with the Company and its Subsidiaries.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder severally represents and warrants to the Buyer that, to the
Knowledge of that Stockholder:

 


5.1.          SEC DOCUMENTS; UNDISCLOSED LIABILITIES.  THE COMPANY HAS FILED ALL
MATERIAL REPORTS, SCHEDULES, FORMS AND REGISTRATION STATEMENTS WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) REQUIRED TO BE FILED PURSUANT TO
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER SINCE JANUARY 1, 1999
(COLLECTIVELY, AND IN EACH CASE INCLUDING ALL EXHIBITS AND SCHEDULES THERETO AND
DOCUMENTS INCORPORATED BY REFERENCE THEREIN, THE “SEC DOCUMENTS”).  AS OF THEIR
RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT OR THE

 

10

--------------------------------------------------------------------------------


 

Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents, and none of the SEC
Documents (including any and all financial statements included therein) as of
such dates contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The consolidated financial statements of the Company included
in the SEC Documents (the “SEC Financial Statements”) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with GAAP (except as may be indicated therein or in the notes thereto
and except, in the case of unaudited consolidated quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
respective dates thereof and the consolidated results of their operations and
cash flows for the respective periods then ended (subject, in the case of
unaudited quarterly statements, to normal year-end audit adjustments and the
absence of footnotes).  Except as set forth on Schedule 5.1 hereof, since
December 27, 2002 until the date hereof, neither the Company nor any of its
Subsidiaries has incurred any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) except (i) as and to the extent set
forth on the audited balance sheet of the Company and its Subsidiaries as of
December 27, 2002 (including the notes thereto), (ii) as incurred in connection
with the transactions contemplated by this Agreement, (iii) as incurred after
December 27, 2002 in the ordinary course of business and consistent with past
practice, (iv) to the extent specifically described in the SEC Documents filed
since December 27, 2002 but on or prior to the date hereof (the “Recent SEC
Documents”), or (v) as would not, individually or in the aggregate, have a
Material Adverse Effect.

 


5.2.          ABSENCE OF CERTAIN CHANGES OR EVENTS.  EXCEPT AS DISCLOSED IN THE
SEC DOCUMENTS FILED OR PRESS RELEASES OF THE COMPANY ISSUED PRIOR TO THE DATE
HEREOF, OR EXCEPT AS SET FORTH ON SCHEDULE 5.2 HEREOF, THE COMPANY AND THE
SUBSIDIARIES HAVE CONDUCTED THE COMPANY’S AND ITS SUBSIDIARIES’ BUSINESSES ONLY
IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE AND THERE HAS BEEN NO
MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING THE FOREGOING, EXCEPT AS SET FORTH ON
SCHEDULE 5.2 OR AS REFLECTED IN THE RECENT SEC DOCUMENTS, SINCE DECEMBER 27,
2002, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS (A) PURCHASED OR REDEEMED ANY
SHARES OF ITS STOCK (INCLUDING, WITHOUT LIMITATION, THE COMPANY STOCK), OR
GRANTED OR ISSUED ANY OPTION, WARRANT OR OTHER RIGHT TO PURCHASE OR ACQUIRE ANY
SUCH SHARES, (B) SUFFERED ANY CHANGE OR RECEIVED ANY THREAT OF ANY CHANGE IN ANY
OF ITS RELATIONS WITH, OR ANY LOSS OR THREAT OF LOSS OF, ANY OF THE SUPPLIERS,
CLIENTS, DISTRIBUTORS, CUSTOMERS OR EMPLOYEES THAT WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, INCLUDING ANY SUCH LOSS OR CHANGE
WHICH MAY RESULT FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (C)
CHANGED ANY METHOD OF KEEPING OF THEIR RESPECTIVE BOOKS OF

 

11

--------------------------------------------------------------------------------


 

account or accounting principles (other than as required by law), (d) entered
into any transaction, agreement, event or arrangement outside the ordinary
course of the conduct of the businesses of the Company or any Subsidiary, (e)
changed or modified in any respect material to the Company its existing credit,
collection and payment policies, procedures and practices with respect to
accounts receivable and accounts payable, respectively, including without
limitation, acceleration of collections of receivables, failure to make or delay
in making collections of receivables (whether or not past due), acceleration of
payment of payables or failure to pay or delay in payment of payables, (f)
incurred any damage, destruction, theft, loss or business interruption, whether
covered by insurance or not, that would have a Material Adverse Effect, or (g)
made any declaration, payment or setting aside for payment of any dividend or
other distribution (whether in cash, stock or property) with respect to any
securities of the Company.

 


5.3.          CONTRACTS.  EACH OUTSTANDING CONTRACT OF THE COMPANY IS VALID AND
BINDING, ENFORCEABLE AGAINST THE COMPANY OR ANY SUBSIDIARY IN ACCORDANCE WITH
ITS TERMS, AND IS IN FULL FORCE AND EFFECT, EXCEPT AS MAY BE LIMITED BY
APPLICABLE INSOLVENCY, BANKRUPTCY, REORGANIZATION, MORATORIUM, OR OTHER SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND ANY APPLICABLE EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).  THE
COMPANY OR ANY SUBSIDIARY AND EACH OF THE OTHER PARTIES THERETO HAVE PERFORMED
ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY THEM UNDER, AND ARE NOT IN DEFAULT
UNDER, ANY OF SUCH CONTRACTS AND NO EVENT HAS OCCURRED WHICH, WITH NOTICE OR
LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT, EXCEPT FOR FAILURES OR
OCCURRENCES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY WRITTEN
CLAIM FROM ANY OTHER PARTY TO ANY SUCH CONTRACT THAT THE COMPANY OR ANY
SUBSIDIARY HAS BREACHED ANY OBLIGATIONS TO BE PERFORMED BY IT THEREUNDER, OR IS
OTHERWISE IN DEFAULT OR DELINQUENT IN PERFORMANCE THEREUNDER, EXCEPT FOR
BREACHES, DEFAULTS OR DELINQUENCIES WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


5.4.          LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 5.4 HEREOF, THERE IS
NO ACTION, CLAIM, SUIT, REVIEW, PROCEEDING OR INVESTIGATION IN ANY COURT OR
BEFORE ANY GOVERNMENTAL AGENCY OR AUTHORITY PENDING OR THREATENED AGAINST THE
COMPANY OR ANY SUBSIDIARY WHICH IF ADVERSELY DETERMINED AGAINST THE COMPANY OR
SUCH SUBSIDIARY WOULD HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH IN
SCHEDULE 5.4 HEREOF, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS A PARTY TO, OR
BOUND BY, ANY OUTSTANDING ORDERS, RULINGS, JUDGMENTS, SETTLEMENTS, ARBITRATION
AWARDS OR DECREES (OR AGREEMENTS ENTERED INTO OR ANY ADMINISTRATIVE, JUDICIAL OR
ARBITRATION AWARD WITH ANY GOVERNMENTAL AUTHORITY) WITH RESPECT TO OR AFFECTING
THE PROPERTIES, ASSETS, PERSONNEL OR BUSINESS OF THE COMPANY OR ANY SUBSIDIARY,
THE ENFORCEMENT OF WHICH OR COMPLIANCE WITH WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT, OR COULD REASONABLY BE EXPECTED TO AFFECT THE (I) VALIDITY OF THIS
AGREEMENT OR ITS ENFORCEABILITY AGAINST ANY STOCKHOLDER OR THE COMPANY, (II)
CONSUMMATION BY ANY STOCKHOLDER OR THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR (III)

 

12

--------------------------------------------------------------------------------


 

compliance by any Stockholder or the Company with the terms of this Agreement.

 


5.5.          COMPLIANCE WITH LAWS.  THE COMPANY AND ITS SUBSIDIARIES HAVE BEEN
AND ARE IN COMPLIANCE WITH ALL APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAWS,
RULES AND REGULATIONS CURRENTLY IN EFFECT, EXCEPT WHERE THE FAILURE TO COMPLY
THEREWITH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.  THE COMPANY AND ITS SUBSIDIARIES POSSESS AND ARE IN COMPLIANCE WITH ALL
GOVERNMENTAL PERMITS, REGISTRATIONS, CERTIFICATES, LICENSES, AUTHORIZATIONS,
EASEMENTS, LEASES AND VARIANCES (“PERMITS”) NECESSARY FOR THE CONDUCT OF THE
COMPANY’S AND ITS SUBSIDIARIES’ BUSINESSES AS PRESENTLY CONDUCTED, AND WILL
CONTINUE TO POSSESS AND BE IN COMPLIANCE WITH SUCH PERMITS IMMEDIATELY AFTER THE
CLOSING, AND EACH OF SUCH PERMITS IS AND WILL BE IMMEDIATELY AFTER THE CLOSING
IN FULL FORCE AND EFFECT IN FAVOR OF THE COMPANY OR A SUBSIDIARY, EXCEPT WHERE
THE FAILURE TO SO POSSESS, COMPLY WITH OR BE IN EFFECT WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 


5.6.          ENVIRONMENTAL MATTERS.  EXCEPT AS DISCLOSED ON SCHEDULE 5.6 HEREOF
OR IN THE SEC DOCUMENTS:

 


(A)           THE COMPANY AND EACH SUBSIDIARY HAS CONDUCTED AND IS NOW
CONDUCTING ITS OPERATIONS IN COMPLIANCE WITH ALL APPLICABLE FOREIGN, FEDERAL,
STATE AND LOCAL ENVIRONMENTAL AND EMPLOYEE PROTECTION LAWS, RULES, REGULATIONS,
ORDINANCES, THE COMMON LAW, JUDGMENTS, ORDERS, CONSENT AGREEMENTS, WORK
PRACTICES, STANDARDS AND NORMS (“ENVIRONMENTAL LAWS”), AND HOLDS AND HAS BEEN
AND IS IN COMPLIANCE WITH ALL PERMITS, CERTIFICATES, LICENSES, APPROVALS,
REGISTRATIONS AND AUTHORIZATIONS REQUIRED UNDER ENVIRONMENTAL LAWS
(“ENVIRONMENTAL PERMITS”), EXCEPT, IN EACH CASE, WHERE ANY SUCH NONCOMPLIANCE OR
FAILURE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.

 


(B)           SINCE SEPTEMBER 25, 1996, NEITHER THE COMPANY NOR ANY SUBSIDIARY
HAS RECEIVED ANY NOTICE, CITATION, SUMMONS, ORDER OR COMPLAINT, AND NO PENALTY
HAS BEEN ASSESSED OR IS PENDING OR THREATENED BY ANY THIRD PARTY (INCLUDING,
WITHOUT LIMITATION, ANY GOVERNMENTAL AGENCY) WITH RESPECT TO (I) THE USE OR
RELEASE (AS DEFINED BELOW) OF ANY AND HAZARDOUS OR TOXIC SUBSTANCES, WASTES OR
MATERIALS, OR ANY POLLUTANTS, CONTAMINANTS, OR DANGEROUS MATERIALS REGULATED AS
SUCH BY ENVIRONMENTAL LAWS (“HAZARDOUS MATERIALS”) BY OR ON BEHALF OF THE
COMPANY OR ITS SUBSIDIARIES, (II) NON-COMPLIANCE WITH ENVIRONMENTAL LAWS OR
(III) FAILURE TO HOLD OR COMPLY WITH ENVIRONMENTAL PERMITS.  SINCE SEPTEMBER 25,
1996, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY WRITTEN CLAIMS OR
DEMANDS OR OTHER NOTIFICATION THAT THE COMPANY OR ANY SUBSIDIARY IS REQUIRED BY
ENVIRONMENTAL LAW TO CONDUCT ANY MATERIAL INVESTIGATION, CLEANUP, REMEDIAL
ACTION OR OTHER RESPONSE ACTION OF OR WITH RESPECT TO HAZARDOUS MATERIALS.

 


(C)           NO HAZARDOUS MATERIALS HAVE BEEN RELEASED, SPILLED, LEAKED,
DISCHARGED,

 

13

--------------------------------------------------------------------------------


 

disposed of, pumped, poured, emitted, emptied, injected, leached, dumped or
allowed to escape (“Released” and as the context requires, “Release”) by the
Company or any Subsidiary that have resulted, or are reasonably likely to
result, in remediation liabilities or obligations, except to the extent any such
liabilities or obligations, individually or in the aggregate, would not have a
Material Adverse Effect.

 


5.7.          TAXES.

 


(A)           EXCEPT AS SET FORTH IN SCHEDULE 5.7.1 HEREOF, (I) THE COMPANY AND
ITS SUBSIDIARIES HAVE TIMELY FILED WITH THE APPROPRIATE TAXING AUTHORITY ALL TAX
RETURNS THAT THEY WERE REQUIRED TO FILE AND HAVE TIMELY PAID IN FULL ALL TAXES
THAT THEY WERE REQUIRED TO PAY; (II) ALL TAX RETURNS ARE TRUE, CORRECT AND
COMPLETE EXCEPT WHERE THE FAILURE TO BE TRUE, CORRECT AND COMPLETE WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT; AND (III)
THERE ARE NO LIENS FOR TAXES UPON THE COMPANY, ANY OF ITS SUBSIDIARIES, OR THEIR
ASSETS, EXCEPT LIENS FOR CURRENT TAXES NOT YET DUE AND PAYABLE.  EXCEPT AS SET
FORTH ON SCHEDULE 5.7.2 HEREOF, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS GRANTED ANY WAIVER OF ANY STATUTE OF LIMITATIONS WITH RESPECT TO, OR ANY
EXTENSION OF A PERIOD FOR THE ASSESSMENT OF ANY TAXES.

 


(B)           AS USED IN THIS AGREEMENT: (I) “TAXES” MEANS ALL INCOME TAXES
(INCLUDING ANY TAX ON OR BASED UPON NET INCOME, OR GROSS INCOME, OR INCOME AS
SPECIALLY DEFINED, OR EARNINGS, OR PROFITS, OR SELECTED ITEMS OF INCOME,
EARNINGS, OR PROFITS) AND ALL GROSS RECEIPTS, ESTIMATED, SALES, USE, AD VALOREM,
VALUE-ADDED, TRANSFER, FRANCHISE, LICENSE, WITHHOLDING, PAYROLL, EMPLOYMENT,
EXCISE, SEVERANCE, STAMP, OCCUPATION, PREMIUM, PROPERTY, OR WINDFALL PROFIT
TAXES, ENVIRONMENT, ALTERNATIVE, OR ADD-ON MINIMUM TAXES, CUSTOM DUTIES OR OTHER
TAXES, FEES, ASSESSMENTS, OR CHARGES OF ANY KIND WHATSOEVER, TOGETHER WITH ANY
INTEREST AND ANY PENALTIES, ADDITIONS TO TAX OR ADDITIONAL AMOUNTS IMPOSED BY
ANY TAXING AUTHORITY ON THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) “TAX
RETURN” MEANS ANY MATERIAL RETURN, REPORT, INFORMATION RETURN OR OTHER DOCUMENT
(INCLUDING ANY RELATED OR SUPPORTING INFORMATION) FILED OR REQUIRED TO BE FILED
WITH ANY TAXING AUTHORITY IN CONNECTION WITH THE DETERMINATION, ASSESSMENT, OR
COLLECTION OF ANY TAXES PAID OR PAYABLE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES; AND (III) “TAXING AUTHORITY” MEANS ANY FEDERAL, STATE, LOCAL, OR
FOREIGN GOVERNMENTAL ENTITY OR OTHER AUTHORITY (INDIVIDUALLY OR COLLECTIVELY).

 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 5.7.3 HEREOF, THERE IS NO ACTION,
SUIT, PROCEEDING, INVESTIGATION, AUDIT, CLAIM, ASSESSMENT OR JUDGMENT NOW
PENDING AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES IN RESPECT OF ANY TAX,
AND NO NOTICE OF DEFICIENCY OR PROPOSED ADJUSTMENT FOR ANY AMOUNT OF TAX HAS
BEEN RECEIVED FROM ANY TAXING AUTHORITY.  NO TAXING AUTHORITY WITH WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES DOES NOT FILE TAX RETURNS HAS CLAIMED THAT
SUCH COMPANY IS OR MAY BE SUBJECT TO TAXATION BY THAT TAXING AUTHORITY.

 

14

--------------------------------------------------------------------------------


 


(D)           THERE IS NO AGREEMENT OR ARRANGEMENT WITH ANY PERSON OR ENTITY
(OTHER THAN ANY TAX SHARING AGREEMENT EXCLUSIVELY AMONG THE COMPANY AND ITS
SUBSIDIARIES) PURSUANT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES WOULD
HAVE AN OBLIGATION WITH RESPECT TO TAXES OF ANOTHER PERSON OR ENTITY FOLLOWING
THE CLOSING.

 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 5.7.4, NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAS EVER BEEN A MEMBER OF AN AFFILIATED GROUP OF
CORPORATIONS (AS THAT TERM IS DEFINED IN SECTION 1504(A)(1) OF THE CODE) OTHER
THAN THE GROUP OF WHICH THE COMMON PARENT IS THE COMPANY OR THE GROUP OF WHICH
THE COMMON PARENT WAS AMERIMAX UK, INC., OR HAS ANY LIABILITY FOR THE TAXES OF
ANY PERSON (OTHER THAN ANY OF THE COMPANY AND ITS SUBSIDIARIES) UNDER TREASURY
REGULATION § 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN
LAW), OR AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE.

 


(F)            EXCEPT AS DISCLOSED ON SCHEDULE 5.7.5 HEREOF, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY AGREEMENT, CONTRACT, ARRANGEMENT
OR PLAN THAT HAS RESULTED OR COULD RESULT, SEPARATELY OR IN THE AGGREGATE, IN
THE PAYMENT OF ANY “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G
OF THE CODE.

 


5.8.          EMPLOYEE BENEFIT MATTERS.

 


(A)           SCHEDULE 5.8.1 HEREOF LISTS ALL “EMPLOYEE BENEFIT PLANS,” AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), AND ALL PENSION, RETIREMENT, SUPPLEMENTAL RETIREMENT,
STOCK, STOCK OPTION, BASIC AND SUPPLEMENTAL ACCIDENTAL DEATH AND DISMEMBERMENT,
BASIC AND SUPPLEMENTAL LIFE AND HEALTH INSURANCE, DENTAL, VISION, SAVINGS,
BONUS, DEFERRED COMPENSATION, INCENTIVE COMPENSATION, BUSINESS TRAVEL AND
ACCIDENT, HOLIDAY, VACATION, SEVERANCE PAY, SALARY CONTINUATION, SICK PAY, SICK
LEAVE, SHORT AND LONG TERM DISABILITY, TUITION REFUND, SERVICE AWARD, COMPANY
CAR, SCHOLARSHIP, RELOCATION, PATENT AWARD, FRINGE BENEFIT AND OTHER EMPLOYEE
BENEFIT ARRANGEMENTS, PLANS, CONTRACTS, POLICIES, OR PRACTICES MAINTAINED,
CONTRIBUTED TO, OR REQUIRED TO BE CONTRIBUTED BY THE COMPANY OR ANY ERISA
AFFILIATE (AS HEREINAFTER DEFINED) (OR WITH RESPECT TO WHICH THE COMPANY OR ANY
ERISA AFFILIATE MAY HAVE ANY LIABILITY) (THE “BENEFIT PLANS”) WITHIN THE UNITED
STATES.  EACH BENEFIT PLAN MAINTAINED, CONTRIBUTED TO OR REQUIRED TO BE
CONTRIBUTED TO BY THE COMPANY OR ANY ERISA AFFILIATE (OR WITH RESPECT TO WHICH
THE COMPANY OR ANY ERISA AFFILIATE MAY HAVE LIABILITY) OUTSIDE THE UNITED STATES
(THE “FOREIGN PLANS”) IS DISCLOSED ON SCHEDULE 5.8.2 HEREOF.  FOR PURPOSES OF
THIS SECTION 5.8, THE TERM “ERISA AFFILIATE” MEANS (I) ANY PERSON INCLUDED WITH
THE COMPANY IN A CONTROLLED GROUP OF CORPORATIONS WITHIN THE MEANING OF SECTION
414(B) OF THE CODE; (II) ANY TRADE OR BUSINESS (WHETHER OR NOT INCORPORATED)
WHICH IS UNDER COMMON CONTROL WITH THE COMPANY WITHIN THE MEANING OF SECTION
414(C) OF THE CODE; (III) ANY MEMBER OF AN AFFILIATED SERVICE GROUP OF WHICH THE
COMPANY IS A MEMBER WITHIN THE MEANING OF SECTION

 

15

--------------------------------------------------------------------------------


 

414(m) of the Code; or (iv) any other person or entity treated as an affiliate
of the Company under Section 414(o) of the Code.

 


(B)           AS APPLICABLE, WITH RESPECT TO EACH OF THE BENEFIT PLANS, TRUE AND
COMPLETE COPIES OF (I) ALL PLAN DOCUMENTS (INCLUDING ALL AMENDMENTS AND
MODIFICATIONS THEREOF) AND IN THE CASE OF AN UNWRITTEN BENEFIT PLAN, A WRITTEN
DESCRIPTION THEREOF, AND IN EITHER CASE ALL RELATED AGREEMENTS INCLUDING,
WITHOUT LIMITATION THE TRUST AGREEMENT AND AMENDMENTS THERETO, INSURANCE
CONTRACTS, AND INVESTMENT MANAGEMENT AGREEMENTS; (II) THE MOST RECENTLY FILED
FORM 5500 SERIES AND ALL SCHEDULES THERETO, AS APPLICABLE; (III) THE CURRENT
SUMMARY PLAN DESCRIPTIONS AND ALL MATERIAL MODIFICATIONS THERETO; (IV) THE MOST
RECENT TRUSTEE REPORT; (V) COPIES OF ANY PRIVATE LETTER RULINGS, REQUESTS AND
APPLICATIONS FOR DETERMINATION AND DETERMINATION LETTERS ISSUED WITH RESPECT TO
THE BENEFIT PLANS WITHIN THE PAST FIVE YEARS AND (VI) THE EQUIVALENT UNDER
APPLICABLE LOCAL LAW OF ITEMS (II) THROUGH (V) WITH RESPECT TO THE FOREIGN
PLANS, IN EACH CASE HAVE BEEN MADE AVAILABLE TO BUYER.

 


(C)           THE COMPANY AND EACH ERISA AFFILIATE ARE IN COMPLIANCE WITH THE
PROVISIONS OF ERISA AND THE CODE (INCLUDING, AS APPLICABLE, AND WITHOUT
LIMITATION, THE QUALIFICATION REQUIREMENTS OF SECTIONS 401, ET. SEQ. AND THE
CONTINUATION COVERAGE REQUIREMENTS OF SECTION 4980B, THEREOF) APPLICABLE TO THE
BENEFIT PLANS OR, IN THE CASE OF THE FOREIGN PLANS, THE APPLICABLE LAWS OF EACH
JURISDICTION IN WHICH ANY OF THE FOREIGN PLANS ARE MAINTAINED, EXCEPT WHERE
NONCOMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  EACH BENEFIT PLAN HAS BEEN MAINTAINED, OPERATED AND
ADMINISTERED IN COMPLIANCE WITH ITS TERMS AND ANY RELATED DOCUMENTS OR
AGREEMENTS AND THE APPLICABLE PROVISIONS OF ERISA AND THE CODE OR OF THE
APPLICABLE LAWS OF EACH JURISDICTION IN WHICH ANY OF THE FOREIGN PLANS ARE
MAINTAINED, EXCEPT WHERE NONCOMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 


(D)           EXCEPT AS SET FORTH IN SCHEDULE 5.8.3, NO BENEFIT PLAN IS (OR AT
ANY TIME HAS BEEN) A “MULTIEMPLOYER PLAN” AS DEFINED IN SECTION 3(37) OF ERISA.

 


(E)           THERE ARE NO PENDING AUDITS OR INVESTIGATIONS BY ANY GOVERNMENTAL
AGENCY INVOLVING THE BENEFIT PLANS OR THE FOREIGN PLANS, AND NO THREATENED OR
PENDING CLAIMS (EXCEPT FOR INDIVIDUAL CLAIMS FOR BENEFITS PAYABLE IN THE NORMAL
OPERATION OF THE BENEFIT PLANS OR FOREIGN PLANS), SUITS OR PROCEEDINGS INVOLVING
ANY BENEFIT PLAN OR FOREIGN PLAN, ANY FIDUCIARY THEREOF OR SERVICE PROVIDER
THERETO, NOR IS THERE ANY REASONABLE BASIS FOR ANY SUCH CLAIM, SUIT OR
PROCEEDING.

 


(F)            EXCEPT AS SET FORTH IN SCHEDULE 5.8.4 OR AS DISCLOSED IN THE SEC
DOCUMENTS, ALL CONTRIBUTIONS TO, AND PAYMENTS FROM, THE BENEFIT PLANS AND THE
FOREIGN PLANS, (OTHER THAN PAYMENTS TO BE MADE FROM A TRUST, INSURANCE CONTRACT
OR OTHER FUNDING MEDIUM) WHICH

 

16

--------------------------------------------------------------------------------


 

may have been required to be made in accordance with the terms of any such plan,
and, when applicable, the law of the jurisdiction in which such plan is
maintained, have been timely made, except where the failure to make such
contributions or payments would not, individually or in the aggregate, have a
Material Adverse Effect.  Except as set forth in Schedule 5.8.4 or as disclosed
in the SEC Documents, all such contributions to the Foreign Plans, and all
payments under the Foreign Plans, for any period ending before the Closing Date
that are not yet, but will be, required to be made, are properly accrued and
reflected on the financial statements of the employer maintaining such plan.

 


(G)           EXCEPT AS SET FORTH IN SCHEDULE 5.8.5 AND EXCEPT FOR THE EURAMAX
UK PENSION PLAN OR AS DISCLOSED IN THE SEC DOCUMENTS, THE ASSETS OF EACH OF THE
BENEFIT PLANS AND THE FOREIGN PLANS WHICH IS AN “EMPLOYEE PENSION PLAN” (AS
DEFINED IN SECTION 3(2) OF ERISA) OR OTHERWISE PROVIDES RETIREMENT, MEDICAL OR
LIFE INSURANCE BENEFITS FOLLOWING RETIREMENT, ARE AT LEAST EQUAL TO THE
LIABILITIES OF SUCH PLANS, EXCEPT FOR FAILURES WHICH WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyers hereby represent and warrant to the Stockholders as follows:

 


6.1.          ORGANIZATION.  EACH OF THE FUND AND CVC/SSB IS A LIMITED
PARTNERSHIP DULY CREATED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF
DELAWARE, AND THE EXECUTIVE FUND IS A LIMITED LIABILITY COMPANY DULY CREATED AND
VALIDLY EXISTING UNDER THE LAWS OF HE STATE OF DELAWARE.  EACH BUYER HAS ALL
REQUISITE LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY,
AS APPLICABLE, TO CARRY ON ITS BUSINESS AS IT IS NOW BEING CONDUCTED, AND TO
EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO
WHICH IT IS A PARTY, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.

 


6.2.          POWER AND AUTHORITY.  THE EXECUTION, DELIVERY, AND PERFORMANCE BY
EACH BUYER OF THIS AGREEMENT, AND EACH ANCILLARY AGREEMENT TO WHICH EACH BUYER
IS A PARTY, AND THE CONSUMMATION BY EACH BUYER OF THE TRANSACTIONS CONTEMPLATED
HEREBY  AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LIMITED
PARTNERSHIP OR LIMITED LIABILITY COMPANY ACTION, AS APPLICABLE, ON THE PART OF
EACH BUYER.  THIS AGREEMENT HAS BEEN, AND EACH ANCILLARY AGREEMENT TO WHICH EACH
BUYER IS A PARTY WILL BE, DULY AND VALIDLY EXECUTED AND DELIVERED BY EACH BUYER
AND CONSTITUTES, OR WILL CONSTITUTE, THE VALID AND BINDING OBLIGATION OF EACH
BUYER, ENFORCEABLE AGAINST EACH BUYER IN ACCORDANCE WITH ITS TERMS.

 


6.3.          NO CONFLICT.  THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH
BUYER OF THIS

 

17

--------------------------------------------------------------------------------


 

Agreement, and each Ancillary Agreement to which each Buyer is a party, and the
consummation by each Buyer of the transactions contemplated hereby and thereby
does not and will not, with or without the giving of notice or the lapse of
time, or both, (i) violate any provision of law, rule, or regulation to which
any Buyer is subject, (ii) violate any order, judgment, or decree applicable to
any Buyer, (iii) violate any provision of the organizational documents of any
Buyer or (iv) violate or result in a breach of or constitute a default (or an
event which might, with the passage of time or the giving of notice, or both,
constitute a default) under, or require the consent of any third party under, or
result in or permit the termination or amendment of any provision of, or result
in or permit the acceleration of the maturity or cancellation of performance of
any obligation under, or result in the creation or imposition of any Encumbrance
of any nature whatsoever upon any assets or property or give to others any
interests or rights therein under any indenture, deed of trust, mortgage, loan
or credit agreement, license, permit, contract, lease, or other agreement,
instrument or commitment to which any Buyer is a party or by which it may be
bound or affected, except, in each case, for violations that in the aggregate
would not materially hinder or impair the ability of any Buyer to perform its
obligations hereunder or the consummation of the transactions contemplated
hereby.  The Fund is, and as of the Closing will continue to be, an “affiliate”
(as such term is defined in Rule 12b-2 under the Exchange Act as of the date of
this Agreement) of Citicorp Venture Capital, Ltd., a New York Corporation.

 


6.4.          CONSENTS.  EXCEPT AS SET FORTH ON SCHEDULE 6.4 HEREOF, NO CONSENT,
APPROVAL, OR AUTHORIZATION OF, OR EXEMPTION BY, OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY OR THIRD PARTY IS REQUIRED TO BE OBTAINED OR MADE BY ANY BUYER IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY BUYER OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT TO WHICH BUYER IS A PARTY OR THE TAKING BY
BUYER OF ANY OTHER ACTION CONTEMPLATED HEREBY OR THEREBY.

 


6.5.          BROKERS.  BUYER HAS RETAINED NO BROKER, FINDER OR INVESTMENT
BANKING FIRM TO ACT ON ITS BEHALF IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


6.6.          PURCHASE FOR INVESTMENT.  BUYER IS PURCHASING THE COMPANY STOCK
BEING PURCHASED BY IT PURSUANT TO SECTION 1.1 HEREOF FOR INVESTMENT AND NOT WITH
A VIEW TO ANY PUBLIC RESALE OR OTHER DISTRIBUTION THEREOF, EXCEPT IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS.

 


6.7.          SUFFICIENT FUNDS.  AS OF THE CLOSING DATE, BUYER WILL HAVE
SUFFICIENT FUNDS TO CONSUMMATE THE PURCHASE OF THE COMPANY STOCK BEING PURCHASED
BY IT PURSUANT TO SECTION 1.1 HEREOF.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII
COVENANTS

 


7.1.          COOPERATION BY THE STOCKHOLDERS AND THE COMPANY.  FROM THE DATE
HEREOF AND PRIOR TO THE CLOSING, THE STOCKHOLDERS AND THE COMPANY WILL USE THEIR
RESPECTIVE REASONABLE BEST EFFORTS, AND WILL COOPERATE WITH BUYER, TO SECURE ALL
NECESSARY CONSENTS, APPROVALS, AUTHORIZATIONS, EXEMPTIONS, AND WAIVERS FROM
GOVERNMENTAL AUTHORITIES OR OTHER THIRD PARTIES (INCLUDING ANY REQUIRED PURSUANT
TO THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1974, AS AMENDED (THE
“HSR ACT”), OR SIMILAR FOREIGN ANTITRUST/COMPETITION LAWS), AS SHALL BE REQUIRED
IN ORDER TO ENABLE THE COMPANY AND THE STOCKHOLDERS TO EFFECT THE TRANSACTIONS
CONTEMPLATED HEREBY, AND WILL OTHERWISE USE THEIR RESPECTIVE REASONABLE BEST
EFFORTS TO CAUSE THE CONSUMMATION OF SUCH TRANSACTIONS, IN ACCORDANCE WITH THE
TERMS AND CONDITIONS HEREOF.

 


7.2.          CONDUCT OF THE BUSINESS PENDING CLOSING.  FROM AND AFTER THE DATE
HEREOF UNTIL THE CLOSING DATE, EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULES
HERETO OR UNLESS BUYER SHALL OTHERWISE CONSENT IN WRITING, THE COMPANY AND EACH
ITS SUBSIDIARIES SHALL: (A) CARRY ON ITS BUSINESS IN THE ORDINARY COURSE IN
SUBSTANTIALLY THE SAME MANNER IN WHICH IT PREVIOUSLY HAS BEEN CONDUCTED AND, TO
THE EXTENT CONSISTENT WITH SUCH BUSINESS, USE ITS REASONABLE BEST EFFORTS TO
PRESERVE INTACT ITS PRESENT BUSINESS ORGANIZATION, TO KEEP AVAILABLE IN ALL
MATERIAL RESPECTS THE SERVICES OF ITS PRESENT OFFICERS AND EMPLOYEES, AND TO
PRESERVE FOR ITS BUSINESS THE GOOD WILL OF THE CUSTOMERS, SUPPLIERS AND OTHERS
HAVING BUSINESS RELATIONS WITH IT, (B) NOT AMEND ITS CERTIFICATE OF
INCORPORATION OR BYLAWS, OR OTHER ORGANIZATIONAL DOCUMENTS, (C) NOT ADOPT A PLAN
OF LIQUIDATION OR DISSOLUTION, AND NOT MERGE OR CONSOLIDATE WITH, OR PURCHASE
SUBSTANTIALLY ALL OR A MATERIAL PORTION OF THE ASSETS OF, OR OTHERWISE ACQUIRE
ANY BUSINESS OF ANY PERSON, (D) NOT TAKE ANY ACTION DESCRIBED IN SECTION
5.2(A)-(G), NOR OTHERWISE TAKE ANY ACTION OR OMIT TO TAKE ANY ACTIONS WHICH
ACTION OR OMISSION WOULD RESULT IN A BREACH OR INACCURACY OF ANY OF THEIR
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN IN ANY MATERIAL RESPECT AT, OR
AS OF ANY TIME PRIOR TO THE CLOSING, (E) MAINTAIN ITS BOOKS OF ACCOUNT AND
RECORDS IN ITS USUAL, REGULAR AND ORDINARY MANNER, CONSISTENT WITH ITS PAST
PRACTICE, (F) NOT TAKE ANY ACTION OR OMIT TO TAKE ANY ACTION WHICH WILL RESULT
IN A VIOLATION OF ANY APPLICABLE LAW OR CAUSE A BREACH OF ANY AGREEMENTS,
CONTRACTS OR COMMITMENTS BY IT (INCLUDING, WITHOUT LIMITATION, THE CONTRACTS),
EXCEPT FOR VIOLATIONS OR BREACHES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT, (G) NOT ISSUE, REDEEM, REPURCHASE, SPLIT OR
RECLASSIFY ANY CAPITAL STOCK OR OTHER EQUITY SECURITIES OR ISSUE, BECOME A PARTY
TO, REDEEM OR REPURCHASE ANY SUBSCRIPTIONS, WARRANTS, RIGHTS, OPTIONS,
CONVERTIBLE SECURITIES OR OTHER AGREEMENTS OR COMMITMENTS OF ANY CHARACTER
RELATING TO ITS ISSUED OR UNISSUED CAPITAL STOCK, OR ITS OTHER EQUITY
SECURITIES, IF ANY, OR GRANT ANY STOCK APPRECIATION, PHANTOM STOCK OR SIMILAR
RIGHTS, (H) NOT AGREE OR COMMIT TO DO ANY OF THE FOREGOING REFERRED TO IN
CLAUSES (A) - (G), AND (J) PROMPTLY ADVISE BUYER OF ANY FACT, CONDITION,
OCCURRENCE OR CHANGE KNOWN TO THE INVESTORS OR THE COMPANY THAT WOULD CAUSE OF
BREACH OF THIS SECTION 7.2 OR WOULD HAVE A MATERIAL ADVERSE EFFECT.

 


7.3.          ACCESS.  FROM AND AFTER THE DATE HEREOF, THE COMPANY SHALL PROVIDE
BUYER WITH

 

19

--------------------------------------------------------------------------------


 


SUCH INFORMATION AS BUYER FROM TIME TO TIME REASONABLY MAY REQUEST WITH RESPECT
TO THE COMPANY AND ITS SUBSIDIARIES AND PROVIDE BUYER AND ITS OFFICERS,
CONSULTANTS, EMPLOYEES, COUNSEL, AGENTS AND OTHER REPRESENTATIVES FULL ACCESS
DURING REGULAR BUSINESS HOURS AND UPON REASONABLE NOTICE (BUT IN A MANNER NOT
MATERIALLY DISRUPTIVE TO THE COMPANY’S OPERATIONS) TO THEIR RESPECTIVE
PROPERTIES, BOOKS AND RECORDS AS BUYER FROM TIME TO TIME REASONABLY MAY REQUEST,
SO THAT BUYER MAY HAVE FULL OPPORTUNITY TO MAKE SUCH INVESTIGATION AS IT SHALL
DESIRE TO MAKE OF THE MANAGEMENT, BUSINESS, PROPERTIES, ENVIRONMENTAL AFFAIRS
AND OTHER AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES.

 


7.4.          DIRECTORS; RESIGNATIONS.   AT THE CLOSING, THE INVESTORS AND THE
COMPANY WILL CAUSE TO BE DELIVERED TO THE COMPANY WRITTEN RESIGNATIONS OF EACH
DIRECTOR OF THE COMPANY OR ITS SUBSIDIARIES IDENTIFIED ON SCHEDULE 7.4 HEREOF. 
THE INVESTORS AND THE COMPANY SHALL CAUSE ALL OF THE DIRECTORS OF THE COMPANY
IMMEDIATELY PRIOR TO THE CLOSING TO EXECUTE A UNANIMOUS WRITTEN CONSENT
APPROVING THE ELECTION OF TWO INDIVIDUALS SELECTED BY BUYER AS DIRECTORS OF THE
COMPANY AS OF CLOSING.

 


7.5.          FULFILLMENT OF AGREEMENTS.  THE STOCKHOLDERS AND THE COMPANY SHALL
USE THEIR REASONABLE BEST EFFORTS TO CAUSE ALL OF THE CONDITIONS TO THE
OBLIGATIONS OF BUYER UNDER ARTICLE VIII OF THIS AGREEMENT TO BE SATISFIED ON OR
PRIOR TO CLOSING.  THE STOCKHOLDERS AND THE COMPANY SHALL PROMPTLY NOTIFY BUYER
OF ANY EVENT OR FACT COMING TO ANY STOCKHOLDER’S OR THE COMPANY’S ATTENTION
PRIOR TO CLOSING WHICH CAUSES ANY OF THE STOCKHOLDERS’ OR THE COMPANY’S
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED UNDER THIS
AGREEMENT THAT ARE QUALIFIED BY MATERIALITY LIMITATIONS TO BE INACCURATE AND
THOSE THAT ARE NOT QUALIFIED BY MATERIALITY LIMITATIONS TO BE INACCURATE IN ANY
MATERIAL RESPECT.  THE STOCKHOLDERS, TO THE EXTENT IT IS WITHIN THEIR CONTROL,
AND THE COMPANY SHALL USE THEIR REASONABLE BEST EFFORTS TO CURE BEFORE THE
CLOSING ANY EVENT, TRANSACTION OR CIRCUMSTANCE OCCURRING AFTER THE DATE OF THIS
AGREEMENT THAT CAUSES OR WILL CAUSE ANY SUCH COVENANT OR AGREEMENT UNDER THIS
AGREEMENT TO BE BREACHED OR THAT RENDERS OR WILL RENDER INACCURATE ANY SUCH
REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT.  NO NOTICE GIVEN
PURSUANT TO THIS SECTION 7.5 SHALL HAVE ANY EFFECT ON (I) THE REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT FOR PURPOSES OF
DETERMINING THE SATISFACTION OF ANY CONDITION CONTAINED HEREIN OR (II) ANY RIGHT
TO INDEMNITY HEREUNDER.

 


7.6.          INSURANCE.  THE COMPANY AND EACH SUBSIDIARY SHALL MAINTAIN IN FULL
FORCE AND EFFECT THE POLICIES OF INSURANCE HELD BY THE COMPANY OR ANY SUBSIDIARY
AS OF THE DATE HEREOF, SUBJECT ONLY TO VARIATIONS REQUIRED BY THE ORDINARY
OPERATIONS OF ITS BUSINESS, OR ELSE WILL OBTAIN, PRIOR TO THE LAPSE OF ANY SUCH
POLICY, SUBSTANTIALLY SIMILAR COVERAGE WITH INSURERS OF RECOGNIZED STANDING AND
APPROVED IN WRITING BY BUYER.

 


7.7.          CONFIDENTIALITY.  EACH STOCKHOLDER SHALL, AND SHALL CAUSE HIS OR
HER AFFILIATES AND

 

20

--------------------------------------------------------------------------------


 


REPRESENTATIVES TO, KEEP CONFIDENTIAL AND NOT DISCLOSE TO ANY OTHER PERSON OR
ENTITY OR USE FOR HIS OR ITS OWN BENEFIT OR THE BENEFIT OF ANY OTHER PERSON OR
ENTITY ANY CONFIDENTIAL PROPRIETARY INFORMATION, TECHNOLOGY, KNOW-HOW, TRADE
SECRETS (INCLUDING, WITHOUT LIMITATION, ALL RESULTS OF RESEARCH AND
DEVELOPMENT), PRODUCT FORMULAS, INDUSTRIAL DESIGNS, FRANCHISES OR INVENTIONS OF
THE COMPANY AND ITS SUBSIDIARIES OR THEIR BUSINESS AND OPERATIONS (“CONFIDENTIAL
INFORMATION”) IN HIS, ITS OR THEIR POSSESSION OR CONTROL.  THE OBLIGATIONS OF
THE STOCKHOLDERS UNDER THIS SECTION 7.7 SHALL NOT APPLY TO CONFIDENTIAL
INFORMATION WHICH (I) IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC WITHOUT
BREACH OF THE COMMITMENT PROVIDED FOR IN THIS SECTION; (II) IS REQUIRED TO BE
DISCLOSED BY LAW, ORDER OR REGULATION OF A COURT OR TRIBUNAL OR GOVERNMENTAL
AUTHORITY OR (III) REQUESTED BY ANY REGULATORY OR OTHER GOVERNMENT BODY;
PROVIDED, HOWEVER, THAT, IN ANY SUCH CASE, THE STOCKHOLDER SUBJECT TO SUCH
REQUIREMENT SHALL NOTIFY THE COMPANY AS EARLY AS REASONABLY PRACTICABLE PRIOR TO
DISCLOSURE TO ALLOW THE COMPANY TO TAKE APPROPRIATE MEASURES TO PRESERVE THE
CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION AT THE COST OF COMPANY.

 


7.8.          HART-SCOTT-RODINO ACT.  AS SOON AS PRACTICABLE AFTER THE DATE OF
THIS AGREEMENT, BUYER, THE INVESTORS AND THE COMPANY SHALL, IN COOPERATION WITH
EACH OTHER, FILE (OR CAUSE TO BE FILED) WITH EACH OF THE UNITED STATES
DEPARTMENT OF JUSTICE (THE “DOJ”) AND THE FEDERAL TRADE COMMISSION (“FTC”), AND
ANY REQUIRED FOREIGN GOVERNMENTAL BODIES, ANY REPORTS OR NOTIFICATIONS THAT MAY
BE REQUIRED TO BE FILED BY THEM UNDER THE HSR ACT OR SIMILAR FOREIGN
ANTITRUST/COMPETITION LAWS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  ALL FEES DUE FROM ANY PARTY TO THE FTC, DOJ OR OTHER FOREIGN
GOVERNMENTAL BODIES UNDER THE HSR ACT OR SIMILAR FOREIGN ANTITRUST/COMPETITION
LAWS IN CONNECTION WITH THE FILING OF ANY OF THOSE REPORTS OR NOTIFICATIONS
SHALL BE PAID BY THE COMPANY.

 


7.9.          FURTHER ASSURANCES .  AT ANY TIME OR FROM TIME TO TIME AFTER THE
CLOSING, BUYER SHALL, AT THE REQUEST OF ANY STOCKHOLDER, EXECUTE AND DELIVER ANY
FURTHER INSTRUMENTS OR DOCUMENTS AND TAKE ALL SUCH FURTHER ACTION AS SUCH
STOCKHOLDER MAY REASONABLY REQUEST IN ORDER TO EVIDENCE THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY. AT ANY TIME OR FROM TIME TO TIME AFTER THE
CLOSING, EACH STOCKHOLDER SHALL, AT THE REQUEST OF BUYER, EXECUTE AND DELIVER
ANY FURTHER INSTRUMENTS OR DOCUMENTS AND TAKE ALL SUCH FURTHER ACTION AS BUYER
MAY REASONABLY REQUEST IN ORDER TO EVIDENCE THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

 


7.10.        ASSIGNMENT OF REGISTRATION RIGHTS.  EFFECTIVE AS OF THE CLOSING,
AND WITHOUT ANY FURTHER ACTION REQUIRED BY ANY PARTY HERETO, EACH INVESTOR
HEREBY ASSIGNS TO BUYER ALL OF ITS RIGHTS AND BENEFITS UNDER THE REGISTRATION
RIGHTS AGREEMENT, DATED AS OF SEPTEMBER 25, 1996, AS AMENDED BY THE FIRST
AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT, DATED DECEMBER 8, 1999, BY AND
AMONG THE COMPANY, THE INVESTORS, CITICORP VENTURE CAPITAL, LTD. AND THE OTHER
STOCKHOLDERS NAMED THEREIN.

 

21

--------------------------------------------------------------------------------


 


7.11.        EXCLUSIVITY.  NEITHER ANY STOCKHOLDER NOR THE COMPANY NOR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, AGENTS OR
REPRESENTATIVES WILL, DIRECTLY OR INDIRECTLY, ENCOURAGE, INITIATE OR SOLICIT
OFFERS FOR, FURNISH INFORMATION REGARDING OR ENGAGE IN ANY NEGOTIATIONS,
MEETINGS OR OTHER COMMUNICATIONS WITH ANY THIRD PARTY CONCERNING, OR ENTER INTO
ANY AGREEMENTS WITH RESPECT TO, ANY ACQUISITION OF THE COMPANY STOCK BEING
PURCHASED HEREUNDER, THE COMPANY OR ITS SUBSIDIARIES OR ANY OF THE BUSINESSES OF
THE COMPANY OR ITS SUBSIDIARIES, BY ANY PARTY OTHER THAN BUYER, AND IN THE EVENT
THAT DURING SUCH PERIOD ANY OFFERS ARE RECEIVED, THE STOCKHOLDERS AND THE
COMPANY WILL PROMPTLY COMMUNICATE TO BUYER THEIR EXISTENCE AND TERMS, AND THE
IDENTITY OF THE PARTY MAKING SUCH OFFER.

 


7.12.        CREDIT AGREEMENT.  THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE BEST EFFORTS TO OBTAIN ALL NECESSARY APPROVALS, AMENDMENTS, CONSENTS
OR WAIVERS UNDER THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
MARCH 15, 2002, AMONG THE COMPANY, CERTAIN OF THE COMPANY’S SUBSIDIARIES, AND
THE LENDERS NAMED THEREIN (AS AMENDED, THE “CREDIT AGREEMENT”), OR UNDER ANY
LOAN DOCUMENTS (AS DEFINED IN THE CREDIT AGREEMENT), WHICH ARE OR BECOME
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY (THE “SENIOR LENDER
APPROVALS”).

 


7.13.        RESTRICTIVE COVENANTS.

 


(A)           DURING THE PERIOD BEGINNING ON THE CLOSING DATE AND ENDING ON THE
SECOND (2ND) ANNIVERSARY OF THE CLOSING DATE, NO STOCKHOLDER SHALL, NOR SHALL
ANY SUCH STOCKHOLDER DIRECT, ENCOURAGE OR KNOWINGLY PERMIT ANY AFFILIATE TO,
DIRECTLY OR INDIRECTLY, (I) CALL-ON, SOLICIT OR INDUCE, OR ATTEMPT TO SOLICIT OR
INDUCE, ANY EMPLOYEE OR STAFF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO LEAVE
THE EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR ANY REASON WHATSOEVER
(EXCLUDING ORDINARY COURSE PUBLIC ADVERTISEMENTS NOT SPECIFICALLY TARGETED AT
EMPLOYEES OF THE COMPANY OR ITS SUBSIDIARIES), NOR (II) OFFER OR PROVIDE
EMPLOYMENT (WHETHER SUCH EMPLOYMENT IS FOR A STOCKHOLDER OR ANY OTHER BUSINESS
OR ENTERPRISE), EITHER ON A FULL-TIME BASIS OR PART-TIME OR CONSULTING BASIS, TO
ANY PERSON WHO THEN CURRENTLY IS, OR WHO WITHIN SIX MONTHS IMMEDIATELY PRIOR
THERETO WAS, AN OFFICER OR OTHER MANAGEMENT EMPLOYEE OF THE COMPANY OR ITS
SUBSIDIARIES.  NO INVESTOR WILL BE DEEMED IN VIOLATION OF SUBCLAUSE (II) OF THE
FOREGOING SENTENCE IF REPRESENTATIVES OF SEPARATE OPERATING DIVISIONS OF SUCH
INVESTOR CAUSE SUCH INVESTOR TO OFFER OR PROVIDE EMPLOYMENT TO A RELEVANT
EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES AS A RESULT OF ORDINARY COURSE
PUBLIC ADVERTISEMENTS, IF SUCH REPRESENTATIVES OF THE SEPARATE DIVISION OF THAT
INVESTOR WERE NOT AWARE OF THE EXISTENCE OF THIS AGREEMENT AND WERE NOT
DIRECTED, ENCOURAGED, OR KNOWINGLY PERMITTED TO TAKE SUCH ACTIONS BY
REPRESENTATIVES OF SUCH INVESTOR WHO WERE AWARE OF THE EXISTENCE OF THIS
AGREEMENT.

 


(B)           EACH STOCKHOLDER ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF
THIS

 

22

--------------------------------------------------------------------------------


 


SECTION 7.13 ARE REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE BUSINESS
INTERESTS OF BUYER AND ITS INVESTMENT IN THE COMPANY.  NO STOCKHOLDER SHALL
CONTEST THAT BUYER’S AND THE COMPANY’S REMEDIES AT LAW FOR ANY BREACH OR THREAT
OF BREACH BY SUCH STOCKHOLDER OR ANY OF ITS AFFILIATES OF THE PROVISIONS OF THIS
SECTION 7.13 WILL BE INADEQUATE, AND THAT BUYER AND THE COMPANY SHALL BE
ENTITLED TO SEEK AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THE
PROVISIONS OF THIS SECTION 7.13 AND TO ENFORCE SPECIFICALLY SUCH TERMS AND
PROVISIONS, IN ADDITION TO ANY OTHER REMEDY TO WHICH BUYER OR THE COMPANY MAY BE
ENTITLED AT LAW OR EQUITY.  THE RESTRICTIVE COVENANTS CONTAINED IN THIS SECTION
7.13 ARE COVENANTS INDEPENDENT OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
OTHER AGREEMENT BETWEEN THE PARTIES HEREUNDER AND THE EXISTENCE OF ANY CLAIM
WHICH ANY STOCKHOLDER MAY ALLEGE AGAINST BUYER UNDER ANY OTHER PROVISION OF THE
AGREEMENT OR ANY OTHER AGREEMENT WILL NOT PREVENT THE ENFORCEMENT OF THESE
COVENANTS.

 


(C)           IF ANY OF THE PROVISIONS CONTAINED IN THIS SECTION 7.13 SHALL FOR
ANY REASON BE HELD TO BE EXCESSIVELY BROAD AS TO DURATION, SCOPE, ACTIVITY OR
SUBJECT, THEN SUCH PROVISION SHALL BE CONSTRUED BY LIMITING AND REDUCING IT, SO
AS TO BE VALID AND ENFORCEABLE TO THE EXTENT COMPATIBLE WITH THE APPLICABLE LAW
OR THE DETERMINATION BY A COURT OF COMPETENT JURISDICTION.

 


7.14.        NO PARACHUTE PAYMENTS.  PRIOR TO THE CLOSING, THE COMPANY AND ITS
SUBSIDIARIES SHALL, AND EACH STOCKHOLDER SHALL COOPERATE WITH THE COMPANY AND
ITS SUBSIDIARIES TO: (I) OBTAIN A FAVORABLE VOTE BY THE HOLDERS OF 75% OR MORE
OF THE COMPANY’S OUTSTANDING VOTING SHARES TO APPROVE ANY AGREEMENT, CONTRACT,
ARRANGEMENT OR PLAN DISCLOSED (OR REQUIRED TO BE DISCLOSED) ON SCHEDULE 5.7.5;
AND (II) TAKE, OR, IN ANY CASE IN WHICH WHETHER ANY SUCH PAYMENT IS MADE IS
DISCRETIONARY, REFRAIN FROM TAKING, ANY OTHER ACTION REASONABLY NECESSARY TO
PREVENT SUCH PAYMENT FROM CONSTITUTING AN “EXCESS PARACHUTE PAYMENT” WITHIN THE
MEANING OF SECTION 280G OF THE CODE.  FOR THE AVOIDANCE OF DOUBT, ONCE THE
COMPANY HAS RECEIVED THE SHAREHOLDER APPROVAL CONTEMPLATED BY THIS SECTION 7.14,
IT IS UNDERSTOOD THAT THE COMPANY IS REQUIRED TO MAKE ALL SUCH PAYMENTS WHETHER
OR NOT, DESPITE THAT APPROVAL, SUCH PAYMENTS CONSTITUTE “EXCESS PARACHUTE
PAYMENTS.”  IN CONNECTION THEREWITH, EACH STOCKHOLDER WILL EXECUTE A WRITTEN
CONSENT OR OTHER APPROVAL IN THE FORM PROVIDED BY THE COMPANY APPROVING SUCH
PAYMENTS UNDER SECTION 280G(B)(5).

 


7.15.        D&O INDEMNIFICATION.

 

(a)           The Company and Buyer agree that all rights to indemnification or
exculpation by the Company now existing in favor of each present and former
director or officer of the Company (the “Indemnified Parties”) as provided in
the Company Certificate of Incorporation or the Company Bylaws, in each case as
in effect on the date of this Agreement, shall survive the Closing.  No change
to such indemnification or exculpation rights shall affect or

 

23

--------------------------------------------------------------------------------


 

reduce rights to indemnification or exculpation as in effect on the date of this
Agreement.  The indemnification and exculpation rights hereunder shall be
considered contract rights and any amendments, repeals or modifications shall
not be effective against the Indemnified Parties as of the date hereof.

 

(b)           In addition the Company will provide, for a period of six (6)
years after the Closing, the coverage provided by the policies of directors and
officers liability and fiduciary insurance most recently maintained by the
Company (the “D&O Insurance”); provided, that the Company may substitute
therefor policies that are no less favorable in any material respect than the
Company’s existing D&O Insurance policy or, if substantially equivalent
insurance coverage is unavailable, the best available coverage, so long as such
substitution does not result in gaps or lags in coverage with respect to matters
occurring prior to the Closing; and provided, further, that the Company shall
not be required to pay an annual premium for the D&O Insurance in excess of 300%
of the annual aggregate premium paid by the Company for such insurance in fiscal
year 2002, but in such case shall purchase as much such coverage as possible for
such amount.

 

(c)           Any Indemnified Party wishing to claim indemnification under this
Section 7.15 after the Closing, upon learning of any claim, action, suit,
proceeding or investigation (a “Claim”), shall notify the Company thereof
(although the failure to so notify the Company shall not relieve the Company
from any liability that the Company may have under this Section 7.15, except to
the extent such failure actually prejudices the Company).  In the event of any
such Claim, the Company shall have the right to assume the defense thereof and
the Company shall not be liable to such Indemnified Party for any legal expenses
of other counsel incurred after the Company assumes such defense or any other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof, except that if the Company elects not to assume such defense or
fails to assume such defense within fifteen (15) days of receipt of notice, or
if under the applicable standards of professional conduct no one law firm could
represent the Company and the Indemnified Party, the Indemnified Party may
retain counsel reasonably satisfactory to him or her and the Company shall pay
all reasonable fees and expenses of such counsel for the Indemnified Party
promptly as statements therefor are received by the Company; provided, however,
that (i) the Company shall not, in connection with any such action or proceeding
or separate but substantially similar actions or proceedings arising out of the
same general allegations, be liable for the fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all Indemnified Parties, (ii) the Company and the Indemnified Parties will
cooperate in the defense of any such matter and (iii) the Company shall not be
liable for any settlement effected without its prior written consent, which
consent will not be unreasonably withheld or delayed; and provided, further,
that the Company shall not have any obligation hereunder to any Indemnified
Party if and when a court of competent jurisdiction shall ultimately determine
that the indemnification of such Indemnified

 

24

--------------------------------------------------------------------------------


 

Party in the manner contemplated hereby is prohibited by applicable law.  The
Company will not effect any settlement which would impose any ongoing obligation
upon an Indemnified Party (including, but not limited to, injunctive relief)
absent the prior written consent of the affected Indemnified Party.

 

This Section 7.15 is intended to benefit the Company, the Buyer and the
Indemnified Parties and their respective heirs, attorneys and estates, and shall
be binding on all successors and assigns of the Company and the Buyer.

 

 

ARTICLE VIII
CONDITIONS TO BUYER’S OBLIGATIONS

 

The obligation of Buyer to consummate the transactions contemplated hereby at
the Closing shall be subject to the satisfaction (or waiver) on or prior to the
Closing Date of all of the following conditions:

 


8.1.          REPRESENTATIONS AND WARRANTIES TRUE AND CORRECT .  ALL OF THE
REPRESENTATIONS AND WARRANTIES OF EACH OF THE STOCKHOLDERS AND THE COMPANY
CONTAINED IN THIS AGREEMENT, IN ANY ANCILLARY AGREEMENT OR IN ANY WRITTEN
CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT, SHALL BE TRUE AND CORRECT ON
THE DATE OF THIS AGREEMENT, SUCH ANCILLARY AGREEMENT OR SUCH CERTIFICATE, AS THE
CASE MAY BE, AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE CLOSING DATE AS IF MADE ON AND AS OF THE CLOSING DATE (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY RELATE TO A DATE EARLIER THAN THE
CLOSING DATE WHICH SHALL CONTINUE TO BE TRUE AND CORRECT AS OF THE SPECIFIED
DATE AND EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT CONTAIN MATERIAL ADVERSE
EFFECT OR OTHER MATERIALITY QUALIFICATIONS, WHICH SHALL BE TRUE AND CORRECT IN
ALL RESPECTS).


 


8.2.          COVENANTS AND AGREEMENTS PERFORMED.  EACH OF THE STOCKHOLDERS AND
THE COMPANY SHALL HAVE PERFORMED OR COMPLIED WITH IN ALL MATERIAL RESPECTS, OR
DELIVERED, ALL COVENANTS, AGREEMENTS, CONDITIONS OR DOCUMENTS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED, COMPLIED WITH, OR DELIVERED BY EACH OF THE
STOCKHOLDERS AND THE COMPANY PRIOR TO OR ON THE CLOSING DATE.


 


8.3.          STOCKHOLDERS’ AND COMPANY CLOSING CERTIFICATES.  BUYER SHALL HAVE
BEEN FURNISHED WITH (I) A CERTIFICATE EXECUTED BY THE COMPANY (THE “COMPANY
CLOSING CERTIFICATE”) AND (II) A CERTIFICATE EXECUTED BY THE STOCKHOLDERS’
REPRESENTATIVE (ON BEHALF OF THE STOCKHOLDERS) (THE “STOCKHOLDER CLOSING
CERTIFICATE”), RESPECTIVELY, IN EACH CASE DATED THE CLOSING DATE, CERTIFYING
THAT THE CONDITIONS SET FORTH IN SECTIONS 8.1 AND 8.2 HAVE, WITH RESPECT TO THE
COMPANY AND THE STOCKHOLDERS, RESPECTIVELY, BEEN FULFILLED (OR WAIVED) AT OR
PRIOR TO THE CLOSING DATE.

 

25

--------------------------------------------------------------------------------


 


8.4.          NO PROHIBITION OR PROCEEDINGS.  NO STATUTE, RULE OR REGULATION, OR
ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY SHALL BE IN EFFECT, AND NO ACTION OR
PROCEEDING SHALL BE PENDING OR THREATENED, THAT PROHIBITS BUYER FROM
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ABILITY OF THE COMPANY
AND EACH OF ITS SUBSIDIARIES TO CONDUCT ITS BUSINESS SUBSTANTIALLY IN THE MANNER
THAT SUCH BUSINESS WAS BEING CONDUCTED PRIOR TO THE CLOSING.


 


8.5.          CONSENTS.  THE WAITING PERIOD UNDER THE HSR ACT SHALL HAVE EXPIRED
OR BEEN TERMINATED AND ALL OTHER CONSENTS, APPROVALS, AUTHORIZATIONS,
EXEMPTIONS, AND WAIVERS FROM GOVERNMENTAL AGENCIES THAT SHALL BE REQUIRED IN
ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN
OBTAINED.  THE COMPANY SHALL HAVE RECEIVED THE CONSENTS FROM THIRD PARTIES SET
FORTH ON SCHEDULE 3.4 HEREOF IN FORMS REASONABLY ACCEPTABLE TO BUYER.


 


8.6.          OPINIONS.  BUYER SHALL HAVE RECEIVED THE WRITTEN OPINIONS OF
KIRKLAND & ELLIS ON BEHALF OF CVC EUROPE AND KENNETH L. SPANGLER, ESQ. ON BEHALF
OF PARIBAS, RESPECTIVELY, EACH DATED THE CLOSING DATE, SUBSTANTIALLY TO THE
EFFECT SET FORTH ON EXHIBIT 8.6.1 AND EXHIBIT 8.6.2 ATTACHED HERETO,
RESPECTIVELY.


 


8.7.          SHAREHOLDER AGREEMENT.  THE COMPANY AND THE STOCKHOLDERS OF THE
COMPANY IDENTIFIED ON SCHEDULE 8.8 HEREOF SHALL HAVE DULY EXECUTED AND DELIVERED
A SECURITIES HOLDERS AGREEMENT DATED THE DATE HEREOF, SUCH SECURITIES HOLDERS
AGREEMENT TO BE IN FULL FORCE AND EFFECT AS OF CLOSING WITHOUT BEING CHALLENGED
OR DISPUTED BY SUCH STOCKHOLDERS THROUGH AND INCLUDING THE CLOSING.


 


8.8.          TAG-ALONG WAIVERS.  BUYER SHALL HAVE RECEIVED FROM THE
STOCKHOLDERS OF THE COMPANY IDENTIFIED ON SCHEDULE 8.8 HEREOF WAIVERS OF SUCH
STOCKHOLDERS’ RIGHTS UNDER THE SHAREHOLDERS AGREEMENT OR OTHERWISE TO
PARTICIPATE IN THE PURCHASE AND SALE CONTEMPLATED BY THIS AGREEMENT, SUCH
WAIVERS TO BE IN FULL FORCE AND EFFECT WITHOUT BEING CHALLENGED OR DISPUTED BY
SUCH STOCKHOLDERS THROUGH AND INCLUDING THE CLOSING, WITH RESPECT TO THE NUMBER
OF SHARES OF COMPANY STOCK OWNED BY THE APPLICABLE STOCKHOLDERS AS SET FORTH ON
SCHEDULE 8.8 HEREOF.


 


8.9.          FIRPTA CERTIFICATE.  BUYER SHALL HAVE BEEN FURNISHED WITH A
CERTIFICATE EXECUTED BY THE COMPANY, IN ACCORDANCE WITH TREASURY REGULATION
SECTION 1.445-2(C)(3), CERTIFYING THAT THE COMPANY SHARES DO NOT CONSTITUTE U.S.
REAL PROPERTY INTERESTS AS DEFINED IN SECTION 897(C) OF THE CODE.


 


8.10.        MATERIAL ADVERSE EFFECT.  BETWEEN THE DATE HEREOF AND THE CLOSING
DATE, A MATERIAL ADVERSE EFFECT SHALL NOT HAVE OCCURRED.


 


8.11.        CERTAIN SHAREHOLDER APPROVALS.  THE COMPANY AND ITS SUBSIDIARIES
SHALL HAVE OBTAINED 75% OR MORE OF THE COMPANY’S OUTSTANDING VOTING SHARES
APPROVING ANY AGREEMENT,

 

26

--------------------------------------------------------------------------------


 

contract, arrangement or plan on Schedule 5.7.5 referred to in Section 7.14
hereof, and the Company, its Subsidiaries and the Stockholders shall have taken
all other necessary action (or refrained from taking an action) to otherwise
comply with Section 7.14 hereof and to reasonably satisfy Buyer that no payments
made pursuant to any agreements, contracts, arrangements or plans disclosed on
Schedule 5.7.5 have resulted or could result, separately or in the aggregate, in
the payment of any “excess parachute payments” within the meaning of Section
280G of the Code.


 


ARTICLE IX
CONDITIONS TO STOCKHOLDERS’ OBLIGATIONS

 

The obligations of the Stockholders to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction or waiver (provided
that the consent of all parties to the Agreement, including any management Tag
Sellers, will be required to waive the performance of the covenants and
agreements contained in Section 7.14 hereof) on or prior to the Closing Date of
all of the following conditions:

 


9.1.          REPRESENTATIONS AND WARRANTIES TRUE AND CORRECT.  ALL OF THE
REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN THIS AGREEMENT, IN ANY
ANCILLARY AGREEMENT OR IN ANY WRITTEN CERTIFICATE DELIVERED PURSUANT TO THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON THE DATE OF THIS AGREEMENT, SUCH
ANCILLARY AGREEMENT OR SUCH CERTIFICATE, AS THE CASE MAY BE, AND SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE AS IF MADE ON
AND AS OF THE CLOSING DATE (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT
EXPRESSLY RELATE TO A DATE EARLIER THAN THE CLOSING DATE WHICH SHALL CONTINUE TO
BE TRUE AND CORRECT AS OF THE SPECIFIED DATE AND EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT CONTAIN MATERIAL ADVERSE EFFECT OR OTHER MATERIALITY
QUALIFICATIONS, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS).


 


9.2.          COVENANTS AND AGREEMENTS PERFORMED.  BUYER SHALL HAVE PERFORMED OR
COMPLIED WITH IN ALL MATERIAL RESPECTS, OR DELIVERED, ALL COVENANTS, AGREEMENTS,
CONDITIONS OR DOCUMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, COMPLIED
WITH, OR DELIVERED BY BUYER PRIOR TO OR ON THE CLOSING DATE.


 


9.3.          BUYER CLOSING CERTIFICATE.  THE STOCKHOLDERS’ REPRESENTATIVE SHALL
HAVE BEEN FURNISHED WITH A CERTIFICATE EXECUTED BY AN OFFICER OF BUYER (THE
“BUYER CLOSING CERTIFICATE”), DATED THE CLOSING DATE, CERTIFYING THAT THE
CONDITIONS SET FORTH IN SECTIONS 9.1 AND 9.2 HAVE BEEN FULFILLED (OR WAIVED) AT
OR PRIOR TO THE CLOSING DATE.


 


9.4.          NO PROHIBITION OR PROCEEDINGS.  NO STATUTE, RULE OR REGULATION, OR
ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY SHALL BE IN EFFECT, AND NO ACTION OR
PROCEEDING SHALL BE PENDING OR

 

27

--------------------------------------------------------------------------------


 

threatened, that prohibits the Stockholders from consummating the transactions
contemplated hereby.


 


9.5.          GOVERNMENTAL CONSENTS AND OTHER APPROVALS.  THE WAITING PERIOD
UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED AND ALL CONSENTS,
APPROVALS, AUTHORIZATIONS, EXEMPTIONS, AND WAIVERS FROM GOVERNMENTAL AGENCIES
THAT SHALL BE REQUIRED IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, IF ANY, SHALL HAVE BEEN OBTAINED.  THESENIOR LENDER APPROVALS SHALL HAVE
BEEN OBTAINED.


 


9.6.          RATIFICATION BY THE FUND.  THE FUND SHALL RATIFY THE UNANIMOUS
WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF THE COMPANY, DATED THE DATE HEREOF,
IN THE FORM PROVIDED TO THE FUND ON THE DATE HEREOF.


 


ARTICLE X
TERMINATION PRIOR TO CLOSING

 


10.1.        TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO
THE CLOSING:


 


(A)           BY THE MUTUAL WRITTEN CONSENT OF BUYER AND THE STOCKHOLDERS’
REPRESENTATIVE;


 


(B)           BY EITHER THE STOCKHOLDERS’ REPRESENTATIVE OR BUYER BY WRITTEN
NOTICE GIVEN TO THE OTHER, IF THE CLOSING HAS NOT OCCURRED ON OR BEFORE MAY 15,
2003 (THE “TERMINATION DATE”) THROUGH NO FAULT OF (I) BUYER, IN THE CASE OF
NOTICE FROM BUYER, OR (II) THE STOCKHOLDERS OR THE COMPANY, IN THE CASE OF
NOTICE FROM THE STOCKHOLDERS’ REPRESENTATIVE; PROVIDED, HOWEVER, THAT EITHER THE
BUYER OR THE STOCKHOLDERS’ REPRESENTATIVE MAY, BY WRITTEN NOTICE TO THE OTHER,
EXTEND THE TERMINATION DATE TO JUNE 15, 2003 IF THE SOLE REASON THAT THE CLOSING
SHALL NOT HAVE OCCURRED IS DUE TO THE FAILURE OF THE CONDITIONS SET FORTH IN THE
FIRST SENTENCE OF SECTIONS 8.5 OR 9.5 HEREOF (TO THE EXTENT RELATING EXCLUSIVELY
TO APPROVALS OR AUTHORIZATIONS REQUIRED FROM GOVERNMENTAL AGENCIES IN EUROPE
RELATING TO COMPETITION LAWS);


 


(C)           BY EITHER THE STOCKHOLDERS OR BUYER BY WRITTEN NOTICE GIVEN TO THE
OTHER, IF THERE HAS BEEN A MATERIAL BREACH BY (I) BUYER, IN THE CASE OF NOTICE
FROM THE STOCKHOLDERS’ REPRESENTATIVE, OR (II) THE STOCKHOLDERS OR THE COMPANY,
IN THE CASE OF NOTICE FROM BUYER, OF ANY OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS MADE BY SUCH PERSON IN THIS AGREEMENT.


 


10.2.        EFFECT ON OBLIGATIONS.  TERMINATION OF THIS AGREEMENT PRIOR TO
CLOSING PURSUANT TO SECTION 10.1 HEREOF SHALL TERMINATE ALL OBLIGATIONS OF THE
PARTIES HEREUNDER, EXCEPT FOR THEIR OBLIGATIONS UNDER SECTION 12.9 (REGARDING
PUBLIC ANNOUNCEMENTS) AND SECTION 12.6 (REGARDING

 

28

--------------------------------------------------------------------------------


 

expenses) hereof; provided, however, that termination pursuant to
Section 10.1(c) hereof by reason of a willful breach of any representations,
warranties, covenants or agreements shall not relieve the willfully breaching
party (whether or not it is the terminating party) from any liability to the
other party hereto arising from or related to such breach.


 


ARTICLE XI
SURVIVAL AND INDEMNIFICATION

 


11.1.        SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES UNDER THIS AGREEMENT
OR IN ANY STATEMENT OR CERTIFICATE FURNISHED OR TO BE FURNISHED PURSUANT HERETO
OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL SURVIVE UNTIL
THE EXPIRATION OF THE FIFTEEN (15) MONTH PERIOD FOLLOWING THE CLOSING DATE (THE
“SURVIVAL PERIOD”) AND NO ACTION OR CLAIM FOR LOSSES (AS HEREINAFTER DEFINED)
RESULTING FROM ANY MISREPRESENTATION OR BREACH OF WARRANTY SHALL BE BROUGHT OR
MADE AFTER THE SURVIVAL PERIOD, EXCEPT THAT SUCH TIME LIMITATION SHALL NOT APPLY
TO:


 


(A)           CLAIMS FOR LOSSES UNDER SECTION 11.2(A)(III) HEREOF (RELATING TO
CERTAIN TAXES), WHICH MAY BE ASSERTED UNTIL DECEMBER 31, 2005;


 


(B)           CLAIMS FOR MISREPRESENTATIONS AND BREACH OF WARRANTIES RELATING TO
SECTIONS 3.1 AND 6.1 HEREOF (RELATING TO ORGANIZATION), SECTION 3.2 AND 6.2
HEREOF (RELATING TO AUTHORITY), SECTION 3.5 HEREOF (RELATING TO CAPITALIZATION),
AND ALL OF ARTICLE IV HEREOF (RELATING TO CERTAIN STOCKHOLDER REPRESENTATIONS),
OR CLAIMS RELATING TO BREACHES OF COVENANTS, ALL OF WHICH MAY BE ASSERTED UNTIL
THE RUNNING OF THE APPLICABLE STATUTE OF LIMITATIONS (GIVING EFFECT TO ANY
WAIVER OR EXTENSION THEREOF); AND


 


(C)           ANY CLAIMS WHICH HAVE BEEN ASSERTED AND WHICH ARE THE SUBJECT OF A
WRITTEN NOTICE FROM THE STOCKHOLDERS TO BUYER OR FROM BUYER TO THE STOCKHOLDERS,
AS MAY BE APPLICABLE, PRIOR TO THE EXPIRATION OF THE SURVIVAL PERIOD OR OTHER
APPLICABLE TIME RESTRICTION SET FORTH IN THIS SECTION 11.1.


 


11.2.        GENERAL INDEMNIFICATION.  (A)  FOLLOWING THE CLOSING, EACH
STOCKHOLDER SHALL SEVERALLY, AND NOT JOINTLY, INDEMNIFY AND DEFEND THE BUYER AND
EACH OF ITS RESPECTIVE DIRECTORS, OFFICERS, AFFILIATES, EMPLOYEES, AGENTS AND
REPRESENTATIVES, AND SHALL HOLD EACH OF THEM HARMLESS FROM AND AGAINST ALL
LOSSES THAT ARE INCURRED OR SUFFERED BY ANY OF THEM IN CONNECTION WITH OR
RESULTING FROM:


 

(I)            ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY
(EXCLUDING THE REPRESENTATIONS AND WARRANTIES MADE IN ARTICLE IV HEREOF, WHICH
SHALL BE GOVERNED BY SECTION 11.2(B) HEREOF, BUT INCLUDING THE REPRESENTATIONS
AND WARRANTIES MADE IN ARTICLES III

 

29

--------------------------------------------------------------------------------


 

and V hereof) made by that Stockholder in this Agreement, any Ancillary
Agreement or any disclosure schedule furnished or to be furnished to Buyer in
connection with or as contemplated by this Agreement;

 

(II)           ANY BREACH OF ANY COVENANT MADE BY THE COMPANY IN THIS AGREEMENT,
ANY ANCILLARY AGREEMENT OR ANY DISCLOSURE SCHEDULE FURNISHED OR TO BE FURNISHED
TO BUYER IN CONNECTION WITH OR AS CONTEMPLATED BY THIS AGREEMENT, WHICH COVENANT
OF THE COMPANY REQUIRES PERFORMANCE PRIOR TO THE CLOSING;

 

(III)          (A) NOTWITHSTANDING ANY DISCLOSURES IN THE DISCLOSURE SCHEDULES,
ANY TAXES ARISING FROM ADJUSTMENTS BY ANY TAXING AUTHORITY OR THE FILING OF AN
AMENDED TAX RETURN, WITH RESPECT TO ANY TAX RETURN THAT WAS FILED, OR WAS
REQUIRED TO BE FILED, PRIOR TO THE CLOSING DATE, TO THE EXTENT THE TAXES ARISING
FROM SUCH ADJUSTMENTS OR AMENDED RETURNS RELATE DIRECTLY OR INDIRECTLY TO THE
REORGANIZATION OR ANY AGREEMENTS ENTERED INTO BY THE COMPANY OR ANY OF ITS
AFFILIATES IN CONNECTION WITH OR AS RESULT OF THE REORGANIZATION, AND (B) ANY
TAXES ARISING FROM OR ATTRIBUTABLE TO A DISTRIBUTION BY ANY SUBSIDIARY OF
EARNINGS AND PROFITS OR DISTRIBUTABLE RESERVES THAT WERE GENERATED AS A RESULT
OF THE REORGANIZATION, PROVIDED, THAT IN THE CASE OF SUCH A DISTRIBUTION BY A
SUBSIDIARY OCCURRING AFTER THE CLOSING DATE, ONLY TO THE EXTENT TAXES IMPOSED ON
SUCH POST-CLOSING DISTRIBUTION ARE NOT INCURRED AS A RESULT OF AFFIRMATIVE
ACTIONS TAKEN BY SUCH SUBSIDIARY AFTER CLOSING WHICH CAUSE SUCH SUBSIDIARY TO BE
MANAGED AND CONTROLLED FOR TAX PURPOSES IN A COUNTRY OTHER THAN THE COUNTRY IN
WHICH IT WAS MANAGED AND CONTROLLED IMMEDIATELY PRIOR TO THE CLOSING; AND

 

(IV)          THE ENFORCEMENT BY BUYER OF ITS RIGHTS UNDER THIS SECTION 11.2(A).

 

Notwithstanding the foregoing, the parties acknowledge and agree that Buyer
shall not be entitled to indemnification under Section 11.2(a)(i) in respect of
Losses to which it is entitled to indemnification under Section 11.2(a)(iii)
(calculated without regard to any limitation on such Losses contained herein).

 


(B)           FOLLOWING THE CLOSING, EACH STOCKHOLDER SHALL SEVERALLY (AND NOT
JOINTLY) INDEMNIFY THE BUYER AND EACH OF ITS RESPECTIVE DIRECTORS, OFFICERS,
AFFILIATES, EMPLOYEES, AGENTS AND REPRESENTATIVES, AND SHALL HOLD EACH OF THEM
HARMLESS FROM AND AGAINST ALL LOSSES THAT ARE INCURRED OR SUFFERED BY ANY OF
THEM IN CONNECTION WITH OR RESULTING FROM:


 

(I)            ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY
MADE BY SUCH STOCKHOLDER IN ARTICLE IV HEREOF; PROVIDED, HOWEVER, THAT A
STOCKHOLDER SHALL NOT BE LIABLE IN ANY RESPECT FOR ANY LOSSES RESULTING FROM ANY
MISREPRESENTATION OR BREACH BY ANY OTHER STOCKHOLDER OF THE REPRESENTATIONS AND
WARRANTIES OF SUCH OTHER STOCKHOLDER CONTAINED IN

 

30

--------------------------------------------------------------------------------


 

Article IV hereof;

 

(II)           ANY BREACH BY SUCH STOCKHOLDER OF ANY COVENANTS MADE BY SUCH
STOCKHOLDER HEREIN; PROVIDED, HOWEVER, THAT A STOCKHOLDER SHALL NOT BE LIABLE IN
ANY RESPECT FOR ANY LOSSES RESULTING FROM ANY BREACH BY ANY OTHER STOCKHOLDER OF
ANY COVENANTS MADE BY SUCH OTHER STOCKHOLDER; AND

 

(III)          THE ENFORCEMENT BY BUYER OF ITS RIGHTS UNDER THIS SECTION 11.2(B)
AGAINST SUCH STOCKHOLDER.

 


(C)           FOLLOWING THE CLOSING, BUYER SHALL INDEMNIFY THE STOCKHOLDERS AND
SHALL HOLD EACH OF THEM HARMLESS FROM AND AGAINST ALL LOSSES THAT ARE INCURRED
OR SUFFERED BY ANY OF THEM IN CONNECTION WITH OR RESULTING FROM:


 

(I)            ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY
MADE BY BUYER IN THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY DISCLOSURE
SCHEDULE FURNISHED OR TO BE FURNISHED TO THE STOCKHOLDERS IN CONNECTION WITH OR
AS CONTEMPLATED BY THIS AGREEMENT;

 

(II)           ANY BREACH OF ANY COVENANT MADE BY BUYER IN THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR ANY DISCLOSURE SCHEDULE FURNISHED OR TO BE FURNISHED TO
THE STOCKHOLDERS IN CONNECTION WITH OR AS CONTEMPLATED BY THIS AGREEMENT,
WHETHER SUCH COVENANT REQUIRES PERFORMANCE PRIOR TO OR AFTER THE CLOSING, OR ANY
BREACH OF ANY COVENANT MADE BY THE COMPANY IN THIS AGREEMENT, ANY ANCILLARY
AGREEMENT OR ANY DISCLOSURE SCHEDULE FURNISHED OR TO BE FURNISHED TO THE
STOCKHOLDERS IN CONNECTION WITH OR AS CONTEMPLATED BY THIS AGREEMENT, WHICH
COVENANT OF THE COMPANY REQUIRES PERFORMANCE AFTER THE CLOSING; AND

 

(III)          THE ENFORCEMENT BY THE STOCKHOLDERS OF THEIR RIGHTS UNDER THIS
AGREEMENT.

 


(D)           NOTWITHSTANDING THE FOREGOING, THE STOCKHOLDERS SHALL NOT BE
OBLIGATED TO PROVIDE ANY SUCH INDEMNIFICATION FOR LOSSES PURSUANT TO CLAIMS
UNDER SECTION 11.2(A) HEREOF (OTHER THAN CLAIMS UNDER SECTION 11.2(A)(III)
HEREOF (RELATING TO CERTAIN TAXES)) UNLESS THE AGGREGATE AMOUNT OF SUCH LOSSES
EXCEEDS U.S.$4,000,000 (THE “THRESHOLD”), IN WHICH CASE THE INDEMNITOR WILL BE
LIABLE ONLY FOR ITS SHARE OF THE LOSSES IN EXCESS OF SUCH THRESHOLD AS PROVIDED
BELOW.  THE MAXIMUM AMOUNT OF LOSSES BUYER MAY RECOVER PURSUANT TO CLAIMS UNDER
SECTION 11.2(A) HEREOF SHALL NOT EXCEED U.S.$40,000,000 (THE “MAXIMUM”);
PROVIDED, HOWEVER, THAT:


 

(I)            THE MAXIMUM AMOUNT OF LOSSES BUYER MAY RECOVER PURSUANT TO CLAIMS
UNDER SECTION 11.2(A)(III) HEREOF (RELATING TO CERTAIN TAXES) SHALL NOT EXCEED
U.S.$15,000,000 (THE “SPECIAL TAX MAXIMUM”);

 

31

--------------------------------------------------------------------------------


 

(II)           WITH RESPECT TO EACH CLAIM FOR INDEMNIFICATION BROUGHT UNDER
SECTION 11.2(A), NO STOCKHOLDER WILL BE LIABLE FOR MORE THAN SUCH STOCKHOLDER’S
STOCKHOLDER PORTION OF THE LOSSES RELATING TO SUCH CLAIM (AFTER TAKING INTO
ACCOUNT THE THRESHOLD, THE MAXIMUM AND THE SPECIAL TAX MAXIMUM, IF APPLICABLE). 
THE MAXIMUM LIABILITY OF EACH STOCKHOLDER FOR LOSSES RELATING TO ALL CLAIMS FOR
INDEMNIFICATION BROUGHT UNDER SECTION 11.2(A) WILL IN NO EVENT EXCEED THE
PRODUCT OBTAINED BY MULTIPLYING (X) THE MAXIMUM (OR, IF GREATER, THE AMOUNT OF
LOSSES IF A CLAIM RELATING TO SECTION 3.1, SECTION 3.2 OR SECTION 3.5 HEREOF) BY
(Y) SUCH STOCKHOLDER’S STOCKHOLDER PORTION;

 

(III)          THE THRESHOLD AND MAXIMUM SHALL NOT APPLY TO LOSSES ARISING IN
RESPECT OF CLAIMS FOR MISREPRESENTATIONS AND BREACH OF WARRANTIES RELATING TO
SECTION 3.1 HEREOF (RELATING TO ORGANIZATION), SECTION 3.2 HEREOF (RELATING TO
AUTHORITY), SECTION 3.5 HEREOF (RELATING TO CAPITALIZATION) AND ALL OF ARTICLE
IV HEREOF (RELATING TO CERTAIN STOCKHOLDER REPRESENTATIONS), ALL OF WHICH MAY BE
ASSERTED WITHOUT LIMITATION; AND

 

(IV)          THE THRESHOLD SHALL NOT APPLY TO LOSSES ARISING IN RESPECT OF
CLAIMS UNDER SECTION 11.2(A)(III) HEREOF (RELATING TO CERTAIN TAXES).

 

Without limiting the forgoing, in no event shall the amount of Losses Buyer may
recover from a particular Stockholder pursuant to claims under Section 11.2(a)
or 11.2(b) hereof exceed the Purchase Price Payment received by such Stockholder
(or in the case of a Tag Seller who is a member of Company management, the
Purchase Price Payment received by such Tag Seller less any amount expended by
such Tag Seller on legal fees with respect to such indemnification claim).

 

No limitation or condition of liability provided in this Article XI shall apply
to Buyer, the Company or a particular Stockholder, respectively, for any
misrepresentation or breach of warranty or covenant contained herein if such
misrepresentation or breach of warranty or covenant was made by Buyer, the
Company, or a particular Stockholder willfully or with intent to deceive (it
being understood that no other Stockholder shall lose the benefits of the
limitations and conditions of liability provided in this Article XI for breaches
made willfully or with intent to deceive by a particular Stockholder).  For
purposes of determining the existence of any misrepresentation, breach of
warranty, or nonfulfillment of any covenant or agreement, or calculating the
amount of any Losses incurred in connection with any such misrepresentation,
breach of warranty, or nonfulfillment of any covenant or agreement, any and all
references to Material Adverse Effect shall be disregarded.

 

The right to indemnification, payment of Losses or other remedy based on the
representations, warranties, covenants and agreements contained herein will not
be affected by any investigation

 

32

--------------------------------------------------------------------------------


 

conducted with respect to the accuracy or inaccuracy of, or compliance with, any
such representation, warranty, covenant, or agreement; provided, however, that
Buyer shall not be entitled to indemnification for Losses under this Article XI
with respect to any breach of a representation or warranty set forth in Article
III hereof if the Indemnitor can establish that Buyer had Buyer Knowledge of the
falsity or inaccuracy of such representation or warranty on or before the date
hereof; provided, further, that indemnification for such Losses shall only be
limited or reduced by the amount of such Losses attributable to such falsity or
inaccuracy for which Buyer had Buyer Knowledge on or before the date hereof. 
For purposes of the forgoing, “Buyer Knowledge” means the actual knowledge of
Joseph M. Silvestri.

 


(E)           (I)  A PARTY ENTITLED TO INDEMNIFICATION HEREUNDER SHALL HEREIN BE
REFERRED TO AS AN “INDEMNITEE.”  A PARTY OBLIGATED TO INDEMNIFY AN INDEMNITEE
HEREUNDER SHALL HEREIN BE REFERRED TO AS AN “INDEMNITOR.”  AS SOON AS IS
REASONABLE AFTER AN INDEMNITEE EITHER (A) RECEIVES NOTICE OF ANY CLAIM OR THE
COMMENCEMENT OF ANY ACTION BY ANY THIRD PARTY WHICH SUCH INDEMNITEE REASONABLY
BELIEVES MAY GIVE RISE TO A CLAIM FOR INDEMNIFICATION FROM AN INDEMNITOR
HEREUNDER OR (B) SUSTAINS ANY LOSS NOT INVOLVING A THIRD-PARTY CLAIM OR ACTION
WHICH SUCH INDEMNITEE REASONABLY BELIEVES MAY GIVE RISE TO A CLAIM FOR
INDEMNIFICATION FROM AN INDEMNITOR HEREUNDER, SUCH INDEMNITEE SHALL, IF A CLAIM
IN RESPECT THEREOF IS TO BE MADE AGAINST AN INDEMNITOR UNDER ARTICLE XI HEREOF,
NOTIFY SUCH INDEMNITOR IN WRITING OF SUCH CLAIM, ACTION OR LOSS, AS THE CASE MAY
BE; PROVIDED, HOWEVER, THAT FAILURE TO NOTIFY INDEMNITOR SHALL NOT RELIEVE
INDEMNITOR OF ITS INDEMNITY OBLIGATION, EXCEPT TO THE EXTENT INDEMNITOR IS
ACTUALLY PREJUDICED IN ITS DEFENSE OF THE ACTION BY SUCH FAILURE.  ANY SUCH
NOTIFICATION MUST BE IN WRITING AND MUST STATE IN REASONABLE DETAIL THE NATURE
AND BASIS OF THE CLAIM, ACTION OR LOSS, TO THE EXTENT KNOWN.  EXCEPT AS PROVIDED
IN THIS SECTION 11.2, INDEMNITOR SHALL HAVE THE RIGHT, USING COUNSEL REASONABLY
ACCEPTABLE TO THE INDEMNITEE, TO CONTEST, DEFEND, LITIGATE OR SETTLE ANY SUCH
THIRD-PARTY CLAIM WHICH INVOLVES (AND CONTINUES TO INVOLVE) SOLELY MONETARY
DAMAGES; PROVIDED THAT THE INDEMNITOR SHALL HAVE NOTIFIED THE INDEMNITEE IN
WRITING OF ITS INTENTION TO DO SO; PROVIDED, FURTHER, THAT (1) THE INDEMNITOR
EXPRESSLY AGREES IN SUCH NOTICE TO THE INDEMNITEE THAT, AS BETWEEN THE
INDEMNITOR AND THE INDEMNITEE, THE INDEMNITOR SHALL BE SOLELY OBLIGATED TO FULLY
SATISFY AND DISCHARGE THE THIRD-PARTY CLAIM (AND ALL REASONABLE FEES AND
EXPENSES OF BUYER AND ITS INDEMNIFIED PARTIES INCURRED IN CONNECTION WITH SUCH
THIRD-PARTY CLAIM PRIOR TO INDEMNITOR’S ASSUMPTION OF THE DEFENSE OF SUCH
THIRD-PARTY CLAIM), NOTWITHSTANDING ANY LIMITATION WITH RESPECT TO
INDEMNIFICATION INCLUDED IN THIS AGREEMENT OTHER THAN (TO THE EXTENT NOT
REQUIRED TO BE WAIVED PURSUANT TO CLAUSE (2) BELOW) THE THRESHOLD, THE MAXIMUM
OR THE SPECIAL TAX MAXIMUM; (2) THE INDEMNITOR SHALL IN ITS NOTICE TO THE
INDEMNITEE (X) WAIVE THE APPLICABILITY OF THE THRESHOLD TO SUCH THIRD PARTY
CLAIM IF THE AMOUNT IN CONTROVERSY COULD REASONABLY BE EXPECTED TO BE LESS THAN
200% OF THE THRESHOLD OR (Y) WAIVE THE APPLICABILITY OF THE MAXIMUM OR SPECIAL
TAX MAXIMUM (WHICHEVER MAXIMUM WOULD OTHERWISE BE APPLICABLE TO SUCH THIRD PARTY
CLAIM) IF THE AMOUNT IN CONTROVERSY COULD REASONABLY BE EXPECTED TO BE MORE THAN
200% OF THE MAXIMUM OR SPECIAL TAX MAXIMUM (WHICHEVER

 

33

--------------------------------------------------------------------------------


 

maximum would otherwise be applicable to such third party claim); (3) if
reasonably requested to do so by the Indemnitee, the Indemnitor shall have made
reasonably adequate provision to ensure the Indemnitee of the financial ability
of the Indemnitor to satisfy the full amount of any adverse monetary judgment
that may result from such third party claim; and (4) the Indemnitor shall
diligently contest the third-party claim (the conditions set forth in clauses
(1), (2), (3) and (4) being collectively referred to as the “Litigation
Conditions”).  The Indemnitee shall have the right to participate in, and to be
represented by counsel (at its own expense) in any such contest, defense,
litigation or settlement conducted by the Indemnitor; provided, that the
Indemnitee shall be entitled to reimbursement therefor if the Indemnitor shall
lose its right to contest, defend, litigate and settle the third-party claim. 
The Indemnitor shall not be entitled, or shall lose its right, to contest,
defend, litigate and settle the third-party claim if the Indemnitee shall at any
time fail to satisfy the Litigation Conditions and such failure (if capable of
being cured) is not cured within 10 business days after written notice of such
failure to the Indemnitor by the Indemnitee.


 

(II)           THE INDEMNITOR, IF IT SHALL HAVE ASSUMED THE DEFENSE OF ANY
THIRD-PARTY CLAIM AS PROVIDED IN THIS AGREEMENT, SHALL NOT CONSENT TO A
SETTLEMENT OF, OR THE ENTRY OF ANY JUDGMENT ARISING FROM, ANY SUCH THIRD-PARTY
CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED).  THE INDEMNITOR SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNITEE, ENTER INTO ANY COMPROMISE OR SETTLEMENT
WHICH COMMITS THE INDEMNITEE TO TAKE, OR TO FORBEAR TO TAKE, ANY ACTION OR WHICH
DOES NOT PROVIDE FOR A COMPLETE RELEASE BY SUCH THIRD PARTY OF THE INDEMNITEE. 
THE INDEMNITEE SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO SETTLE ANY THIRD-PARTY
CLAIM, ON SUCH TERMS AND CONDITIONS AS IT DEEMS REASONABLY APPROPRIATE, TO THE
EXTENT SUCH THIRD-PARTY CLAIM INVOLVES EQUITABLE OR OTHER NON-MONETARY RELIEF,
AND SHALL HAVE THE RIGHT TO SETTLE ANY THIRD-PARTY CLAIM INVOLVING MONETARY
DAMAGES WITH THE WRITTEN CONSENT OF THE INDEMNITOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  ALL EXPENSES (INCLUDING WITHOUT LIMITATION
ATTORNEYS’ FEES) INCURRED BY THE INDEMNITOR IN CONNECTION WITH THE FOREGOING
SHALL BE PAID BY THE INDEMNITOR.  NO FAILURE BY AN INDEMNITOR TO ACKNOWLEDGE IN
WRITING ITS INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE XI SHALL RELIEVE IT
OF SUCH OBLIGATIONS TO THE EXTENT SUCH OBLIGATIONS EXIST.

 

(III)          IF AN INDEMNITEE IS ENTITLED TO INDEMNIFICATION AGAINST A
THIRD-PARTY CLAIM, AND THE INDEMNITOR FAILS TO ACCEPT A TENDER OF, OR ASSUME THE
DEFENSE OF, A THIRD-PARTY CLAIM PURSUANT TO THIS SECTION 11.2, THE INDEMNITOR
SHALL NOT BE ENTITLED, OR SHALL LOSE ITS RIGHT, TO CONTEST, DEFEND, LITIGATE AND
SETTLE SUCH A THIRD-PARTY CLAIM, AND THE INDEMNITEE SHALL HAVE THE RIGHT,
WITHOUT PREJUDICE TO ITS RIGHT OF INDEMNIFICATION HEREUNDER, IN ITS DISCRETION
EXERCISED IN GOOD FAITH, TO CONTEST, DEFEND AND LITIGATE SUCH THIRD-PARTY CLAIM,
AND MAY SETTLE SUCH THIRD-PARTY CLAIM EITHER BEFORE OR AFTER THE INITIATION OF
LITIGATION, AT SUCH TIME AND UPON SUCH TERMS AS THE INDEMNITEE DEEMS FAIR AND
REASONABLE, PROVIDED THAT AT LEAST TEN (10) DAYS PRIOR TO ANY SUCH

 

34

--------------------------------------------------------------------------------


 

settlement, written notice of its intention to settle is given to the
Indemnitor.  If, pursuant to this Section 11.2, the Indemnitee so contests,
defends, litigates or settles a third-party claim for which it is entitled to
indemnification hereunder, then subject to the terms, conditions and limitations
set forth in this Article XI, the Indemnitee shall be reimbursed by the
Indemnitor for the reasonable attorneys’ fees and other expenses of contesting,
defending, litigating and/or settling the third-party claim which are incurred
from time to time.

 


11.3.        INSURANCE .  ANY AMOUNT DUE AS INDEMNIFICATION WITH RESPECT TO ANY
CLAIM UNDER THIS ARTICLE XI SHALL TAKE INTO ACCOUNT AND SHALL BE REDUCED BY THE
AMOUNT OF ANY INSURANCE OR INDEMNIFICATION PROCEEDS ACTUALLY PAID BY ANY THIRD
PARTY IN RESPECT OF THE SUBJECT MATTER OF SUCH CLAIM (AFTER DEDUCTING ALL
ATTORNEYS’ FEES, EXPENSES AND OTHER COSTS OF RECOVERY); PROVIDED, THAT THE
AMOUNTS OF ANY INCREASE IN INSURANCE PREMIUM OR RETROACTIVE PREMIUMS OR PREMIUM
ADJUSTMENTS RESULTING SOLELY FROM THE MAKING OF SUCH CLAIM OR CLAIMS AGAINST
INSURERS SHALL, FOR THIS PURPOSE, BE DEEMED TO BE DEDUCTED FROM THE AMOUNT SO
PAID BY SUCH INSURERS; PROVIDED, FURTHER, THAT THE COMPANY AGREES, AT THE
REQUEST OF THE STOCKHOLDERS’ REPRESENTATIVE, TO FILE A CLAIM AGAINST ANY SUCH
INSURER (BUT NOT INDEMNITOR) AND USE ITS REASONABLE EFFORTS TO PURSUE ANY SUCH
FILED CLAIM, SO LONG AS THE COSTS OF SUCH ACTIVITIES ARE PAID BY THE INVESTORS
AND THE FILING OF SUCH CLAIM AND SUCH ACTIVITIES WILL NOT MATERIALLY AND
ADVERSELY AFFECT THE BUSINESS OF THE COMPANY.


 


11.4.        SOLE REMEDY.  FOLLOWING THE CLOSING, THE INDEMNIFICATION PROVIDED
FOR IN THIS ARTICLE XI SHALL BE THE SOLE REMEDY OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS IN RESPECT OF ANY CLAIM FOR MONETARY DAMAGES
ARISING UNDER OR OUT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT; PROVIDED,
HOWEVER, THAT THIS SECTION 11.4 SHALL NOT APPLY TO LOSSES RESULTING FROM
RESULTING FROM FRAUD.


 


11.5.        TAX TREATMENT.  ANY INDEMNIFICATION PAYMENTS UNDER THIS ARTICLE XI
SHALL BE TREATED FOR TAX PURPOSES AS ADJUSTMENTS TO THE AGGREGATE PURCHASE PRICE
PAYMENTS.


 


ARTICLE XII
MISCELLANEOUS


 


12.1.        INTERPRETIVE PROVISIONS.


 


(A)           WHENEVER USED IN THIS AGREEMENT, (I) “INCLUDING” (OR ANY VARIATION
THEREOF) MEANS INCLUDING WITHOUT LIMITATION AND (II) ANY REFERENCE TO GENDER
SHALL INCLUDE ALL GENDERS.


 


(B)           FOR PURPOSES OF THIS AGREEMENT, NONE OF THE STOCKHOLDERS SHALL BE

 

35

--------------------------------------------------------------------------------


 

considered and affiliate of Buyer and no Buyer shall be considered an affiliate
of any Stockholder.


 


(C)           THE PARTIES ACKNOWLEDGE AND AGREE THAT (I) EACH PARTY AND ITS
COUNSEL HAVE REVIEWED THE TERMS AND PROVISIONS OF THIS AGREEMENT AND HAVE
CONTRIBUTED TO ITS DRAFTING, (II) THE NORMAL RULE OF CONSTRUCTION, TO THE EFFECT
THAT ANY AMBIGUITIES ARE RESOLVED AGAINST THE DRAFTING PARTY, SHALL NOT BE
EMPLOYED IN THE INTERPRETATION OF IT, AND (III) THE TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE CONSTRUED FAIRLY AS TO ALL PARTIES HERETO AND NOT IN FAVOR OF
OR AGAINST ANY PARTY, REGARDLESS OF WHICH PARTY WAS GENERALLY RESPONSIBLE FOR
THE PREPARATION OF THIS AGREEMENT.


 


12.2.        ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE DISCLOSURE
SCHEDULES AND THE CERTIFICATES AND EXHIBITS ATTACHED HERETO) TOGETHER WITH THE
ANCILLARY AGREEMENTS CONSTITUTE THE SOLE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


12.3.        SUCCESSORS AND ASSIGNS.  THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE SUCCESSORS,
ASSIGNS, EXECUTORS, ADMINISTRATORS AND HEIRS OF THE PARTIES HERETO; PROVIDED
HOWEVER, THAT THIS AGREEMENT MAY NOT BE ASSIGNED BY ANY STOCKHOLDER OR THE
COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER OR BE ASSIGNED BY BUYER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE STOCKHOLDERS’ REPRESENTATIVE, EXCEPT
THAT (I) BUYER MAY, AT ITS ELECTION AND PROVIDED IT REMAINS LIABLE FOR ITS
OBLIGATIONS HEREUNDER, ASSIGN THIS AGREEMENT TO ANY AFFILIATE, AND (II) THE
COMPANY AND BUYER OR ANY SUCH ASSIGNEE MAY MAKE A COLLATERAL ASSIGNMENT OF ITS
RIGHTS (BUT NOT ITS OBLIGATIONS) UNDER THIS AGREEMENT TO ANY LENDER PROVIDING
FINANCING TO BUYER OR THE COMPANY IN CONNECTION WITH THE CLOSING.


 


12.4.        HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS, AND PARAGRAPHS
OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION HEREOF.


 


12.5.        MODIFICATION AND WAIVER.  NO AMENDMENT, MODIFICATION, OR ALTERATION
OF THE TERMS OR PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UNLESS THE SAME
SHALL BE IN WRITING AND DULY EXECUTED BY THE PARTIES HERETO, EXCEPT THAT ANY OF
THE TERMS OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED IN WRITING AT ANY TIME
BY THE PARTY THAT IS ENTITLED TO THE BENEFITS OF SUCH WAIVED TERMS OR
PROVISIONS.  NO SINGLE WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL
BE DEEMED TO OR SHALL CONSTITUTE, ABSENT AN EXPRESS STATEMENT OTHERWISE, A
CONTINUOUS WAIVER OF SUCH PROVISION OR A WAIVER OF ANY OTHER PROVISION HEREOF
(WHETHER OR NOT SIMILAR).  NO DELAY ON THE PART OF ANY PARTY IN EXERCISING ANY
RIGHT, POWER, OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.


 


12.6.        EXPENSES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
COMPANY SHALL BEAR THE REASONABLE OUT OF POCKET EXPENSES INCURRED ON OR PRIOR TO
THE CLOSING DATE BY THE COMPANY,

 

36

--------------------------------------------------------------------------------


 

Buyer and the Stockholders in each case incident to this Agreement and the
transactions contemplated hereby, including, without limitation, all fees and
disbursements of counsel and accountants retained by such party, whether or not
the transactions contemplated hereby shall be consummated.


 


12.7.        NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION, OR OTHER DOCUMENT TO BE
GIVEN HEREUNDER BY ANY PARTY HERETO TO ANY OTHER PARTY SHALL BE IN WRITING AND
SHALL BE GIVEN BY DELIVERY IN PERSON, BY ELECTRONIC FACSIMILE TRANSMISSION, BY
OVERNIGHT COURIER OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID (AND SHALL
BE DEEMED GIVEN WHEN DELIVERED IF DELIVERED BY HAND, WHEN TRANSMISSION
CONFIRMATION IS RECEIVED IF TELECOPIED, THREE DAYS AFTER MAILING IF MAILED, AND
ONE BUSINESS DAY AFTER DEPOSITED WITH AN OVERNIGHT COURIER SERVICE IF DELIVERED
BY OVERNIGHT COURIER), AS FOLLOWS:


 

if to CVC Europe, CVC EJ or the Stockholders’ Representative, to:

 

CVC Capital Partners SA
40 rue La Perouse
75116 Paris, France
Attn: Ronald A. Collins
Fax No.: +33-(0)1-4502-2301

 

with a copy (which shall not constitute notice to any of such Persons) to:

 

Kirkland & Ellis
153 East 53rd Street
New York, NY 10022
Attn:  Adrian van Schie, Esq.

Fax No.: (212) 446-4900

 

if to Buyer to:

 

Citicorp Venture Capital Equity Partners, L.P.
399 Park Avenue, 14th Floor
New York, NY 10043
Attention:  Joseph M. Silvestri
Fax No.: (212) 888-2940

 

with a copy (which shall not constitute notice to Buyer) to:

 

37

--------------------------------------------------------------------------------


 

Dechert LLP
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, Pennsylvania 19103-2793
Attention: Craig L. Godshall, Esq.
Fax No.: (215) 994-2222

 

if to Paribas to:

 

BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Steve Alexander
Fax No.: (212) 841-3558

 

with a copy (which shall not constitute notice to Paribas) to:

 

Kenneth L. Spangler, Esq.
BNP Paribas
787 Seventh Avenue
New York, NY 10019
Fax No.: (212) 841-2599

 

If to the Company to:

 

Euramax International, Inc.

5445 Triangle Parkway, Suite 350

Norcross, Georgia 30092

Attention: Chief Executive Officer

Facsimile: (770) 263-8031

 

or at such other address for a party as shall be specified by like notice.

 


12.8.        GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED WHOLLY WITHIN THAT
JURISDICTION.  EACH PARTY HERETO, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS,
IRREVOCABLY AGREES THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN

 

38

--------------------------------------------------------------------------------


 

District of New York, United States of America or in the absence of
jurisdiction, the state courts located in New York, New York, and generally and
unconditionally accepts and irrevocably submits to the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby from which no appeal has been taken or is
available in connection with this Agreement.  Each party, for itself and its
successors and assigns, irrevocably waives any objection it may have now or
hereafter to the laying of the venue of any such suit, action or proceeding,
including, without limitation, any objection based on the grounds of forum non
conveniens, in the aforesaid courts.  Each of the parties, for itself and its
successors and assigns, irrevocably agrees that all process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 12.7 hereof or at
such other address of which the other parties shall have been notified in
accordance with the provisions of Section 12.7 hereof, such service being hereby
acknowledged by the parties to be effective and binding service in every
respect.  Nothing herein shall affect the right to serve process in any other
manner permitted by law.


 


12.9.        PUBLIC ANNOUNCEMENTS.  NEITHER ANY STOCKHOLDER, THE COMPANY NOR
BUYER SHALL MAKE ANY PUBLIC STATEMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESS
RELEASES, WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY WITHOUT THE PRIOR WRITTEN CONSENT OF THE STOCKHOLDERS’ REPRESENTATIVE AND
THE COMPANY, FOR PUBLIC STATEMENTS BY BUYER, OR OF BUYER, FOR ANY PUBLIC
STATEMENTS OF THE COMPANY OR THE STOCKHOLDERS (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) EXCEPT AS MAY BE REQUIRED BY LAW.  IF A PUBLIC STATEMENT
IS REQUIRED TO BE MADE BY LAW, THE PARTIES SHALL CONSULT WITH EACH OTHER IN
ADVANCE AS TO THE CONTENTS AND TIMING THEREOF.


 


12.10.      NO THIRD PARTY BENEFICIARIES.  EXCEPT AS PROVIDED IN SECTION 7.15
HEREOF, THIS AGREEMENT IS INTENDED AND AGREED TO BE SOLELY FOR THE BENEFIT OF
THE PARTIES HERETO AND THEIR PERMITTED SUCCESSORS AND ASSIGNS, AND NO OTHER
PARTY (OTHER THAN THE STOCKHOLDERS’ REPRESENTATIVE) SHALL BE ENTITLED TO RELY ON
THIS AGREEMENT OR ACCRUE ANY BENEFIT, CLAIM, OR RIGHT OF ANY KIND WHATSOEVER
PURSUANT TO, UNDER, BY, OR THROUGH THIS AGREEMENT.


 


12.11.      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH SHALL CONSTITUTE THE SAME INSTRUMENT.


 


12.12.      EXISTING SHAREHOLDERS AGREEMENT.  ALL PARTIES HERETO (INCLUDE ANY
TAG SELLERS) ACKNOWLEDGE AND AGREE THAT UPON CLOSING, THE SHAREHOLDERS AGREEMENT
SHALL TERMINATE (IT BEING UNDERSTOOD THAT THE PARTIES TO THE SECURITIES HOLDERS
AGREEMENT DESCRIBED IN SECTION 8.7 HEREOF WILL BE BOUND BY SUCH SECURITIES
HOLDERS AGREEMENT).

 

39

--------------------------------------------------------------------------------


 


ARTICLE XIII
CERTAIN DEFINITIONS

 

The following terms shall have the meanings set forth below:

 

“Ancillary Agreement” means any agreement, exhibit, statement, document or
certificate executed and delivered in accordance with or required by this
Agreement, and any other agreement or certificate specifically identified as an
Ancillary Agreement for purposes of this Agreement.

 

“business day” means any day other than a day on which banks in the State of New
York or in London, England are required or authorized to be closed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all written agreements, contracts and commitments of the
following types to which the Company or any Subsidiary is a party or by which
the Company or any Subsidiary or any of their properties is bound as of the date
hereof and between the date hereof and the Closing Date (including, without
limitation, real property leases and labor or employment-related agreements):
(a) joint venture and limited partnership agreements; (b) mortgages, indentures,
loan or credit agreements, security agreements and other agreements and
instruments relating to the borrowing of money or extension of credit; (c)
agreements for the sale of goods or performance of services by or with any
customer or vendor (or any group of related vendors) that had annual aggregate
payments exceeding $5,000,000 in any of the last three calendar years; (d) lease
agreements for machinery and equipment, motor vehicles, or furniture and office
equipment or other personal property by or with any vendor (or any group of
related vendors) that had annual aggregate payments exceeding $1,000,000 in any
of the last three calendar years; (e) agreements restricting in any manner the
right of the Company to compete with any other person, restricting the right of
the Company to sell to or purchase from any other person; (f) agreements between
the Company and any of its affiliates; (g) guaranties, performance, bid or
completion bonds, surety and appeal bonds, return of money bonds, and surety or
indemnification agreements; (h) custom bonds and standby letters of credit; (i)
any license or other agreements to which the Company or any Subsidiary is a
party regarding any Intellectual Property of the Company or any Subsidiary or
any Intellectual Property of others; (j) other agreements, contracts and
commitments which cannot be terminated by the Company or any Subsidiary on
notice of thirty (30) days or less and without payment by the Company or any
Subsidiary of less than $10,000 upon such termination and (k) powers of
attorney.

 

“control” (including the terms “controlled by” and “under common control with”)
means

 

40

--------------------------------------------------------------------------------


 

the possession, directly or indirectly or as trustee or executor, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of stock, as trustee or executor, by contract or
credit arrangement or otherwise;

 

“GAAP” means United States generally accepted accounting principles.

 

“Knowledge” of a Stockholder means (i) with respect to each and every
Stockholder, the actual knowledge of Ronald A. Collins and Rolly van Rappard and
(ii) with respect to any particular Stockholder that is a natural person, the
actual knowledge of such Stockholder himself.

 

“Losses” shall mean any and all losses, liabilities, damages (including, without
limitation, special, consequential and punitive damages), penalties (including,
without limitation, governmental penalties,) obligations, awards, fines,
deficiencies, interest, claims (including third party claims (including, without
limitation, whether or not meritorious), costs and expenses whatsoever
(including, without limitation, reasonable attorneys’, consultants’ and other
professional fees and disbursements of every kind, nature and description)
resulting from, arising out of or incident to any matter for which
indemnification is provided under this Agreement; provided, that Losses shall
not include punitive damages unless payable to third parties.

 

“Material Adverse Effect” means any circumstance or event which, individually or
in the aggregate with any other circumstance or event, is reasonably likely to
have a materially adverse effect on the business, properties, operations,
earnings, prospects, condition (financial or otherwise), products, assets,
results of operations or liabilities of the Company or its Subsidiaries taken as
a whole.  For the purposes of this Agreement, the determination of whether a
breach of a representation and warranty or covenant of this Agreement shall be
deemed to give rise to a Material Adverse Effect shall be determined on a
cumulative basis by adding the effect of the breach of any such representation
and warranty or covenant (determined without regard to any materiality or
Material Adverse Effect qualifiers) to the effect of all other breaches of
representations and warranties and covenants of this Agreement (determined
without regard to any materiality or Material Adverse Effect qualifiers) for
each of the applicable period or periods to which each such representation,
warranties or covenants relate, in all cases before applying the materiality
standard set forth in the preceding sentence, and then determining whether, for
any of the applicable periods, such aggregate sum exceeds the materiality
standard set forth in the preceding sentence.  For purposes of this definition
of Material Adverse Effect, the effect of any matter as to any past period shall
be determined based on its actual effect, and its effect as to any future period
shall be determined based on the effect that such matter is reasonably likely to
have.

 

“Person” or “person” means an individual, corporation, partnership, association,
joint venture, limited liability company, trust, unincorporated organization,
other entity or group (as

 

41

--------------------------------------------------------------------------------


 

group is defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended).

 

“Reorganization” shall have the meaning assigned to it in the Amended and
Restated Supplemental Indenture, effective December 14, 1999, among Euramax Ltd.
and the other Issuers named therein, the Guarantors named therein and The Chase
Manhattan Bank, as Trustee.

 

“Stockholder Portion” means, with respect to each Stockholder, the percentage
obtained by dividing the number of shares of Company Stock being sold by such
Stockholder hereunder by the aggregate number of shares of Company Stock
outstanding as of the date hereof on a fully-diluted basis (taking into account
exercises of any outstanding options).

 

“Subsidiary”  shall mean any corporation, partnership, joint venture or other
entity in which the Company (a) owns, directly or indirectly, 50% or more of the
outstanding voting securities or equity interests or (b) is a general partner
with 50% or more of the voting partnership interests.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

 

THE COMPANY

 

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BUYER

 

 

 

CITIGROUP VENTURE CAPITAL

 

EQUITY PARTNERS, L.P.

 

 

 

By: CVC PARTNERS LLC

 

Its: GENERAL PARTNER

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

CVC EXECUTIVE FUND LLC

 

 

 

By: CITIGROUP VENTURE CAPITAL GP
HOLDINGS, LTD., its Managing Member

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

CVC/SSB EMPLOYEE FUND, L.P.

 

 

 

By: CVC PARTNERS, LLC, its General Partner

 

By:

 

 

 

 

Name:

 

 

Title:

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

 

 

STOCKHOLDERS

 

 

 

 

 

 

 

CVC EUROPEAN EQUITY PARTNERS, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

CVC EUROPEAN EQUITY PARTNERS
(JERSEY), L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

44

--------------------------------------------------------------------------------


 

EXHIBIT 1.1

 

Stockholder

 

Number of Common
Shares

 

CVC European Equity Partners, L.P.

 

178,115.21

 

CVC European Equity Partners (Jersey), L.P.

 

21,445.36

 

BNP Paribas

 

44,346.80

 

 

45

--------------------------------------------------------------------------------


 

 

Stockholder

 

Number of Common Shares

J. David Smith

 

2,938.42

Mitchell Lewis

 

2,234.12

David Pugh

 

1,029.51

R. Scott Vansant

 

1,495.32

Rob Dresen

 

632.85

Aloyse Wagener

 

598.29

Scott Anderson

 

585.00

Dudley Rowe

 

423.00

Stuart Wallis

 

3819.94

Richard Cashin

 

7,156.92

M. Saleem Muqaddam

 

132.99

Euramax International, Inc.*

 

883.75

 

--------------------------------------------------------------------------------

*      Refers to the shares being issued by the Company to the Fund at Closing
in connection with the cash out of up to 633.75 option shares held by Nick Dowd
and 250 option shares held by Ron Stepanchik.

 

46

--------------------------------------------------------------------------------


 

Exhibit 1.3

 

SALE NOTICE

 

 

TO:                         Euramax International, Inc. (the “Company”)

 

FROM:                                                         CVC European
Equity Partners, L.P., CVC European Equity Partners (Jersey), L.P. and BNP
Paribas (collectively, the “Investors”)

 

DATE:    April 15, 2003

 

RE:                         Sale Notice pursuant to Section 1.3 of the Stock
Purchase Agreement, dated the date hereof, among Citigroup Venture Capital
Equity Partners, L.P. and affiliates, the Company and the Investors (the “Stock
Purchase Agreement”) and Section 3(c) of the Stockholders Agreement, dated
December 8, 1999, by and among the Company and the stockholders named therein
(the “Stockholders Agreement”)

 

This Sale Notice is being delivered to you pursuant to Section 1.3 of the Stock
Purchase Agreement and Section 3(c) of the Shareholders Agreement.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK PURCHASE
AGREEMENT, EACH INVESTOR IS PROPOSING TO SELL ALL OF ITS SHARES OF COMMON STOCK
OF THE COMPANY (A TOTAL OF 243,907.37 SHARES) FOR A CASH PURCHASE PRICE OF U.S.
$400.00 PER SHARE.  CITIGROUP VENTURE CAPITAL EQUITY PARTNERS, L.P. AND ITS
AFFILIATES CVC EXECUTIVE FUND LLC AND CVC/SSB EMPLOYEE FUND, L.P. (COLLECTIVELY,
THE “BUYERS”) ARE THE PROPOSED PURCHASERS.  THE BUYERS ARE AFFILIATES OF
CITICORP VENTURE CAPITAL.  THE PROPOSED PURCHASE AND SALE OF THE SHARES ARE
SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH IN THE STOCK PURCHASE
AGREEMENT, WHICH IS ATTACHED AS EXHIBIT A.


 


(B)           IN ACCORDANCE WITH SECTION 3(C) OF THE STOCKHOLDERS AGREEMENT AND
SECTION 1.3 OF THE STOCK PURCHASE AGREEMENT, THE COMPANY MUST NOTIFY ALL OF THE
OTHER STOCKHOLDERS OF THE COMPANY OF THIS SALE NOTICE ON THE DATE HEREOF.


 


(C)           EACH OTHER STOCKHOLDER MAY ELECT TO PARTICIPATE IN THE PURCHASE
AND SALE CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT, AT THE SAME PURCHASE
PRICE OF U.S. $400.00 PER SHARE AND ON THE TERMS AND CONDITIONS APPLICABLE TO
ALL “STOCKHOLDERS” UNDER THE STOCK PURCHASE AGREEMENT, BY DELIVERING A WRITTEN
ACCEPTANCE NOTICE TO THE INVESTORS WITHIN SEVEN DAYS OF THE DATE OF THIS SALE
NOTICE (THE “NOTICE DEADLINE”).  THE ACCEPTANCE NOTICE MUST INDICATE THE MAXIMUM
NUMBER OF SHARES THAT STOCKHOLDER DESIRES TO SELL TO THE BUYER PURSUANT TO THE
TERMS

 

47

--------------------------------------------------------------------------------


 

and conditions of the Stock Purchase Agreement and must be accompanied by an
executed Joinder to the Stock Purchase Agreement in the form attached as Exhibit
B hereto.


 


(D)           IT IS A CONDITION TO THE BUYERS’ OBLIGATIONS TO PURCHASE SHARES
THAT THE STOCKHOLDERS IDENTIFIED ON SCHEDULE 8.8 TO THE STOCK PURCHASE AGREEMENT
EXECUTE A LETTER AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C (A “LETTER
AGREEMENT”).  EACH OF THOSE STOCKHOLDERS MUST INCLUDE A SIGNED LETTER AGREEMENT
WITH HIS ACCEPTANCE NOTICE.


 


(E)           ALL ACCEPTANCE NOTICES, TOGETHER WITH THE REQUIRED JOINDERS AND
(FOR THOSE STOCKHOLDERS IDENTIFIED ON SCHEDULE 8.8 OF THE STOCK PURCHASE
AGREEMENT) LETTER AGREEMENTS, MUST BE DULY EXECUTED AND DELIVERED BY THE OTHER
STOCKHOLDERS TO THE INVESTORS ON OR BEFORE THE NOTICE DEADLINE.  ORIGINAL
EXECUTION COPIES OF THE FOREGOING DOCUMENTS WILL BE ACCEPTED FOR DELIVERY BY THE
INVESTORS AT THE FOLLOWING ADDRESS:


 

Dechert LLP

4000 Bell Atlantic Tower

1717 Arch Street

Philadelphia, Pennsylvania 19103-2793

Attention: Craig L. Godshall, Esq.

Phone No.: 215.994.2491

Fax No.: 215.994.2222

 


(F)            IF ANYONE HAS ANY QUESTIONS REGARDING THIS SALE NOTICE, THEY
SHOULD CONTACT CRAIG GODSHALL OF DECHERT LLP AT (215) 994-2491.


 

 

 

CVC European Equity Partners, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

CVC European Equity Partners (Jersey), L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

BNP Paribas

 

 

By:

 

 

 

Name:

 

Title:

 

48

--------------------------------------------------------------------------------


 

Exhibit A

 

STOCK PURCHASE AGREEMENT

 

(Attached)

 

49

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Joinder

 

JOINDER TO THE STOCK PURCHASE AGREEMENT

 

THIS JOINDER to the Stock Purchase Agreement, dated April    , 2003, among
Citigroup Venture Capital Equity Partners, L.P., CVC Executive Fund LLC, CVC/SSB
Employee Fund, L.P, Euramax International, Inc. (the “Company”) and the
Stockholders of the Company named therein (the “Stock Purchase Agreement”), is
made and entered into by the stockholder (“Stockholder”) whose signature appears
below, on the date indicated below.

 

WHEREAS, Stockholder desires to participate in the purchase and sale
contemplated by the Stock Purchase Agreement on the terms and conditions set
forth therein, and Stockholder desired to become a party to the Stock Purchase
Agreement in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Stockholder hereby agrees as follows:

 


(A)           BY EXECUTING THIS JOINDER I SHALL BE FULLY BOUND BY, AND SUBJECT
TO, ALL OF THE AGREEMENTS, COVENANTS, TERMS AND CONDITIONS OF THE STOCK PURCHASE
AGREEMENT AS THOUGH AN ORIGINAL PARTY THERETO AS A “TAG SELLER” AND A
“STOCKHOLDER” THEREUNDER.


 


(B)           I HAVE FULL LEGAL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS
JOINDER AND TO PERFORM MY OBLIGATIONS HEREUNDER WITHOUT THE NEED FOR THE CONSENT
OF ANY OTHER PERSON.


 


(C)           THIS JOINDER HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
ME AND CONSTITUTES MY VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST ME IN
ACCORDANCE WITH THE TERMS HEREOF.


 


(D)           I HAVE EXECUTED THIS JOINDER AND DECLARE THAT THE INFORMATION
CONTAINED HEREIN IS CURRENT, COMPLETE AND ACCURATE AND MAY BE RELIED UPON BY ALL
PARTIES TO THE STOCK PURCHASE AGREEMENT.


 


(E)           THE VALIDITY, PERFORMANCE, CONSTRUCTION AND EFFECT OF THIS JOINDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

 

50

--------------------------------------------------------------------------------


 

 

STOCKHOLDER

 

 

 

 

 

 

Name:

 

 

 

Date:

 

 

 

51

--------------------------------------------------------------------------------


 

Exhibit C

 

Form Letter Agreement

 

Euramax International, Inc.

5445 Triangle Parkway, Suite 350

Norcross, Georgia 30092

 

April 15, 2003

 

 

 

Gentlemen:

 

This Letter Agreement (the “Letter Agreement”) sets forth a binding agreement
and is entered into in connection with the Sale Notice (“Sale Notice”), dated
April 15, 2003, from CVC European Equity Partners, L.P. (“CVC Europe”), CVC
European Equity Partners (Jersey), L.P. (“CVC Europe Jersey”) and BNP Paribas
(“Paribas”) to Euramax International, Inc., a Delaware corporation (the
“Company”).  The Sale Notice was delivered pursuant to the terms of the
Shareholders Agreement, dated December 8, 1999, by and among the Company, CVC
Europe, CVC Europe Jersey, Citicorp Venture Capital, Ltd., Paribas and the
stockholders of the Company named therein (the “Shareholders Agreement”) and the
Stock Purchase Agreement, dated as of the date hereof, among Citigroup Venture
Capital Equity Partners, L.P., the Company and the stockholders of the Company
named therein (the “Stock Purchase Agreement”).

 

You hereby waive any “tag-along” rights you have pursuant to Paragraph 3(c) of
the Shareholders Agreement or otherwise and any other rights you may have to
sell shares of Company stock in the transactions contemplated by the Stock
Purchase Agreement, except that you will sell, on the terms and conditions
stated in the Stock Purchase Agreement, [     ] shares of Class A Common Stock
to the Fund at Closing (as defined in the Stock Purchase Agreement).

 

You hereby acknowledge and agree that except for (1) grants of [        ] shares
of Company restricted stock pursuant to a Restricted Stock Agreement entered
into on the date hereof, made to you under the Company’s 2003 Equity
Compensation Plan, in the event of, and subject to, the Closing and (2)
[            ], neither the Company nor its subsidiaries are obligated to make
any payments to you, or confer benefits or accelerate benefits of yours under

 

52

--------------------------------------------------------------------------------


 

any contract, option agreement, benefit plan or any other plan or arrangement of
or with the Company (including, without limitation, any severance or employment
agreement between you and the Company or its subsidiaries, the Company’s 1999
Phantom Stock Plan, the Company’s Incentive Compensation Plan and the Company’s
Supplemental Executive Retirement Plan) in connection with or as a result of the
transactions contemplated by the Stock Purchase Agreement, and you are not
entitled to or have any right to receive any payments, benefits or other
compensation in connection with or as a result of the transactions contemplated
by the Stock Purchase Agreement.

 

Please execute below to acknowledge your agreement to the foregoing terms.

 

 

Very truly yours,

 

 

 

EURAMAX INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

ACKNOWLEDGED AND AGREED

 

TO:

 

 

 

 

 

 

[INSERT SHAREHOLDER’S NAME]

 

 

 

Dated: April 15, 2003

 

 

53

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.1

 

 

               , 2003

 

Citigroup Venture Capital Partners, L.P.
CVC Executive Fund LLC
CVC/SSB Employee Fund, L.P.

 

Gentlemen:

 

We are issuing this opinion letter in our capacity as special legal counsel to
CVC European Equity Partners, L.P., a Delaware limited partnership (the
“Partnership”), in response to the requirement in Section 8.6 of the Stock
Purchase Agreement dated as of April      , 2003 (the “Purchase Agreement”), by
and among Euramax International, Inc. (“Euramax”), Citigroup Venture Capital
Partners, L.P. (the “Fund”), CVC Executive Fund LLC (the ”Executive Fund”),
CVC/SSB Employee Fund, L.P. (the “Employee Fund” and together with the Fund and
the Executive Fund, the “Buyers” or “you”), the Partnership and certain other
stockholders of Euramax.

 

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this letter and in the schedules attached to this
letter, we advise you that:

 

1.             The Partnership is a limited partnership existing and in good
standing under the Delaware Revised Uniform Limited Partnership Act, as revised
(the “Act”).

 

2.             The Partnership has the partnership power to enter into and
perform its obligations under the Purchase Agreement.

 

3.                                       The Partnership’s execution, delivery
and performance of the Purchase Agreement have been authorized by all necessary
partnership action on the part of the Partnership.

 

4.                                       The Partnership has duly executed and
delivered the Purchase Agreement.

 

54

--------------------------------------------------------------------------------


 

5.                                       The Partnership’s execution, delivery
and performance of the Purchase Agreement do not violate its certificate of
limited partnership or its amended and restated agreement of limited
partnership.

 

6.                                       The Purchase Agreement is a valid and
binding obligation of the Partnership and is enforceable against the Partnership
in accordance with its terms.

 

In preparing this letter, we have relied without any independent verification
upon the assumptions recited in Schedule B to this letter and upon: 
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Purchase
Agreement; (iii) factual information provided to us by the Partnership in a
Support Certificate signed by the Partnership and its general partner; and
(iv) factual information we have obtained from such other sources as we have
deemed reasonable.  We have assumed without investigation that there has been no
relevant change or development between the dates as of which the information
cited in the preceding sentence was given and the date of this letter and that
the information upon which we have relied is accurate and does not omit
disclosures necessary to prevent such information from being misleading.  For
purposes of each opinion in paragraph 1, we have relied exclusively upon a
certificate issued by the Secretary of State of the State of Delaware, and such
opinion is not intended to provide any conclusion or assurance beyond that
conveyed by that certificate.

 

While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
letter advises you, we confirm that we do not have any actual knowledge which
has caused us to conclude that our

 

55

--------------------------------------------------------------------------------


 

reliance and assumptions cited in the preceding paragraph are unwarranted or
that any information supplied in this letter is wrong.  The term “actual
knowledge” whenever it is used in this letter with respect to our firm means
conscious awareness at the time this letter is delivered on the date it bears by
the following Kirkland & Ellis lawyers who have had significant involvement with
negotiation or preparation of the Purchase Agreement  (herein called “our
Designated Transaction Lawyers”): Adrian van Schie and Armand A. Della Monica.

 

Our advice on every legal issue addressed in this letter is based exclusively on
the Act, except that the opinion in paragraph 6 is based on the internal law of
New York and the federal law of the United States.  We advise you that issues
addressed by this letter may be governed in whole or in part by other laws, but
we express no opinion as to whether any relevant difference exists between the
laws upon which our opinions are based and any other laws which may actually
govern.  Our opinions are subject to all qualifications in Schedule A and do not
cover or otherwise address any law or legal issue which is identified in the
attached Schedule C or any provision in the Purchase Agreement of any type
identified in Schedule D.  Provisions in the Purchase Agreement which are not
excluded by Schedule D or any other part of this letter or its attachments are
called the “Relevant Agreement Terms.”

 

Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law our opinion on that issue is based. 
The manner in which any particular issue

 

56

--------------------------------------------------------------------------------


 

would be treated in any actual court case would depend in part on facts and
circumstances particular to the case, and this letter is not intended to
guarantee the outcome of any legal dispute which may arise in the future.  It is
possible that some Relevant Agreement Terms may not prove enforceable for
reasons other than those cited in this letter should an actual enforcement
action be brought, but (subject to all the exceptions, qualifications,
exclusions and other limitations contained in this letter) such unenforceability
would not in our opinion prevent you from realizing the principal benefits
purported to be provided by the Relevant Agreement Terms.

 

This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which our Designated Transaction Lawyers did not
have actual knowledge at that time, by reason of any change subsequent to that
time in any law covered by any of our opinions, or for any other reason.  The
attached schedules are an integral part of this letter, and any term defined in
this letter or any schedule has that defined meaning wherever it is used in this
letter or in any schedule to this letter.

 

You may rely upon this letter only for the purpose served by the provision in
the Purchase Agreement cited in the initial paragraph of this letter in response
to which it has been delivered.  Without our written consent: (i) no person
other than you may rely on this letter for any purpose; (ii) this letter may not
be cited or quoted in any financial statement, prospectus, private placement
memorandum or other similar document; (iii) this letter may not be cited or

 

57

--------------------------------------------------------------------------------


 

quoted in any other document or communication which might encourage reliance
upon this letter by any person or for any purpose excluded by the restrictions
in this paragraph; and (iv) copies of this letter may not be furnished to anyone
for purposes of encouraging such reliance.

 

 

Sincerely,

 

 

 

Kirkland & Ellis

 

58

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.1

 

Schedule A

 

General Qualifications

 

All of our opinions (“our opinions”) in the letter to which this Schedule is
attached (“our letter”) are subject to each of the qualifications set forth in
this Schedule.

 


ARTICLE XIVBANKRUPTCY AND INSOLVENCY EXCEPTION.  EACH OF OUR OPINIONS IS SUBJECT
TO THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, RECEIVERSHIP,
MORATORIUM AND OTHER SIMILAR LAWS.  THIS EXCEPTION INCLUDES:


 


14.1.THE FEDERAL BANKRUPTCY CODE AND THUS COMPREHENDS, AMONG OTHERS, MATTERS OF
TURN-OVER, AUTOMATIC STAY, AVOIDING POWERS, FRAUDULENT TRANSFER, PREFERENCE,
DISCHARGE, CONVERSION OF A NON-RECOURSE OBLIGATION INTO A RECOURSE CLAIM,
LIMITATIONS ON IPSO FACTO AND ANTI-ASSIGNMENT CLAUSES AND THE COVERAGE OF
PRE-PETITION SECURITY AGREEMENTS APPLICABLE TO PROPERTY ACQUIRED AFTER A
PETITION IS FILED;


 


14.2.ALL OTHER FEDERAL AND STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
RECEIVERSHIP, MORATORIUM, ARRANGEMENT AND ASSIGNMENT FOR THE BENEFIT OF
CREDITORS LAWS THAT AFFECT THE RIGHTS OF CREDITORS GENERALLY OR THAT HAVE
REFERENCE TO OR AFFECT ONLY CREDITORS OF SPECIFIC TYPES OF DEBTORS;


 


14.3.STATE FRAUDULENT TRANSFER AND CONVEYANCE LAWS; AND


 


14.4.JUDICIALLY DEVELOPED DOCTRINES IN THIS AREA, SUCH AS SUBSTANTIVE
CONSOLIDATION OF ENTITIES AND EQUITABLE SUBORDINATION.


 


ARTICLE XVEQUITABLE PRINCIPLES LIMITATION.  EACH OF OUR OPINIONS IS SUBJECT TO
THE EFFECT OF GENERAL PRINCIPLES OF EQUITY, WHETHER APPLIED BY A COURT OF LAW OR
EQUITY.  THIS LIMITATION INCLUDES PRINCIPLES:


 


15.1.GOVERNING THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR
OTHER EQUITABLE REMEDIES, WHICH GENERALLY PLACE THE AWARD OF SUCH REMEDIES,
SUBJECT TO CERTAIN GUIDELINES, IN THE DISCRETION OF THE COURT TO WHICH
APPLICATION FOR SUCH RELIEF IS MADE;


 


15.2.AFFORDING EQUITABLE DEFENSES (E.G., WAIVER, LACHES AND ESTOPPEL) AGAINST A
PARTY SEEKING ENFORCEMENT;


 


15.3.REQUIRING GOOD FAITH AND FAIR DEALING IN THE PERFORMANCE AND ENFORCEMENT OF
A CONTRACT BY THE PARTY SEEKING ITS ENFORCEMENT;


 


15.4.REQUIRING REASONABLENESS IN THE PERFORMANCE AND ENFORCEMENT OF AN AGREEMENT
BY THE PARTY SEEKING ENFORCEMENT OF THE CONTRACT;

 

--------------------------------------------------------------------------------


 


15.5.REQUIRING CONSIDERATION OF THE MATERIALITY OF (I) A BREACH AND (II) THE
CONSEQUENCES OF THE BREACH TO THE PARTY SEEKING ENFORCEMENT;


 


15.6.REQUIRING CONSIDERATION OF THE IMPRACTICABILITY OR IMPOSSIBILITY OF
PERFORMANCE AT THE TIME OF ATTEMPTED ENFORCEMENT; AND


 


15.7.AFFORDING DEFENSES BASED UPON THE UNCONSCIONABILITY OF THE ENFORCING
PARTY’S CONDUCT AFTER THE PARTIES HAVE ENTERED INTO THE CONTRACT.


 


ARTICLE XVIOTHER COMMON QUALIFICATIONS.  EACH OF OUR OPINIONS IS SUBJECT TO THE
EFFECT OF RULES OF LAW THAT:


 


16.1.LIMIT OR AFFECT THE ENFORCEMENT OF PROVISIONS OF A CONTRACT THAT PURPORT TO
WAIVE, OR TO REQUIRE WAIVER OF, THE OBLIGATIONS OF GOOD FAITH, FAIR DEALING,
DILIGENCE AND REASONABLENESS;


 


16.2.PROVIDE THAT FORUM SELECTION CLAUSES IN CONTRACTS ARE NOT NECESSARILY
BINDING ON THE COURT(S) IN THE FORUM SELECTED;


 


16.3.LIMIT THE AVAILABILITY OF A REMEDY UNDER CERTAIN CIRCUMSTANCES WHERE
ANOTHER REMEDY HAS BEEN ELECTED;


 


16.4.PROVIDE A TIME LIMITATION AFTER WHICH A REMEDY MAY NOT BE ENFORCED;


 


16.5.LIMIT THE RIGHT OF A CREDITOR TO USE FORCE OR CAUSE A BREACH OF THE PEACE
IN ENFORCING RIGHTS;


 


16.6.RELATE TO THE SALE OR DISPOSITION OF COLLATERAL OR THE REQUIREMENTS OF A
COMMERCIALLY REASONABLE SALE;


 


16.7.LIMIT THE ENFORCEABILITY OF PROVISIONS RELEASING, EXCULPATING OR EXEMPTING
A PARTY FROM, OR REQUIRING INDEMNIFICATION OF A PARTY FOR, LIABILITY FOR ITS OWN
ACTION OR INACTION, TO THE EXTENT THE ACTION OR INACTION INVOLVES NEGLIGENCE,
RECKLESSNESS, WILLFUL MISCONDUCT, UNLAWFUL CONDUCT, VIOLATION OF PUBLIC POLICY
OR LITIGATION AGAINST ANOTHER PARTY DETERMINED ADVERSELY TO SUCH PARTY;


 


16.8.MAY, WHERE LESS THAN ALL OF A CONTRACT MAY BE UNENFORCEABLE, LIMIT THE
ENFORCEABILITY OF THE BALANCE OF THE CONTRACT TO CIRCUMSTANCES IN WHICH THE
UNENFORCEABLE PORTION IS NOT AN ESSENTIAL PART OF THE AGREED EXCHANGE;


 


16.9.GOVERN AND AFFORD JUDICIAL DISCRETION REGARDING THE DETERMINATION OF
DAMAGES AND ENTITLEMENT TO ATTORNEYS’ FEES AND OTHER COSTS; OR


 


16.10.MAY PERMIT A PARTY THAT HAS MATERIALLY FAILED TO RENDER OR OFFER
PERFORMANCE REQUIRED BY THE CONTRACT TO CURE THAT FAILURE UNLESS (I) PERMITTING
A CURE WOULD UNREASONABLY HINDER THE AGGRIEVED PARTY FROM MAKING SUBSTITUTE
ARRANGEMENTS FOR PERFORMANCE, OR (II) IT WAS IMPORTANT IN THE CIRCUMSTANCES TO
THE AGGRIEVED PARTY THAT PERFORMANCE OCCUR BY THE DATE STATED IN THE CONTRACT.


 


ARTICLE XVIIREFERENCED PROVISION QUALIFICATION.  IN ADDITION, OUR OPINIONS,
INSOFAR AS THEY RELATE TO THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF A
PROVISION IN THE PURCHASE AGREEMENT REQUIRING THE PARTNERSHIP TO PERFORM ITS
OBLIGATIONS UNDER, OR TO CAUSE ANY OTHER PERSON TO PERFORM ITS

 

A-2

--------------------------------------------------------------------------------


 

obligations under, any provision (a “Referenced Provision”) of the Purchase
Agreement or stating that any action will be taken as provided in or in
accordance with any provision (also a “Referenced Provision”) of the Purchase
Agreement, are subject to the same qualifications as the corresponding opinion
in this letter relating to the validity, binding effect and enforceability of
such Referenced Provision.  Requirements in the Purchase Agreement that
provisions therein may only be waived or amended in writing may not be
enforceable to the extent that an oral agreement or an implied agreement by
trade practice or course of conduct has been created modifying any such
provision.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.1

 

ScheduleB

 

Assumptions

 

For purposes of our letter, we have relied, without investigation, upon each of
the following assumptions:

 


1.                                       THE PARTNERSHIP HAS THE REQUISITE TITLE
AND RIGHTS TO ANY PROPERTY INVOLVED IN THE TRANSACTIONS EFFECTED UNDER THE
PURCHASE AGREEMENT (HEREIN CALLED THE “TRANSACTIONS”).


 


ARTICLE XVIIITHE PURCHASE AGREEMENT CONSTITUTE VALID AND BINDING OBLIGATIONS OF
YOURS AND ARE ENFORCEABLE AGAINST YOU IN ACCORDANCE WITH THEIR TERMS (SUBJECT TO
QUALIFICATIONS, EXCLUSIONS AND OTHER LIMITATIONS SIMILAR TO THOSE APPLICABLE TO
OUR LETTER).


 


ARTICLE XIXYOU HAVE SATISFIED THOSE LEGAL REQUIREMENTS THAT ARE APPLICABLE TO
YOU TO THE EXTENT NECESSARY TO ENTITLE YOU TO ENFORCE THE PURCHASE AGREEMENT
AGAINST THE PARTNERSHIP.


 


ARTICLE XXEACH DOCUMENT SUBMITTED TO US FOR REVIEW IS ACCURATE AND COMPLETE,
EACH SUCH DOCUMENT THAT IS AN ORIGINAL IS AUTHENTIC, EACH SUCH DOCUMENT THAT IS
A COPY CONFORMS TO AN AUTHENTIC ORIGINAL, AND ALL SIGNATURES (OTHER THAN THOSE
OF OR ON BEHALF OF THE PARTNERSHIP) ON EACH SUCH DOCUMENT ARE GENUINE.


 


ARTICLE XXITHERE HAS NOT BEEN ANY MUTUAL MISTAKE OF FACT OR MISUNDERSTANDING,
FRAUD, DURESS OR UNDUE INFLUENCE.


 


ARTICLE XXIITHE CONDUCT OF THE PARTIES TO THE PURCHASE AGREEMENT HAS COMPLIED
WITH ANY REQUIREMENT OF GOOD FAITH, FAIR DEALING AND CONSCIONABILITY.


 


ARTICLE XXIIIYOU HAVE ACTED IN GOOD FAITH AND WITHOUT NOTICE OF ANY DEFENSE
AGAINST THE ENFORCEMENT OF ANY RIGHTS CREATED BY, OR ADVERSE CLAIM TO ANY
PROPERTY OR SECURITY INTEREST TRANSFERRED OR CREATED AS PART OF, THE
TRANSACTIONS.


 


ARTICLE XXIVTHERE ARE NO AGREEMENTS OR UNDERSTANDINGS AMONG THE PARTIES, WRITTEN
OR ORAL, AND THERE IS NO USAGE OF TRADE OR COURSE OR PRIOR DEALING AMONG THE
PARTIES THAT WOULD, IN EITHER CASE, DEFINE, SUPPLEMENT OR QUALIFY THE TERMS OF
THE PURCHASE AGREEMENT.


 


ARTICLE XXVTHE CONSTITUTIONALITY OR VALIDITY OF A RELEVANT STATUTE, RULE,
REGULATION OR AGENCY ACTION IS NOT IN ISSUE.


 


ARTICLE XXVIALL PARTIES TO THE TRANSACTIONS WILL ACT IN ACCORDANCE WITH, AND
WILL REFRAIN FROM TAKING ANY ACTION THAT IS FORBIDDEN BY, THE TERMS AND
CONDITIONS OF THE PURCHASE AGREEMENT.


 


ARTICLE XXVIIALL AGREEMENTS OTHER THAN THE PURCHASE AGREEMENT (IF ANY) WITH
RESPECT TO WHICH WE HAVE

 

--------------------------------------------------------------------------------


 


PROVIDED ADVICE IN OUR LETTER OR REVIEWED IN CONNECTION WITH OUR LETTER WOULD BE
ENFORCED AS WRITTEN.


 


ARTICLE XXVIIITHE PARTNERSHIP WILL NOT IN THE FUTURE TAKE ANY DISCRETIONARY
ACTION (INCLUDING A DECISION NOT TO ACT) PERMITTED UNDER THE PURCHASE AGREEMENT
THAT WOULD RESULT IN A VIOLATION OF LAW OR CONSTITUTE A BREACH OR DEFAULT UNDER
ANY OTHER AGREEMENTS OR COURT ORDERS TO WHICH THE PARTNERSHIP MAY BE SUBJECT.


 


ARTICLE XXIXTHE PARTNERSHIP HAS OBTAINED (AND WILL IN THE FUTURE OBTAIN) ALL
PERMITS AND GOVERNMENTAL APPROVALS REQUIRED, AND HAS TAKEN (AND WILL IN THE
FUTURE TAKE) ALL ACTIONS REQUIRED, RELEVANT TO THE CONSUMMATION OF THE
TRANSACTIONS OR PERFORMANCE OF THE PURCHASE AGREEMENT.


 


ARTICLE XXXALL INFORMATION REQUIRED TO BE DISCLOSED IN CONNECTION WITH ANY
CONSENT OR APPROVAL BY THE PARTNERSHIP’S GENERAL PARTNER OR PARTNERS (OR SIMILAR
GOVERNING BODIES) AND ALL OTHER INFORMATION REQUIRED TO BE DISCLOSED IN
CONNECTION WITH ANY ISSUE RELEVANT TO OUR OPINIONS HAS IN FACT BEEN FULLY AND
FAIRLY DISCLOSED TO ALL PERSONS TO WHOM IT IS REQUIRED TO BE DISCLOSED.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.1

 

Schedule C

 

Excluded Law and Legal Issues

 

None of the opinions or advice contained in our letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:

 


2.                                       FEDERAL SECURITIES LAWS AND REGULATIONS
(INCLUDING THE INVESTMENT COMPANY ACT OF 1940 AND ALL OTHER LAWS AND REGULATIONS
ADMINISTERED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION), STATE
“BLUE SKY” LAWS AND REGULATIONS, AND LAWS AND REGULATIONS RELATING TO COMMODITY
(AND OTHER) FUTURES AND INDICES AND OTHER SIMILAR INSTRUMENTS;


 


ARTICLE XXXIPENSION AND EMPLOYEE BENEFIT LAWS AND REGULATIONS (E.G., ERISA);


 


ARTICLE XXXIIFEDERAL AND STATE ANTITRUST AND UNFAIR COMPETITION LAWS AND
REGULATIONS;


 


ARTICLE XXXIIIFEDERAL AND STATE LAWS AND REGULATIONS CONCERNING FILING AND
NOTICE REQUIREMENTS OTHER THAN REQUIREMENTS APPLICABLE TO CHARTER-RELATED
DOCUMENTS SUCH AS A CERTIFICATE OF MERGER;


 


ARTICLE XXXIVCOMPLIANCE WITH FIDUCIARY DUTY REQUIREMENTS;


 


ARTICLE XXXVTHE STATUES AND ORDINANCES, THE ADMINISTRATIVE DECISIONS AND THE
RULES AND REGULATIONS OF COUNTIES, TOWNS, MUNICIPALITIES AND SPECIAL POLITICAL
SUBDIVISIONS (WHETHER CREATED OR ENABLED THROUGH LEGISLATIVE ACTION AT THE
FEDERAL, STATE OR REGIONAL LEVEL — E.G., WATER AGENCIES, JOINT POWER DISTRICTS,
TURNPIKE AND TOLLROAD AUTHORITIES, RAPID TRANSIT DISTRICTS OR AUTHORITIES, AND
PORT AUTHORITIES) AND JUDICIAL DECISIONS TO THE EXTENT THAT THEY DEAL WITH ANY
OF THE FOREGOING;


 


ARTICLE XXXVITHE CHARACTERIZATION OF A TRANSACTION AS ONE INVOLVING THE CREATION
OF A LIEN ON REAL PROPERTY OR A SECURITY INTEREST IN PERSONAL PROPERTY, THE
CHARACTERIZATION OF A CONTRACT AS ONE IN A FORM SUFFICIENT TO CREATE A LIEN OR A
SECURITY INTEREST, THE CREATION, ATTACHMENT, PERFECTION, PRIORITY OR ENFORCEMENT
OF A LIEN ON REAL PROPERTY OR A SECURITY INTEREST IN PERSONAL PROPERTY OR
MATTERS INVOLVING OWNERSHIP OR TITLE TO ANY REAL OR PERSONAL PROPERTY;


 


ARTICLE XXXVIIFRAUDULENT TRANSFER AND FRAUDULENT CONVEYANCE LAWS;


 


ARTICLE XXXVIIIFEDERAL AND STATE ENVIRONMENTAL LAWS AND REGULATIONS;


 


ARTICLE XXXIXFEDERAL AND STATE LAND USE AND SUBDIVISION LAWS AND REGULATIONS;


 


ARTICLE XLFEDERAL AND STATE TAX LAWS AND REGULATIONS;


 


ARTICLE XLIFEDERAL PATENT, TRADEMARK AND COPYRIGHT, STATE TRADEMARK, AND OTHER
FEDERAL AND STATE INTELLECTUAL

 

--------------------------------------------------------------------------------


 


PROPERTY LAWS AND REGULATIONS;


 


ARTICLE XLIIFEDERAL AND STATE RACKETEERING LAWS AND REGULATIONS (E.G., RICO);


 


ARTICLE XLIIIFEDERAL AND STATE HEALTH AND SAFETY LAWS AND REGULATIONS (E.G.,
OSHA);


 


ARTICLE XLIVFEDERAL AND STATE LABOR LAWS AND REGULATIONS;


 


ARTICLE XLVFEDERAL AND STATE LAWS, REGULATIONS AND POLICIES CONCERNING
(I) NATIONAL AND LOCAL EMERGENCY, (II) POSSIBLE JUDICIAL DEFERENCE TO ACTS OF
SOVEREIGN STATES, AND (III) CRIMINAL AND CIVIL FORFEITURE LAWS;


 


ARTICLE XLVIOTHER FEDERAL AND STATE STATUTES OF GENERAL APPLICATION TO THE
EXTENT THEY PROVIDE FOR CRIMINAL PROSECUTION (E.G., MAIL FRAUD AND WIRE FRAUD
STATUTES);


 


ARTICLE XLVIIANY LAWS, REGULATIONS, DIRECTIVES AND EXECUTIVE ORDERS THAT
PROHIBIT OR LIMIT THE ENFORCEABILITY OF OBLIGATIONS BASED ON ATTRIBUTES OF THE
PARTY SEEKING ENFORCEMENT (E.G., THE TRADING WITH THE ENEMY ACT AND THE
INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT); AND


 


ARTICLE XLVIIITHE EFFECT OF ANY LAW, REGULATION OR ORDER WHICH HEREAFTER BECOMES
EFFECTIVE.


 

We have not undertaken any research for purposes of determining whether the
Partnership or any of the Transactions which may occur in connection with the
Purchase Agreement is subject to any law or other governmental requirement other
than to those laws and requirements which in our experience would generally be
recognized as applicable in the absence of research by lawyers in New York, and
none of our opinions covers any such law or other requirement unless (i) one of
our Designated Transaction Lawyers had actual knowledge of its applicability at
the time our letter was delivered on the date it bears and (ii) it is not
excluded from coverage by other provisions in our letter or in any Schedule to
our letter.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.2

 

Schedule D

 

Excluded Provisions

 

None of the opinions in the letter to which this Schedule is attached covers or
otherwise addresses any of the following types of provisions which may be
contained in the Purchase Agreement:

 


3.                                       COVENANTS NOT TO COMPETE, INCLUDING
WITHOUT LIMITATION COVENANTS NOT TO INTERFERE WITH BUSINESS OR EMPLOYEE
RELATIONS, COVENANTS NOT TO SOLICIT CUSTOMERS, AND COVENANTS NOT TO SOLICIT OR
HIRE EMPLOYEES.

 

ARTICLEXLIXIndemnification for negligence, willful misconduct or other
wrongdoing or strict product liability or any indemnification for liabilities
arising under securities laws.

 


ARTICLE L PROVISIONS MANDATING CONTRIBUTION TOWARDS JUDGMENTS OR SETTLEMENTS
AMONG VARIOUS PARTIES.

 

ARTICLE LIWaivers of (i) legal or equitable defenses, (ii) rights to damages,
(iii) rights to counter claim or set off,  (iv) statutes of limitations,
(v) rights to notice, (vi) the benefits of statutory, regulatory, or
constitutional rights, unless and to the extent the statute, regulation, or
constitution explicitly allows waiver, (vii) broadly or vaguely stated rights,
and (viii) other benefits to the extent they cannot be waived under applicable
law.

 

ARTICLE LIIProvisions providing for forfeitures or the recovery of amounts
deemed to constitute penalties, or for liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges, prepayment charges, interest upon interest, and
increased interest rates upon default.

 


ARTICLE LIIITIME-IS-OF-THE-ESSENCE CLAUSES.

 


ARTICLE LIVPROVISIONS WHICH PROVIDE A TIME LIMITATION AFTER WHICH A REMEDY MAY
NOT BE ENFORCED.

 


ARTICLE LVCONFESSION OF JUDGMENT CLAUSES.

 

ARTICLE LVIAgreements to submit to the jurisdiction of any particular court or
other governmental authority (either as to personal jurisdiction and subject
matter jurisdiction); provisions restricting access to

 

--------------------------------------------------------------------------------


 

courts; waiver of the right to jury trial; waiver of service of process
requirements which would otherwise be applicable; and provisions otherwise
purporting to affect the jurisdiction and venue of courts.

 

ARTICLE LVIIProvisions that attempt to change or waive rules of evidence or fix
the method or quantum of proof to be applied in litigation or similar
proceedings.

 

ARTICLE LVIIIProvisions appointing one party as an attorney-in-fact for an
adverse party or providing that the decision of any particular person will be
conclusive or binding on others.

 

ARTICLE LIXProvisions purporting to limit rights of third parties who have not
consented thereto or purporting to grant rights to third parties.

 

ARTICLE LXProvisions which purport to award attorneys’ fees solely to one party.

 

ARTICLE LXIArbitration agreements.

 

ARTICLE LXIIProvisions purporting to create a trust or constructive trust
without compliance with applicable trust law.

 

ARTICLE LXIIIProvisions relating to (i) insurance coverage requirements and
(ii) the application of insurance proceeds and condemnation awards.

 

ARTICLE LXIVProvisions that provide for the appointment of a receiver.

 

ARTICLE LXVProvisions or agreements regarding proxies, shareholders agreements,
shareholder voting rights, voting trusts, and the like.

 

ARTICLE LXVIConfidentiality agreements.

 

ARTICLE LXVIIProvisions in the Purchase Agreement requiring the Partnership to
perform its obligations under, or to cause any other person to perform its
obligations under, or stating that any action will be taken as provided in or in
accordance with, any agreement or other document.

 

ARTICLE LXVIIIProvisions, if any, which are contrary to the public policy of any
jurisdiction.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.2

 

[g13021laimage001.gif]

                      , 2003

 

 

 

 

Citigroup Venture Capital Partners, L.P.

 

CVC Executive Fund LLC

 

CVC/SSB Employee Fund, L.P.

 

Gentlemen:

 

 

I am a member of the New York bar and Director and Associate General Counsel of
the New York Branch of BNP PARIBAS, a banking corporation organized under the
laws of the Republic of France (“BNP PARIBAS”) and, in such capacity, I am
delivering this opinion in connection with the execution and delivery by BNP
PARIBAS, of the Stock Purchase Agreement dated as of April 15, 2003 (the
“Purchase Agreement”), by and among Euramax International, Inc. (“Euramax”),
Citigroup Venture Capital Partners, L.P. (the “Fund”), CVC Executive Fund LLC
(the ”Executive Fund”), CVC/SSB Employee Fund, L.P. (the “Employee Fund” and
together with the Fund and the Executive Fund, the “Buyers” or “you”), CVC
European Equity Partners, L. P., BNP PARIBAS and certain other stockholders of
Euramax, pursuant to section 8.6 of the Purchase Agreement.

 

Subject to the assumptions, qualifications, exclusions and other limitations
which

 

3

--------------------------------------------------------------------------------


 

are identified in this letter and in the schedules attached to this letter, I 
advise you that:

 

1.               BNP PARIBAS is a corporation duly organized and validly
existing under the laws of the Republic of France.  BNP PARIBAS is duly licensed
to maintain the New York Branch and the New York Branch has the power and
authority under such license to carry on a banking business in the State of New
York and is duly established and existing under the laws of the State of New
York.  BNP PARIBAS is the successor by merger to Banque Paribas.

 

2.               BNP PARIBAS has the corporate power to enter into and perform
its obligations under the Purchase Agreement.

 

3.               The execution, delivery and performance of the Purchase
Agreement by BNP PARIBAS has been authorized by all necessary corporate action.

 

4.               BNP PARIBAS has duly executed and delivered the Purchase
Agreement.

 

5.               The execution, delivery and performance of the Purchase
Agreement by BNP PARIBAS does not violate its certificate of incorporation.

 

6.               The Purchase Agreement is a valid and binding obligation of BNP
PARIBAS and is enforceable against BNP PARIBAS in accordance with its terms.

 

In preparing this letter, I have relied without any independent verification
upon the assumptions recited in Schedule B to this letter and upon: 
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Purchase
Agreement; (iii) factual information provided to me by officers of BNP PARIBAS
and contained in corporate records; and (iv) factual information I have obtained
from such other sources as I have deemed reasonable.  I have assumed without
investigation that there has been no relevant change or development between the
dates as of which the information cited

 

4

--------------------------------------------------------------------------------


 

in the preceding sentence was given and the date of this letter and that the
information upon which we have relied is accurate and does not omit disclosures
necessary to prevent such information from being misleading.

 

While I have not conducted any independent investigation to determine facts upon
which our opinions are based or to obtain information about which this letter
advises you, I confirm that I do not have any actual knowledge which has caused
me to conclude that my reliance and assumptions cited in the preceding paragraph
are unwarranted or that any information supplied in this letter is wrong.  The
term “actual knowledge” whenever it is used in this letter means the conscious
awareness at the time this letter is delivered on the date it bears by the
following lawyer who has had significant involvement with negotiation or
preparation of the Purchase Agreement  (herein called “Designated Transaction
Lawyer”): Kenneth L. Spangler.

 

My advice on every legal issue addressed in this letter is based exclusively on
the internal law of New York and the federal law of the United States.  We
advise you that issues addressed by this letter may be governed in whole or in
part by other laws, but we express no opinion as to whether any relevant
difference exists between the laws upon which our opinions are based and any
other laws which may actually govern.  Our opinions are subject to all
qualifications in Schedule A and do not cover or otherwise address any law or
legal issue which is identified in the attached Schedule C or any provision in
the Purchase Agreement of any type identified in Schedule D.  Provisions in the
Purchase Agreement which are not excluded by

 

5

--------------------------------------------------------------------------------


 

Schedule D or any other part of this letter or its attachments are called the
“Relevant Agreement Terms.”

 

Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law our opinion on that issue is based. 
The manner in which any particular issue would be treated in any actual court
case would depend in part on facts and circumstances particular to the case, and
this letter is not intended to guarantee the outcome of any legal dispute which
may arise in the future.  It is possible that some Relevant Agreement Terms may
not prove enforceable for reasons other than those cited in this letter should
an actual enforcement action be brought, but (subject to all the exceptions,
qualifications, exclusions and other limitations contained in this letter) such
unenforceability would not in our opinion prevent you from realizing the
principal benefits purported to be provided by the Relevant Agreement Terms.

 

This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which our Designated Transaction Lawyer did not have
actual knowledge at that time, by reason of any change subsequent to that time
in any law covered by any of our opinions, or for any other reason.  The
attached schedules are an integral part of this letter, and any term defined in
this letter or any schedule has that defined meaning wherever it is used in this
letter or in any schedule to this letter.

 

6

--------------------------------------------------------------------------------


 

You may rely upon this letter only for the purpose served by the provision in
the Purchase Agreement cited in the initial paragraph of this letter in response
to which it has been delivered.  Without my written consent: (i) no person other
than you may rely on this letter for any purpose; (ii) this letter may not be
cited or quoted in any financial statement, prospectus, private placement
memorandum or other similar document; (iii) this letter may not be cited or
quoted in any other document or communication which might encourage reliance
upon this letter by any person or for any purpose excluded by the restrictions
in this paragraph; and (iv) copies of this letter may not be furnished to anyone
for purposes of encouraging such reliance.

 

 

Sincerely,

 

 

 

Kenneth L. Spangler

 

Director and Associate General Counsel

 

7

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.2

 

Schedule A

 

General Qualifications

 

All of the opinions (“our opinions”) in the letter to which this Schedule is
attached (“our letter”) are subject to each of the qualifications set forth in
this Schedule.

 

ARTICLE LXIXBankruptcy and Insolvency Exception.  Each of our opinions is
subject to the effect of bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws.  This exception includes:

 


69.1.THE FEDERAL BANKRUPTCY CODE AND THUS COMPREHENDS, AMONG OTHERS, MATTERS OF
TURN-OVER, AUTOMATIC STAY, AVOIDING POWERS, FRAUDULENT TRANSFER, PREFERENCE,
DISCHARGE, CONVERSION OF A NON-RECOURSE OBLIGATION INTO A RECOURSE CLAIM,
LIMITATIONS ON IPSO FACTO AND ANTI-ASSIGNMENT CLAUSES AND THE COVERAGE OF
PRE-PETITION SECURITY AGREEMENTS APPLICABLE TO PROPERTY ACQUIRED AFTER A
PETITION IS FILED;

 


69.2.ALL OTHER FEDERAL AND STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
RECEIVERSHIP, MORATORIUM, ARRANGEMENT AND ASSIGNMENT FOR THE BENEFIT OF
CREDITORS LAWS THAT AFFECT THE RIGHTS OF CREDITORS GENERALLY OR THAT HAVE
REFERENCE TO OR AFFECT ONLY CREDITORS OF SPECIFIC TYPES OF DEBTORS;


 


69.3.STATE FRAUDULENT TRANSFER AND CONVEYANCE LAWS; AND


 


69.4.JUDICIALLY DEVELOPED DOCTRINES IN THIS AREA, SUCH AS SUBSTANTIVE
CONSOLIDATION OF ENTITIES AND EQUITABLE SUBORDINATION.

 


ARTICLE LXXEQUITABLE PRINCIPLES LIMITATION.  EACH OF OUR OPINIONS IS SUBJECT TO
THE EFFECT OF GENERAL PRINCIPLES OF EQUITY, WHETHER APPLIED BY A COURT OF LAW OR
EQUITY.  THIS LIMITATION INCLUDES PRINCIPLES:


 


70.1.GOVERNING THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR
OTHER EQUITABLE REMEDIES, WHICH GENERALLY PLACE THE AWARD OF SUCH REMEDIES,
SUBJECT TO CERTAIN GUIDELINES, IN THE DISCRETION OF THE COURT TO WHICH
APPLICATION FOR SUCH RELIEF IS MADE;


 


70.2.AFFORDING EQUITABLE DEFENSES (E.G., WAIVER, LACHES AND ESTOPPEL) AGAINST A
PARTY SEEKING ENFORCEMENT;


 


70.3.REQUIRING GOOD FAITH AND FAIR DEALING IN THE PERFORMANCE AND ENFORCEMENT OF
A CONTRACT BY THE PARTY SEEKING ITS ENFORCEMENT;


 


70.4.REQUIRING REASONABLENESS IN THE PERFORMANCE AND ENFORCEMENT OF AN AGREEMENT
BY THE PARTY SEEKING ENFORCEMENT OF THE CONTRACT;


 

--------------------------------------------------------------------------------


 

70.5.requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;


 


70.6.REQUIRING CONSIDERATION OF THE IMPRACTICABILITY OR IMPOSSIBILITY OF
PERFORMANCE AT THE TIME OF ATTEMPTED ENFORCEMENT; AND


 


70.7.AFFORDING DEFENSES BASED UPON THE UNCONSCIONABILITY OF THE ENFORCING
PARTY’S CONDUCT AFTER THE PARTIES HAVE ENTERED INTO THE CONTRACT.

 


ARTICLE LXXIOTHER COMMON QUALIFICATIONS.  EACH OF OUR OPINIONS IS SUBJECT TO THE
EFFECT OF RULES OF LAW THAT:


 


71.1.LIMIT OR AFFECT THE ENFORCEMENT OF PROVISIONS OF A CONTRACT THAT PURPORT TO
WAIVE, OR TO REQUIRE WAIVER OF, THE OBLIGATIONS OF GOOD FAITH, FAIR DEALING,
DILIGENCE AND REASONABLENESS;


 


71.2.PROVIDE THAT FORUM SELECTION CLAUSES IN CONTRACTS ARE NOT NECESSARILY
BINDING ON THE COURT(S) IN THE FORUM SELECTED;


 


71.3.LIMIT THE AVAILABILITY OF A REMEDY UNDER CERTAIN CIRCUMSTANCES WHERE
ANOTHER REMEDY HAS BEEN ELECTED;


 


71.4.PROVIDE A TIME LIMITATION AFTER WHICH A REMEDY MAY NOT BE ENFORCED;


 


71.5.LIMIT THE RIGHT OF A CREDITOR TO USE FORCE OR CAUSE A BREACH OF THE PEACE
IN ENFORCING RIGHTS;


 


71.6.RELATE TO THE SALE OR DISPOSITION OF COLLATERAL OR THE REQUIREMENTS OF A
COMMERCIALLY REASONABLE SALE;


 


71.7.LIMIT THE ENFORCEABILITY OF PROVISIONS RELEASING, EXCULPATING OR EXEMPTING
A PARTY FROM, OR REQUIRING INDEMNIFICATION OF A PARTY FOR, LIABILITY FOR ITS OWN
ACTION OR INACTION, TO THE EXTENT THE ACTION OR INACTION INVOLVES NEGLIGENCE,
RECKLESSNESS, WILLFUL MISCONDUCT, UNLAWFUL CONDUCT, VIOLATION OF PUBLIC POLICY
OR LITIGATION AGAINST ANOTHER PARTY DETERMINED ADVERSELY TO SUCH PARTY;


 


71.8.MAY, WHERE LESS THAN ALL OF A CONTRACT MAY BE UNENFORCEABLE, LIMIT THE
ENFORCEABILITY OF THE BALANCE OF THE CONTRACT TO CIRCUMSTANCES IN WHICH THE
UNENFORCEABLE PORTION IS NOT AN ESSENTIAL PART OF THE AGREED EXCHANGE;


 


71.9.GOVERN AND AFFORD JUDICIAL DISCRETION REGARDING THE DETERMINATION OF
DAMAGES AND ENTITLEMENT TO ATTORNEYS’ FEES AND OTHER COSTS; OR


 


71.10.MAY PERMIT A PARTY THAT HAS MATERIALLY FAILED TO RENDER OR OFFER
PERFORMANCE REQUIRED BY THE CONTRACT TO CURE THAT FAILURE UNLESS (I) PERMITTING
A CURE WOULD UNREASONABLY HINDER THE AGGRIEVED PARTY FROM MAKING SUBSTITUTE
ARRANGEMENTS FOR PERFORMANCE, OR (II) IT WAS IMPORTANT IN THE CIRCUMSTANCES TO
THE AGGRIEVED PARTY THAT PERFORMANCE OCCUR BY THE DATE STATED IN THE CONTRACT.

 


ARTICLE LXXIIREFERENCED PROVISION QUALIFICATION.  IN ADDITION, OUR OPINIONS,
INSOFAR AS THEY RELATE TO THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF A
PROVISION IN THE PURCHASE AGREEMENT REQUIRING A PARTY TO PERFORM ITS OBLIGATIONS
UNDER, OR TO CAUSE ANY OTHER PERSON TO PERFORM ITS OBLIGATIONS

 

A-2

--------------------------------------------------------------------------------


 


UNDER, ANY PROVISION (A “REFERENCED PROVISION”) OF THE PURCHASE AGREEMENT OR
STATING THAT ANY ACTION WILL BE TAKEN AS PROVIDED IN OR IN ACCORDANCE WITH ANY
PROVISION (ALSO A “REFERENCED PROVISION”) OF THE PURCHASE AGREEMENT, ARE SUBJECT
TO THE SAME QUALIFICATIONS AS THE CORRESPONDING OPINION IN THIS LETTER RELATING
TO THE VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF SUCH REFERENCED
PROVISION.  REQUIREMENTS IN THE PURCHASE AGREEMENT THAT PROVISIONS THEREIN MAY
ONLY BE WAIVED OR AMENDED IN WRITING MAY NOT BE ENFORCEABLE TO THE EXTENT THAT
AN ORAL AGREEMENT OR AN IMPLIED AGREEMENT BY TRADE PRACTICE OR COURSE OF CONDUCT
HAS BEEN CREATED MODIFYING ANY SUCH PROVISION.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.2

 

Schedule B

 

Assumptions

 

For purposes of our letter, we have relied, without investigation, upon each of
the following assumptions:

 


4.                                       BNP PARIBAS HAS THE REQUISITE TITLE AND
RIGHTS TO ANY PROPERTY INVOLVED IN THE TRANSACTIONS EFFECTED UNDER THE PURCHASE
AGREEMENT (HEREIN CALLED THE “TRANSACTIONS”).

 


ARTICLE LXXIIITHE PURCHASE AGREEMENT CONSTITUTE VALID AND BINDING OBLIGATIONS OF
YOURS AND ARE ENFORCEABLE AGAINST YOU IN ACCORDANCE WITH THEIR TERMS (SUBJECT TO
QUALIFICATIONS, EXCLUSIONS AND OTHER LIMITATIONS SIMILAR TO THOSE APPLICABLE TO
OUR LETTER).

 


ARTICLE LXXIVYOU HAVE SATISFIED THOSE LEGAL REQUIREMENTS THAT ARE APPLICABLE TO
YOU TO THE EXTENT NECESSARY TO ENTITLE YOU TO ENFORCE THE PURCHASE AGREEMENT
AGAINST BNP PARIBAS.

 


ARTICLE LXXVEACH DOCUMENT SUBMITTED TO US FOR REVIEW IS ACCURATE AND COMPLETE,
EACH SUCH DOCUMENT THAT IS AN ORIGINAL IS AUTHENTIC, EACH SUCH DOCUMENT THAT IS
A COPY CONFORMS TO AN AUTHENTIC ORIGINAL, AND ALL SIGNATURES (OTHER THAN THOSE
OF OR ON BEHALF OF THE PARTNERSHIP) ON EACH SUCH DOCUMENT ARE GENUINE.

 


ARTICLE LXXVITHERE HAS NOT BEEN ANY MUTUAL MISTAKE OF FACT OR MISUNDERSTANDING,
FRAUD, DURESS OR UNDUE INFLUENCE.

 


ARTICLE LXXVIITHE CONDUCT OF THE PARTIES TO THE PURCHASE AGREEMENT HAS COMPLIED
WITH ANY REQUIREMENT OF GOOD FAITH, FAIR DEALING AND CONSCIONABILITY.

 


ARTICLE LXXVIIIYOU HAVE ACTED IN GOOD FAITH AND WITHOUT NOTICE OF ANY DEFENSE
AGAINST THE ENFORCEMENT OF ANY RIGHTS CREATED BY, OR ADVERSE CLAIM TO ANY
PROPERTY OR SECURITY INTEREST TRANSFERRED OR CREATED AS PART OF, THE
TRANSACTIONS.

 


ARTICLE LXXIXTHERE ARE NO AGREEMENTS OR UNDERSTANDINGS AMONG THE PARTIES,
WRITTEN OR ORAL, AND THERE IS NO USAGE OF TRADE OR COURSE OR PRIOR DEALING AMONG
THE PARTIES THAT WOULD, IN EITHER CASE, DEFINE, SUPPLEMENT OR QUALIFY THE TERMS
OF THE PURCHASE AGREEMENT.

 


ARTICLE LXXXTHE CONSTITUTIONALITY OR VALIDITY OF A RELEVANT STATUTE, RULE,
REGULATION OR AGENCY ACTION IS NOT IN ISSUE.

 


ARTICLE LXXXIALL PARTIES TO THE TRANSACTIONS WILL ACT IN ACCORDANCE WITH, AND
WILL REFRAIN FROM TAKING ANY ACTION THAT IS FORBIDDEN BY, THE TERMS AND
CONDITIONS OF THE PURCHASE AGREEMENT.

 

--------------------------------------------------------------------------------


 


ARTICLE LXXXIIALL AGREEMENTS OTHER THAN THE PURCHASE AGREEMENT (IF ANY) WITH
RESPECT TO WHICH WE HAVE PROVIDED ADVICE IN OUR LETTER OR REVIEWED IN CONNECTION
WITH OUR LETTER WOULD BE ENFORCED AS WRITTEN.

 


ARTICLE LXXXIIIBNP PARIBAS WILL NOT IN THE FUTURE TAKE ANY DISCRETIONARY ACTION
(INCLUDING A DECISION NOT TO ACT) PERMITTED UNDER THE PURCHASE AGREEMENT THAT
WOULD RESULT IN A VIOLATION OF LAW OR CONSTITUTE A BREACH OR DEFAULT UNDER ANY
OTHER AGREEMENTS OR COURT ORDERS TO WHICH THE PARTNERSHIP MAY BE SUBJECT.

 


ARTICLE LXXXIVBNP PARIBAS HAS OBTAINED (AND WILL IN THE FUTURE OBTAIN) ALL
PERMITS AND GOVERNMENTAL APPROVALS REQUIRED, AND HAS TAKEN (AND WILL IN THE
FUTURE TAKE) ALL ACTIONS REQUIRED, RELEVANT TO THE CONSUMMATION OF THE
TRANSACTIONS OR PERFORMANCE OF THE PURCHASE AGREEMENT.

 


ARTICLE LXXXVALL INFORMATION REQUIRED TO BE DISCLOSED IN CONNECTION WITH ANY
CONSENT OR APPROVAL BY BNP PARIBAS AND ALL OTHER INFORMATION REQUIRED TO BE
DISCLOSED IN CONNECTION WITH ANY ISSUE RELEVANT TO OUR OPINIONS HAS IN FACT BEEN
FULLY AND FAIRLY DISCLOSED TO ALL PERSONS TO WHOM IT IS REQUIRED TO BE
DISCLOSED.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT 8.6.2

 

Schedule C

 

Excluded Law And Legal Issues

 

None of the opinions or advice contained in our letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:

 


5.                                       FEDERAL SECURITIES LAWS AND REGULATIONS
(INCLUDING THE INVESTMENT COMPANY ACT OF 1940 AND ALL OTHER LAWS AND REGULATIONS
ADMINISTERED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION), STATE
“BLUE SKY” LAWS AND REGULATIONS, AND LAWS AND REGULATIONS RELATING TO COMMODITY
(AND OTHER) FUTURES AND INDICES AND OTHER SIMILAR INSTRUMENTS;

 


ARTICLE LXXXVIPENSION AND EMPLOYEE BENEFIT LAWS AND REGULATIONS (E.G., ERISA);

 


ARTICLE LXXXVIIFEDERAL AND STATE ANTITRUST AND UNFAIR COMPETITION LAWS AND
REGULATIONS;

 


ARTICLE LXXXVIIIFEDERAL AND STATE LAWS AND REGULATIONS CONCERNING FILING AND
NOTICE REQUIREMENTS OTHER THAN REQUIREMENTS APPLICABLE TO CHARTER–RELATED
DOCUMENTS SUCH AS A CERTIFICATE OF MERGER;

 


ARTICLE LXXXIXCOMPLIANCE WITH FIDUCIARY DUTY REQUIREMENTS;

 


ARTICLE XCTHE STATUES AND ORDINANCES, THE ADMINISTRATIVE DECISIONS AND THE RULES
AND REGULATIONS OF COUNTIES, TOWNS, MUNICIPALITIES AND SPECIAL POLITICAL
SUBDIVISIONS (WHETHER CREATED OR ENABLED THROUGH LEGISLATIVE ACTION AT THE
FEDERAL, STATE OR REGIONAL LEVEL — E.G., WATER AGENCIES, JOINT POWER DISTRICTS,
TURNPIKE AND TOLLROAD AUTHORITIES, RAPID TRANSIT DISTRICTS OR AUTHORITIES, AND
PORT AUTHORITIES) AND JUDICIAL DECISIONS TO THE EXTENT THAT THEY DEAL WITH ANY
OF THE FOREGOING;

 


ARTICLE XCITHE CHARACTERIZATION OF A TRANSACTION AS ONE INVOLVING THE CREATION
OF A LIEN ON REAL PROPERTY OR A SECURITY INTEREST IN PERSONAL PROPERTY, THE
CHARACTERIZATION OF A CONTRACT AS ONE IN A FORM SUFFICIENT TO CREATE A LIEN OR A
SECURITY INTEREST, THE CREATION, ATTACHMENT, PERFECTION, PRIORITY OR ENFORCEMENT
OF A LIEN ON REAL PROPERTY OR A SECURITY INTEREST IN PERSONAL PROPERTY OR
MATTERS INVOLVING OWNERSHIP OR TITLE TO ANY REAL OR PERSONAL PROPERTY;

 


ARTICLE XCIIFRAUDULENT TRANSFER AND FRAUDULENT CONVEYANCE LAWS;

 


ARTICLE XCIIIFEDERAL AND STATE ENVIRONMENTAL LAWS AND REGULATIONS;

 


ARTICLE XCIVFEDERAL AND STATE LAND USE AND SUBDIVISION LAWS AND REGULATIONS;

 


ARTICLE XCVFEDERAL AND STATE TAX LAWS AND REGULATIONS;

 

--------------------------------------------------------------------------------


 


ARTICLE XCVIFEDERAL PATENT, TRADEMARK AND COPYRIGHT, STATE TRADEMARK, AND OTHER
FEDERAL AND STATE INTELLECTUAL PROPERTY LAWS AND REGULATIONS;

 


ARTICLE XCVIIFEDERAL AND STATE RACKETEERING LAWS AND REGULATIONS (E.G., RICO);

 


ARTICLE XCVIIIFEDERAL AND STATE HEALTH AND SAFETY LAWS AND REGULATIONS (E.G.,
OSHA);

 


ARTICLE XCIXFEDERAL AND STATE LABOR LAWS AND REGULATIONS;

 


ARTICLE CFEDERAL AND STATE LAWS, REGULATIONS AND POLICIES CONCERNING
(I) NATIONAL AND LOCAL EMERGENCY, (II) POSSIBLE JUDICIAL DEFERENCE TO ACTS OF
SOVEREIGN STATES, AND (III) CRIMINAL AND CIVIL FORFEITURE LAWS;

 


ARTICLE CIOTHER FEDERAL AND STATE STATUTES OF GENERAL APPLICATION TO THE EXTENT
THEY PROVIDE FOR CRIMINAL PROSECUTION (E.G., MAIL FRAUD AND WIRE FRAUD
STATUTES);

 


ARTICLE CIIANY LAWS, REGULATIONS, DIRECTIVES AND EXECUTIVE ORDERS THAT PROHIBIT
OR LIMIT THE ENFORCEABILITY OF OBLIGATIONS BASED ON ATTRIBUTES OF THE PARTY
SEEKING ENFORCEMENT (E.G., THE TRADING WITH THE ENEMY ACT AND THE INTERNATIONAL
EMERGENCY ECONOMIC POWERS ACT); AND

 


ARTICLE CIIITHE EFFECT OF ANY LAW, REGULATION OR ORDER WHICH HEREAFTER BECOMES
EFFECTIVE.

 

I have not undertaken any research for purposes of determining whether the
Partnership or any of the Transactions which may occur in connection with the
Purchase Agreement is subject to any law or other governmental requirement other
than to those laws and requirements which in our experience would generally be
recognized as applicable in the absence of research by lawyers in New York, and
none of our opinions covers any such law or other requirement unless (i) one of
the Designated Transaction Lawyer had actual knowledge of its applicability at
the time our letter was delivered on the date it bears and (ii) it is not
excluded from coverage by other provisions in our letter or in any Schedule to
our letter.

 

C-2

--------------------------------------------------------------------------------


 

Schedule D

Excluded Provisions

 


6.                                       NONE OF THE OPINIONS IN THE LETTER TO
WHICH THIS SCHEDULE IS ATTACHED COVERS OR OTHERWISE ADDRESSES ANY OF THE
FOLLOWING TYPES OF PROVISIONS WHICH MAY BE CONTAINED IN THE PURCHASE AGREEMENT:.

 


ARTICLE CIVCOVENANTS NOT TO COMPETE, INCLUDING WITHOUT LIMITATION COVENANTS NOT
TO INTERFERE WITH BUSINESS OR EMPLOYEE RELATIONS, COVENANTS NOT TO SOLICIT
CUSTOMERS, AND COVENANTS NOT TO SOLICIT OR HIRE EMPLOYEES.

 


ARTICLE CVINDEMNIFICATION FOR NEGLIGENCE, WILLFUL MISCONDUCT OR OTHER WRONGDOING
OR STRICT PRODUCT LIABILITY OR ANY INDEMNIFICATION FOR LIABILITIES ARISING UNDER
SECURITIES LAWS.

 


ARTICLE CVIPROVISIONS MANDATING CONTRIBUTION TOWARDS JUDGMENTS OR SETTLEMENTS
AMONG VARIOUS PARTIES.

 


ARTICLE CVIIWAIVERS OF (I) LEGAL OR EQUITABLE DEFENSES, (II) RIGHTS TO DAMAGES,
(III) RIGHTS TO COUNTER CLAIM OR SET OFF,  (IV) STATUTES OF LIMITATIONS,
(V) RIGHTS TO NOTICE, (VI) THE BENEFITS OF STATUTORY, REGULATORY, OR
CONSTITUTIONAL RIGHTS, UNLESS AND TO THE EXTENT THE STATUTE, REGULATION, OR
CONSTITUTION EXPLICITLY ALLOWS WAIVER, (VII) BROADLY OR VAGUELY STATED RIGHTS,
AND (VIII) OTHER BENEFITS TO THE EXTENT THEY CANNOT BE WAIVED UNDER APPLICABLE
LAW.

 


ARTICLE CVIIIPROVISIONS PROVIDING FOR FORFEITURES OR THE RECOVERY OF AMOUNTS
DEEMED TO CONSTITUTE PENALTIES, OR FOR LIQUIDATED DAMAGES, ACCELERATION OF
FUTURE AMOUNTS DUE (OTHER THAN PRINCIPAL) WITHOUT APPROPRIATE DISCOUNT TO
PRESENT VALUE, LATE CHARGES, PREPAYMENT CHARGES, INTEREST UPON INTEREST, AND
INCREASED INTEREST RATES UPON DEFAULT.

 


ARTICLE CIXTIME-IS-OF-THE-ESSENCE CLAUSES.

 


ARTICLE CXPROVISIONS WHICH PROVIDE A TIME LIMITATION AFTER WHICH A REMEDY MAY
NOT BE ENFORCED.

 


ARTICLE CXICONFESSION OF JUDGMENT CLAUSES.

 


ARTICLE CXIIAGREEMENTS TO SUBMIT TO THE JURISDICTION OF ANY PARTICULAR COURT OR
OTHER GOVERNMENTAL AUTHORITY (EITHER AS TO PERSONAL JURISDICTION AND SUBJECT
MATTER JURISDICTION); PROVISIONS RESTRICTING ACCESS TO COURTS; WAIVER OF THE
RIGHT TO JURY TRIAL; WAIVER OF SERVICE OF PROCESS REQUIREMENTS WHICH WOULD
OTHERWISE BE APPLICABLE; AND PROVISIONS OTHERWISE PURPORTING TO AFFECT THE
JURISDICTION AND VENUE OF COURTS.

 


ARTICLE CXIIIPROVISIONS THAT ATTEMPT TO CHANGE OR WAIVE RULES OF EVIDENCE OR FIX
THE METHOD OR QUANTUM OF

 

--------------------------------------------------------------------------------


 


PROOF TO BE APPLIED IN LITIGATION OR SIMILAR PROCEEDINGS.

 


ARTICLE CXIVPROVISIONS APPOINTING ONE PARTY AS AN ATTORNEY-IN-FACT FOR AN
ADVERSE PARTY OR PROVIDING THAT THE DECISION OF ANY PARTICULAR PERSON WILL BE
CONCLUSIVE OR BINDING ON OTHERS.

 


ARTICLE CXVPROVISIONS PURPORTING TO LIMIT RIGHTS OF THIRD PARTIES WHO HAVE NOT
CONSENTED THERETO OR PURPORTING TO GRANT RIGHTS TO THIRD PARTIES.

 


ARTICLE CXVIPROVISIONS WHICH PURPORT TO AWARD ATTORNEYS’ FEES SOLELY TO ONE
PARTY.

 


ARTICLE CXVIIARBITRATION AGREEMENTS.

 


ARTICLE CXVIIIPROVISIONS PURPORTING TO CREATE A TRUST OR CONSTRUCTIVE TRUST
WITHOUT COMPLIANCE WITH APPLICABLE TRUST LAW.

 


ARTICLE CXIXPROVISIONS RELATING TO (I) INSURANCE COVERAGE REQUIREMENTS AND
(II) THE APPLICATION OF INSURANCE PROCEEDS AND CONDEMNATION AWARDS.

 


ARTICLE CXXPROVISIONS THAT PROVIDE FOR THE APPOINTMENT OF A RECEIVER.

 


ARTICLE CXXIPROVISIONS OR AGREEMENTS REGARDING PROXIES, SHAREHOLDERS AGREEMENTS,
SHAREHOLDER VOTING RIGHTS, VOTING TRUSTS, AND THE LIKE.

 


ARTICLE CXXIICONFIDENTIALITY AGREEMENTS.

 


ARTICLE CXXIIIPROVISIONS IN THE PURCHASE AGREEMENT REQUIRING BNP PARIBAS TO
PERFORM ITS OBLIGATIONS UNDER, OR TO CAUSE ANY OTHER PERSON TO PERFORM ITS
OBLIGATIONS UNDER, OR STATING THAT ANY ACTION WILL BE TAKEN AS PROVIDED IN OR IN
ACCORDANCE WITH, ANY AGREEMENT OR OTHER DOCUMENT.

 


ARTICLE CXXIVPROVISIONS, IF ANY, WHICH ARE CONTRARY TO THE PUBLIC POLICY OF ANY
JURISDICTION.

 

--------------------------------------------------------------------------------